


Exhibit 10.12

 

Execution copy

 

 

AMENDED AND RESTATED VARIABLE FUNDING LOAN AGREEMENT

 

dated as of November 19, 2004

 

among

 

YC SUSI TRUST,

(successor by assignment from Enterprise Funding Corporation)

 

a Lender,

 

ATLANTIC ASSET SECURITIZATION CORP.,

 

a Lender,

 

MID-STATE TRUST IX,

 

the Borrower,

 

WACHOVIA BANK, NATIONAL ASSOCIATION
(formerly known as First Union National Bank),

 

the Custodian/Collateral Agent,

 

BANK OF AMERICA, N.A.,

 

as the Agent, a Managing Agent and a Bank Investor

 

and

 

CALYON NEW YORK BRANCH,

 

a Managing Agent and a Bank Investor

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

GENERAL

 

 

 

 

Section 1.1.

 

Certain Defined Terms

 

Section 1.2.

 

Other Terms

 

Section 1.3.

 

Computation of Time Periods

 

 

 

 

 

ARTICLE 2

AMOUNT AND TERMS OF COMMITMENT

 

 

 

 

Section 2.1.

 

Revolving Credit Facility

 

Section 2.2.

 

[Reserved]

 

Section 2.3.

 

Loan Requests

 

Section 2.4.

 

Determination of Discount and Rate Periods

 

Section 2.5.

 

Payment of Principal, Interest and Other Amounts

 

Section 2.6.

 

Mandatory and Optional Prepayments

 

Section 2.7.

 

Proceeds

 

Section 2.8.

 

Pledged Accounts

 

Section 2.9.

 

Payments and Computations, Etc

 

Section 2.10.

 

Reports

 

Section 2.11.

 

[Reserved]

 

Section 2.12.

 

Sharing of Payments, Etc

 

Section 2.13.

 

Right of Setoff

 

Section 2.14.

 

Assignment by Lenders to Bank Investors

 

Section 2.15.

 

Downgrade of Bank Investor

 

Section 2.16.

 

Non-Renewing Bank Investors

 

Section 2.17.

 

Commitment Renewal Request

 

 

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 3.1.

 

Representations and Warranties of the Borrower

 

Section 3.2.

 

Reaffirmation of Representations and Warranties by the Borrower

 

 

 

 

 

ARTICLE 4

CONDITIONS PRECEDENT

 

 

 

 

Section 4.1.

 

Conditions to Effectiveness

 

Section 4.2. [a2153597zex-10_12.htm#ex10-12-03_Section4_2__011256]

 

Conditions to Each Loan [a2153597zex-10_12.htm#ex10-12-03_Section4_2__011256]

 

 

--------------------------------------------------------------------------------


 

ARTICLE 5 [a2153597zex-10_12.htm#ex10-12-03_Article5_015253]

COVENANTS [a2153597zex-10_12.htm#ex10-12-03_Covenants_015251]

 

 

 

 

Section 5.1.
[a2153597zex-10_12.htm#ex10-12-03_Section5_1_AffirmativeCovenantsOf_011313]

 

Affirmative Covenants of Borrower
[a2153597zex-10_12.htm#ex10-12-03_Section5_1_AffirmativeCovenantsOf_011313]

 

Section 5.2.
[a2153597zex-10_12.htm#ex10-12-03_Section5_2_NegativeCovenantsOfBor_011335]

 

Negative Covenants of Borrower
[a2153597zex-10_12.htm#ex10-12-03_Section5_2_NegativeCovenantsOfBor_011335]

 

 

 

 

 

ARTICLE 6 [a2153597zex-10_12.htm#ex10-12-03_Article6_015306]

EVENTS OF DEFAULT AND FACILITY TERMINATION EVENTS
[a2153597zex-10_12.htm#ex10-12-03_EventsOfDefaultAndFacilityTermina_015309]

 

 

 

 

Section 6.1.
[a2153597zex-10_12.htm#ex10-12-03_Section6_1_EventsOfDefault__011348]

 

Events of Default
[a2153597zex-10_12.htm#ex10-12-03_Section6_1_EventsOfDefault__011348]

 

Section 6.2.
[a2153597zex-10_12.htm#ex10-12-03_Section6_2_FacilityTerminationEve_011357]

 

Facility Termination Events
[a2153597zex-10_12.htm#ex10-12-03_Section6_2_FacilityTerminationEve_011357]

 

Section 6.3. [a2153597zex-10_12.htm#ex10-12-03_Section6_3_Remedies__011402]

 

Remedies [a2153597zex-10_12.htm#ex10-12-03_Section6_3_Remedies__011402]

 

 

 

 

 

ARTICLE 7 [a2153597zex-10_12.htm#ex10-12-03_Article7_015318]

INDEMNIFICATION; EXPENSES; RELATED MATTERS
[a2153597zex-10_12.htm#ex10-12-03_IndemnificationExpenses_015323]

 

 

 

 

Section 7.1.
[a2153597zex-10_12.htm#ex10-12-03_Section7_1_IndemnitiesByTheBorrow_011411]

 

Indemnities by the Borrower
[a2153597zex-10_12.htm#ex10-12-03_Section7_1_IndemnitiesByTheBorrow_011411]

 

Section 7.2.
[a2153597zex-10_12.htm#ex10-12-03_Section7_2_IndemnityForTaxesReser_011415]

 

Indemnity for Taxes, Reserves and Expenses
[a2153597zex-10_12.htm#ex10-12-03_Section7_2_IndemnityForTaxesReser_011415]

 

Section 7.3. [a2153597zex-10_12.htm#ex10-12-03_Section7_3_Taxes__011422]

 

Taxes [a2153597zex-10_12.htm#ex10-12-03_Section7_3_Taxes__011422]

 

Section 7.4.
[a2153597zex-10_12.htm#ex10-12-03_Section7_4_OtherCostsAndExpensesB_011429]

 

Other Costs and Expenses; Breakage Costs
[a2153597zex-10_12.htm#ex10-12-03_Section7_4_OtherCostsAndExpensesB_011429]

 

Section 7.5. [a2153597zex-10_12.htm#ex10-12-03_Section7_5_015815]

 

Payment [a2153597zex-10_12.htm#ex10-12-03_Section7_5_015815]

 

 

 

 

 

ARTICLE 8 [a2153597zex-10_12.htm#ex10-12-03_Article8_015334]

MISCELLANEOUS [a2153597zex-10_12.htm#ex10-12-03_Miscellaneous_015336]

 

 

 

 

Section 8.1.
[a2153597zex-10_12.htm#ex10-12-03_Section8_1_TermOfAgreement_Th_011438]

 

Term of Agreement
[a2153597zex-10_12.htm#ex10-12-03_Section8_1_TermOfAgreement_Th_011438]

 

Section 8.2.
[a2153597zex-10_12.htm#ex10-12-03_Section8_2_WaiversAmendments__011443]

 

Waivers; Amendments
[a2153597zex-10_12.htm#ex10-12-03_Section8_2_WaiversAmendments__011443]

 

Section 8.3. [a2153597zex-10_12.htm#ex10-12-03_Section8_3_Notices__011450]

 

Notices [a2153597zex-10_12.htm#ex10-12-03_Section8_3_Notices__011450]

 

Section 8.4.
[a2153597zex-10_12.htm#ex10-12-03_Section8_4_GoverningLawSubmission_011455]

 

Governing Law; Submission to Jurisdiction; Integration
[a2153597zex-10_12.htm#ex10-12-03_Section8_4_GoverningLawSubmission_011455]

 

Section 8.5.
[a2153597zex-10_12.htm#ex10-12-03_Section8_5_SeverabilityCounterpar_011500]

 

Severability; Counterparts
[a2153597zex-10_12.htm#ex10-12-03_Section8_5_SeverabilityCounterpar_011500]

 

Section 8.6.
[a2153597zex-10_12.htm#ex10-12-03_Section8_6_SuccessorsAndAssigns__011507]

 

Successors and Assigns
[a2153597zex-10_12.htm#ex10-12-03_Section8_6_SuccessorsAndAssigns__011507]

 

Section 8.7.
[a2153597zex-10_12.htm#ex10-12-03_Section8_7_WaiverOfConfidentialit_011517]

 

Waiver of Confidentiality
[a2153597zex-10_12.htm#ex10-12-03_Section8_7_WaiverOfConfidentialit_011517]

 

Section 8.8.
[a2153597zex-10_12.htm#ex10-12-03_Section8_8_ConfidentialityAgreeme_011521]

 

Confidentiality Agreement
[a2153597zex-10_12.htm#ex10-12-03_Section8_8_ConfidentialityAgreeme_011521]

 

Section 8.9.
[a2153597zex-10_12.htm#ex10-12-03_Section8_9_LiabilityOfOwnerTruste_011533]

 

Liability of Owner Trustee
[a2153597zex-10_12.htm#ex10-12-03_Section8_9_LiabilityOfOwnerTruste_011533]

 

Section 8.10.
[a2153597zex-10_12.htm#ex10-12-03_Section8_10_NoBankruptcyPetitionA_011536]

 

No Bankruptcy Petition Against the Lender
[a2153597zex-10_12.htm#ex10-12-03_Section8_10_NoBankruptcyPetitionA_011536]

 

Section 8.11.
[a2153597zex-10_12.htm#ex10-12-03_Section8_11_NoRecourseAgainstLend_011540]

 

No Recourse Against Lender
[a2153597zex-10_12.htm#ex10-12-03_Section8_11_NoRecourseAgainstLend_011540]

 

Section 8.12.
[a2153597zex-10_12.htm#ex10-12-03_Section8_12_AssignmentByLendersTo_011543]

 

Assignment by Lenders to Conduit Assignee.
[a2153597zex-10_12.htm#ex10-12-03_Section8_12_AssignmentByLendersTo_011543]

 

Section 8.13.
[a2153597zex-10_12.htm#ex10-12-03_Section8_13_AssignmentByALenderTo_011552]

 

Assignment by a Lender to Program Support Provider
[a2153597zex-10_12.htm#ex10-12-03_Section8_13_AssignmentByALenderTo_011552]

 

Section 8.14.
[a2153597zex-10_12.htm#ex10-12-03_Section8_14_SuretyProviderDefault_011556]

 

Surety Provider Default
[a2153597zex-10_12.htm#ex10-12-03_Section8_14_SuretyProviderDefault_011556]

 

Section 8.15.
[a2153597zex-10_12.htm#ex10-12-03_Section8_15_SubrogationAndCoopera_011559]

 

Subrogation and Cooperation
[a2153597zex-10_12.htm#ex10-12-03_Section8_15_SubrogationAndCoopera_011559]

 

Section 8.16.
[a2153597zex-10_12.htm#ex10-12-03_Section8_16_BenefitsOfAgreement_011607]

 

Benefits of Agreement
[a2153597zex-10_12.htm#ex10-12-03_Section8_16_BenefitsOfAgreement_011607]

 

Section 8.17. [a2153597zex-10_12.htm#ex10-12-05_Section8_17_013106]

 

Limitation on Payments [a2153597zex-10_12.htm#ex10-12-05_Section8_17_013106]

 

 

 

 

 

 

 

ARTICLE 9 [a2153597zex-10_12.htm#ex10-12-05_Article9_015827]

 

 

THE AGENT [a2153597zex-10_12.htm#ex10-12-05_TheAgent_015831]

 

 

 

 

Section 9.1. [a2153597zex-10_12.htm#ex10-12-05_Section9_1__013118]

 

Appointment and Authorization of Agent
[a2153597zex-10_12.htm#ex10-12-05_Section9_1__013118]

 

Section 9.2. [a2153597zex-10_12.htm#ex10-12-05_Section9_2__013124]

 

Delegation of Duties [a2153597zex-10_12.htm#ex10-12-05_Section9_2__013124]

 

 

--------------------------------------------------------------------------------


 

Section 9.3. [a2153597zex-10_12.htm#ex10-12-05_Section9_3_013153]

 

Liability of Agent [a2153597zex-10_12.htm#ex10-12-05_Section9_3_013153]

 

Section 9.4. [a2153597zex-10_12.htm#ex10-12-05_Section9_4__013159]

 

Reliance by Agent [a2153597zex-10_12.htm#ex10-12-05_Section9_4__013159]

 

Section 9.5. [a2153597zex-10_12.htm#ex10-12-05_Section9_5__013203]

 

Notice of Potential Event of Default, Event of Default Facility, Termination
Event or Servicer Default [a2153597zex-10_12.htm#ex10-12-05_Section9_5__013203]

 

Section 9.6. [a2153597zex-10_12.htm#ex10-12-05_Section9_6__013208]

 

Credit Decision; Disclosure of Information by the Agent
[a2153597zex-10_12.htm#ex10-12-05_Section9_6__013208]

 

Section 9.7. [a2153597zex-10_12.htm#ex10-12-05_Section9_7__013212]

 

Indemnification of the Agent
[a2153597zex-10_12.htm#ex10-12-05_Section9_7__013212]

 

Section 9.8. [a2153597zex-10_12.htm#ex10-12-05_Section9_8__013220]

 

Agent in Individual Capacity
[a2153597zex-10_12.htm#ex10-12-05_Section9_8__013220]

 

Section 9.9. [a2153597zex-10_12.htm#ex10-12-05_Section9_9__013224]

 

Resignation of Agent [a2153597zex-10_12.htm#ex10-12-05_Section9_9__013224]

 

Section 9.10. [a2153597zex-10_12.htm#ex10-12-05_Section9_10__013229]

 

Payments by the Agent [a2153597zex-10_12.htm#ex10-12-05_Section9_10__013229]

 

Section 9.11. [a2153597zex-10_12.htm#ex10-12-05_Section9_11__013233]

 

Notification by Agent [a2153597zex-10_12.htm#ex10-12-05_Section9_11__013233]

 

 

 

 

 

ARTICLE 10 [a2153597zex-10_12.htm#ex10-12-05_Article10_015845]

THE MANAGING AGENTS [a2153597zex-10_12.htm#ex10-12-05_TheManagingAgents_015843]

 

 

 

 

Section 10.1. [a2153597zex-10_12.htm#ex10-12-05_Section10_1__013247]

 

Appointment and Authorization of Agent
[a2153597zex-10_12.htm#ex10-12-05_Section10_1__013247]

 

Section 10.2. [a2153597zex-10_12.htm#ex10-12-05_Section10_2__013250]

 

Delegation of Duties [a2153597zex-10_12.htm#ex10-12-05_Section10_2__013250]

 

Section 10.3. [a2153597zex-10_12.htm#ex10-12-05_Section10_3__013254]

 

Liability of Managing Agent
[a2153597zex-10_12.htm#ex10-12-05_Section10_3__013254]

 

Section 10.4. [a2153597zex-10_12.htm#ex10-12-05_Section10_4__013258]

 

Reliance by Managing Agents
[a2153597zex-10_12.htm#ex10-12-05_Section10_4__013258]

 

Section 10.5. [a2153597zex-10_12.htm#ex10-12-05_Section10_5__013307]

 

Notice of Potential Event of Default, Event of Default Facility, Termination
Event or Servicer Default [a2153597zex-10_12.htm#ex10-12-05_Section10_5__013307]

 

Section 10.6. [a2153597zex-10_12.htm#ex10-12-05_Section10_6_013312]

 

Credit Decision; Disclosure of Information by the Agent
[a2153597zex-10_12.htm#ex10-12-05_Section10_6_013312]

 

Section 10.7. [a2153597zex-10_12.htm#ex10-12-05_Section10_7_013315]

 

Indemnification of the Managing Agent
[a2153597zex-10_12.htm#ex10-12-05_Section10_7_013315]

 

Section 10.8. [a2153597zex-10_12.htm#ex10-12-05_Section10_8_013320]

 

Managing Agent in Individual Capacity
[a2153597zex-10_12.htm#ex10-12-05_Section10_8_013320]

 

Section 10.9. [a2153597zex-10_12.htm#ex10-12-05_Section10_9__013323]

 

Resignation of Managing Agents
[a2153597zex-10_12.htm#ex10-12-05_Section10_9__013323]

 

Section 10.10. [a2153597zex-10_12.htm#ex10-12-05_Section10_10__013356]

 

Payments by the Managing Agents
[a2153597zex-10_12.htm#ex10-12-05_Section10_10__013356]

 

 

 

 

 

 

 

 

 

Exhibit A - Form of Variable Funding Note
[a2153597zex-10_12.htm#ex10-12-05_ExhibitA_013424]

 

Exhibit B - Form of Borrowing Request
[a2153597zex-10_12.htm#ex10-12-05_ExhibitB_013434]

 

Exhibit C - Form of Borrower’s Counsel Opinion
[a2153597zex-10_12.htm#ex10-12-05_ExhibitC_013437]

 

Exhibit D - Form of Assignment and Assumption Agreement
[a2153597zex-10_12.htm#ex10-12-05_ExhibitD_013440]

 

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED VARIABLE FUNDING LOAN AGREEMENT

 

AMENDED AND RESTATED VARIABLE FUNDING LOAN AGREEMENT (this “Loan Agreement”),
dated as of November 19, 2004, by and among YC SUSI TRUST, a Delaware statutory
trust (successor by assignment from Enterprise Funding Corporation, and together
with its successors and assigns, a “Lender”), ATLANTIC ASSET SECURITIZATION
CORP., a Delaware corporation (together with its successors and assigns, a
“Lender”), MID-STATE TRUST IX, a Delaware business trust, as borrower (the
“Borrower”), WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, as custodian and collateral agent (the “Collateral Agent”), BANK OF
AMERICA, N.A., a national banking association, as agent and a managing agent (in
such capacities, the “Agent” and a “Managing Agent” and as a bank investor (in
such capacity, a “Bank Investor”) and CALYON NEW YORK BRANCH, a French bank
acting through its New York branch, as a managing agent (in such capacity, a
“Managing Agent” and as a bank investor (in such capacity, a “Bank Investor”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower has been established pursuant to the Trust Agreement dated
as of February 5, 2001, as amended or modified from time to time;

 

WHEREAS, on the Closing Date, and from time to time pursuant to the Depositor
Account Transfer Agreement dated as of the date hereof, as amended or restated
from time to time (the “DAT Agreement”), Jim Walter Homes, Inc. (the
“Originator”) and the Eligible Originators party thereto have agreed to convey
certain Accounts to Mid-State Homes, Inc. (the “Depositor”), and the Depositor,
pursuant to the Borrower Account Transfer Agreement dated as of the date hereof,
as amended or restated from to time (the “BAT Agreement”), has agreed to convey
certain Accounts to the Borrower;

 

WHEREAS, pursuant to the Custodian/Collateral Agent Agreement dated as of the
date hereof (the “CCA Agreement”), and as collateral security for its
obligations under this Loan Agreement and the Variable Funding Notes, the
Borrower has agreed to assign all Accounts purchased by it, all of its rights
under the DAT Agreement, the BAT Agreement, the Master Servicing Agreement and
the Subservicing Agreement, and all of its right, title, interest in and to
certain bank accounts and certain other collateral, and to deliver any notes
evidencing indebtedness and certain other documents related to the Accounts, to
the Collateral Agent for the benefit of the Secured Parties and to take such
other steps as set forth in the CCA Agreement to create and perfect a first lien
in all such rights in favor of the Collateral Agent, for the benefit of the
Secured Parties;

 

WHEREAS, the Borrower has requested that the Lenders and/or Bank Investors make
Loans to the Borrower, from time to time, which will be secured by the
Collateral described above and evidenced by Variable Funding Notes, the proceeds
of which will be used to purchase the Accounts;

 

WHEREAS, subject to the terms and conditions set forth herein, the Bank
Investors are willing to make the Loans to the Borrower; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Surety Provider intends to issue a financial guaranty insurance
policy with respect to certain amounts owed by the Borrower hereunder and under
the Variable Funding Notes.

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises herein contained, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 


ARTICLE 1


 


GENERAL


 


SECTION 1.1.                                   CERTAIN DEFINED TERMS. 
CAPITALIZED TERMS USED IN THIS LOAN AGREEMENT SHALL HAVE THE MEANINGS GIVEN SUCH
TERMS IN ANNEX A HERETO, UNLESS OTHERWISE DEFINED HEREIN.


 


SECTION 1.2.                                   OTHER TERMS.  ALL TERMS DEFINED
DIRECTLY OR BY INCORPORATION HEREIN SHALL HAVE THE DEFINED MEANINGS WHEN USED IN
ANY CERTIFICATE OR OTHER DOCUMENT DELIVERED PURSUANT THERETO UNLESS OTHERWISE
DEFINED THEREIN.  FOR PURPOSES OF THIS LOAN AGREEMENT AND ALL SUCH CERTIFICATES
AND OTHER DOCUMENTS, UNLESS THE CONTEXT OTHERWISE REQUIRES:  (A) ACCOUNTING
TERMS NOT OTHERWISE DEFINED HEREIN, AND ACCOUNTING TERMS PARTLY DEFINED HEREIN
TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM
UNDER, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, GAAP; (B) TERMS USED IN
ARTICLE 9 OF THE UCC IN THE STATE OF NEW YORK, AND NOT SPECIFICALLY DEFINED
HEREIN, ARE USED HEREIN AS DEFINED IN SUCH ARTICLE 9; (C) REFERENCES TO ANY
AMOUNT AS ON DEPOSIT OR OUTSTANDING ON ANY PARTICULAR DATE MEANS SUCH AMOUNT AT
THE CLOSE OF BUSINESS ON SUCH DAY; (D) THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT REFER TO THIS LOAN AGREEMENT (OR OTHER
DOCUMENT IN WHICH THEY ARE USED) AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION
OF THIS LOAN AGREEMENT (OR SUCH CERTIFICATE OR DOCUMENT); (E) REFERENCES TO ANY
SECTION, SCHEDULE, ANNEX OR EXHIBIT ARE REFERENCES TO SECTIONS, SCHEDULES,
ANNEXES AND EXHIBITS IN OR TO THIS LOAN AGREEMENT (OR THE CERTIFICATE OR OTHER
DOCUMENT IN WHICH THE REFERENCE IS MADE) AND REFERENCES TO ANY PARAGRAPH,
SUBSECTION, CLAUSE OR OTHER SUBDIVISION WITHIN ANY SECTION OR DEFINITION REFER
TO SUCH PARAGRAPH, SUBSECTION, CLAUSE OR OTHER SUBDIVISION OF SUCH SECTION OR
DEFINITION; (F) THE TERM “INCLUDING” MEANS “INCLUDING WITHOUT LIMITATION”;
(G) REFERENCES TO ANY LAW REFER TO THAT LAW AS AMENDED FROM TIME TO TIME AND
INCLUDE ANY SUCCESSOR LAW; (H) REFERENCES TO ANY AGREEMENT REFER TO THAT
AGREEMENT AS FROM TIME TO TIME AMENDED OR SUPPLEMENTED OR AS THE TERMS OF SUCH
AGREEMENT ARE WAIVED OR MODIFIED IN ACCORDANCE WITH ITS TERMS; (I) REFERENCES TO
ANY PERSON INCLUDE THAT PERSON’S SUCCESSORS AND PERMITTED ASSIGNS; AND
(J) HEADINGS ARE FOR PURPOSES OF REFERENCE ONLY AND SHALL NOT OTHERWISE AFFECT
THE MEANING OR INTERPRETATION OF ANY PROVISION HEREOF.


 


SECTION 1.3.                                   COMPUTATION OF TIME PERIODS. 
UNLESS OTHERWISE STATED IN THIS LOAN AGREEMENT, IN THE COMPUTATION OF A PERIOD
OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS
“FROM AND INCLUDING” AND THE WORDS “TO” AND “UNTIL” EACH MEANS “TO BUT
EXCLUDING.”

 

2

--------------------------------------------------------------------------------


 


ARTICLE 2


 


AMOUNT AND TERMS OF COMMITMENT


 


SECTION 2.1.                                   REVOLVING CREDIT FACILITY.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
ON THE DATE HEREOF (THE “AMENDMENT DATE”), AND THEREAFTER FROM TIME TO TIME
UNTIL THE FACILITY TERMINATION DATE, UPON THE REQUEST OF THE BORROWER IN
ACCORDANCE WITH SECTION 2.3 HEREOF, EACH LENDER MAY, IN ITS SOLE DISCRETION,
MAKE LOANS TO THE BORROWER (EACH, A “LOAN”) RATABLY IN ACCORDANCE WITH ITS
GROUP’S COMMITMENT, AND IF A LENDER DECLINES TO MAKE A LOAN, ITS GROUP’S BANK
INVESTORS SHALL MAKE SUCH LOAN RATABLY IN ACCORDANCE WITH ITS GROUP’S
COMMITMENT, ALL FROM TIME TO TIME AS PERMITTED BY THIS LOAN AGREEMENT; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL EITHER LENDER NOR ANY BANK INVESTOR MAKE ANY
LOAN IF, AFTER GIVING EFFECT TO SUCH LOAN, EITHER (A) THE NET INVESTMENT WOULD
EXCEED THE MAXIMUM NET INVESTMENT OR (B) A BORROWING BASE DEFICIENCY WOULD
EXIST.  IN THE EVENT THAT ANY LENDER OR BANK INVESTOR FAILS TO MAKE A LOAN FOR
ANY REASON, ANY OTHER LENDER MAY ELECT TO ASSUME THE FULL FUNDING OBLIGATION OF
SUCH LENDER OR BANK INVESTOR UNDER THIS AGREEMENT.  IN THE CASE SUCH LENDER
ELECTS TO ASSUME SUCH FUNDING OBLIGATIONS, IT WOULD ALSO INHERIT THE RIGHT TO
RECEIVE ANY AND ALL FEES AND INTEREST THAT WOULD BE DUE TO THE NON-PERFORMING
LENDER OR BANK INVESTOR (IF NOT FOR ITS FAILURE TO MAKE THE RELATED LOAN).


 


(B)                                 VARIABLE FUNDING NOTES.  THE LOANS MADE BY
EACH GROUP SHALL BE EVIDENCED BY PROMISSORY NOTES OF THE BORROWER, SUBSTANTIALLY
IN THE FORM OF EXHIBIT A HERETO (THE “VFN” OR “VARIABLE FUNDING NOTES”), PAYABLE
TO THE ORDER OF THE RELATED MANAGING AGENT FOR SUCH GROUP FOR THE ACCOUNT OF THE
RELATED LENDER OR BANK INVESTORS, AS APPLICABLE.  EACH MANAGING AGENT SHALL
RECORD THE DATE AND AMOUNT OF EACH LOAN MADE AND THE DATE AND AMOUNT OF EACH
PAYMENT OF PRINCIPAL THEREOF, AND ANY SUCH RECORDATION SHALL CONSTITUTE PRIMA
FACIE EVIDENCE OF THE ACCURACY OF THE INFORMATION SO RECORDED.  EACH VFN SHALL
(A) BE DATED THE DATE HEREOF, (B) BE STATED TO MATURE ON THE SCHEDULED
TERMINATION DATE, AND (C) PROVIDE FOR THE PAYMENT OF PRINCIPAL, INTEREST AND
FEES IN ACCORDANCE WITH SECTION 2.5 AND SECTION 2.6 HEREOF.


 


SECTION 2.2.                                   [RESERVED].


 


SECTION 2.3.                                   LOAN REQUESTS.


 


(A)                                  NOTICE.  PRIOR TO THE FACILITY TERMINATION
DATE, THE BORROWER MAY REQUEST LOANS ON ANY BUSINESS DAY BY DELIVERING TO THE
AGENT AND EACH MANAGING AGENT IRREVOCABLE NOTICE OF EACH BORROWING VIA FACSIMILE
IN THE FORM OF EXHIBIT B HERETO (A “BORROWING REQUEST”) BY 12:00 NOON (NEW YORK
CITY TIME) (I) ON THE RELATED DETERMINATION DATE WITH RESPECT TO LOANS TO BE
MADE ON A REMITTANCE DATE, (II) AT LEAST ONE (1) BUSINESS DAY PRIOR TO THE
PROPOSED LOAN DATE WITH RESPECT TO ANY LOAN WHICH IS TO BE MADE ON ANY OTHER
LOAN DATE AND FOR WHICH THE RELATED BORROWING REQUEST SPECIFIES THE CP RATE AS
THE DESIRED RATE TYPE AND (III) AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE
PROPOSED LOAN DATE WITH RESPECT TO ANY LOAN WHICH IS TO BE MADE ON ANY OTHER
LOAN DATE AND FOR WHICH THE RELATED BORROWING REQUEST SPECIFIES EITHER THE
OFFSHORE RATE OR THE BASE RATE AS THE DESIRED RATE TYPE OR FOR WHICH SUCH
BORROWING REQUEST IS DELIVERED WHEN ANY TRANCHE ACCRUING DISCOUNT AT EITHER SUCH
RATE TYPE HAS A RATE PERIOD THAT

 

3

--------------------------------------------------------------------------------


 


HAS NOT YET THEN EXPIRED.  THE BORROWING REQUEST SHALL SPECIFY (A) THE PROPOSED
DATE FOR SUCH LOAN (THE “LOAN DATE”), (B) THE AMOUNT OF THE LOAN REQUESTED,
WHICH SHALL BE AT LEAST $1,000,000 AND INTEGRAL MULTIPLES OF $100,000 IN EXCESS
THEREOF OR, TO THE EXTENT THAT THE THEN AVAILABLE UNUSED PORTION OF THE MAXIMUM
NET INVESTMENT IS LESS THAN SUCH AMOUNT, SUCH LESSER AMOUNT EQUAL TO SUCH
AVAILABLE UNUSED PORTION OF THE MAXIMUM NET INVESTMENT, (C) THE DESIRED RATE
PERIOD AND RATE TYPE RELATED THERETO PURSUANT TO SECTION 2.4 AND (D) WHETHER THE
REQUEST IS TO A LENDER OR THE BANK INVESTORS.  EACH BORROWING REQUEST SHALL BE
IRREVOCABLE AND BINDING ON THE BORROWER AND THE BORROWER SHALL INDEMNIFY THE
LENDERS, THE BANK INVESTORS, THE MANAGING AGENTS AND THE AGENT AGAINST ANY LOSS
OR REASONABLE EXPENSE INCURRED BY ANY LENDER, ANY BANK INVESTOR, ANY MANAGING
AGENT OR THE AGENT, EITHER DIRECTLY OR THROUGH ANY PROGRAM SUPPORT AGREEMENT, AS
A RESULT OF ANY FAILURE BY THE BORROWER TO COMPLETE SUCH BORROWING, INCLUDING,
WITHOUT LIMITATION, ANY LOSS OR REASONABLE EXPENSE INCURRED BY ANY LENDER, ANY
BANK INVESTOR, ANY MANAGING AGENT OR THE AGENT, EITHER DIRECTLY OR PURSUANT TO
ANY PROGRAM SUPPORT AGREEMENT, BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF
FUNDS ACQUIRED BY ANY LENDER, ANY BANK INVESTOR, ANY MANAGING AGENT OR THE AGENT
OR PROGRAM SUPPORT PROVIDER (INCLUDING, WITHOUT LIMITATION, FUNDS OBTAINED BY
ISSUING COMMERCIAL PAPER OR PROMISSORY NOTES OR OBTAINING DEPOSITS AS LOANS FROM
THIRD PARTIES) FOR THE LENDERS TO FUND SUCH BORROWING.


 


(B)                                 LENDER ACCEPTANCE OR REJECTION.  EACH
MANAGING AGENT WILL PROMPTLY NOTIFY THE RELATED LENDER AND THE SURETY PROVIDER,
OF THE RECEIPT OF ANY BORROWING REQUEST.  WITH RESPECT TO EACH GROUP, IF THE
BORROWING REQUEST IS RECEIVED PRIOR TO THE RELATED LENDER INVESTMENT TERMINATION
DATE, SUCH LENDER, IN ITS SOLE DISCRETION, SHALL INSTRUCT THE RELATED MANAGING
AGENT TO ACCEPT OR REJECT SUCH BORROWING REQUEST BY NOTICE GIVEN TO THE BORROWER
AND THE SUCH MANAGING AGENT BY TELEPHONE OR FACSIMILE BY NO LATER THAN THE CLOSE
OF BUSINESS ON THE BUSINESS DAY SUCH LENDER RECEIVES ANY SUCH BORROWING REQUEST.


 


(C)                                  BANK INVESTOR’S COMMITMENT.  AT NO TIME
WILL ANY LENDER HAVE ANY OBLIGATION TO FUND A LOAN.  SUBJECT TO THE CONDITIONS
SET FORTH HEREIN, AT ALL TIMES ON AND AFTER THE RELATED LENDER INVESTMENT
TERMINATION DATE AND PRIOR TO THE FACILITY TERMINATION DATE, ALL LOANS SHALL BE
MADE BY EACH MANAGING AGENT ON BEHALF OF THE RELATED BANK INVESTORS.  AT ANY
TIME WHEN A LENDER HAS REJECTED A REQUEST FOR A LOAN, THE RELATED MANAGING AGENT
SHALL SO NOTIFY THE RELATED BANK INVESTORS, AND THE SURETY PROVIDER AND THE BANK
INVESTORS SHALL MAKE SUCH LOAN, ON A PRO RATA BASIS, IN ACCORDANCE WITH THEIR
RESPECTIVE PRO RATA SHARES.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
SECTION 2.3(C) OR ELSEWHERE IN THIS LOAN AGREEMENT TO THE CONTRARY, NO BANK
INVESTOR (INCLUDING IN ITS CAPACITY AS A PROGRAM SUPPORT PROVIDER PURSUANT TO
THE PROGRAM SUPPORT AGREEMENT TO WHICH IT IS A PARTY) SHALL BE OBLIGATED TO
PROVIDE THE AGENT OR THE BORROWER WITH FUNDS IN CONNECTION WITH THE NET
INVESTMENT IN AN AMOUNT THAT WOULD RESULT IN THE PORTION OF THE NET INVESTMENT
THEN FUNDED BY IT EXCEEDING THE DOLLAR AMOUNT OF ITS COMMITMENT THEN IN EFFECT. 
THE OBLIGATION OF EACH BANK INVESTOR TO REMIT ITS PRO RATA SHARE OF ANY SUCH
LOAN SHALL BE SEVERAL FROM THAT OF EACH OTHER BANK INVESTOR, AND THE FAILURE OF
ANY BANK INVESTOR TO SO MAKE SUCH AMOUNT AVAILABLE TO THE LENDER SHALL NOT
RELIEVE ANY OTHER BANK INVESTOR OF ITS OBLIGATION HEREUNDER.


 


(D)                                 PAYMENT OF LOANS.  WITH RESPECT TO EACH
GROUP, ON ANY LOAN DATE, THE RELATED LENDER OR THE RELATED BANK INVESTOR, AS THE
CASE MAY BE, SHALL REMIT ITS SHARE OF THE AGGREGATE AMOUNT OF SUCH LOAN
(DETERMINED PURSUANT TO SECTION 2.3(B) AND (C) HEREOF) TO THE ACCOUNT OF THE
RELATED MANAGING AGENT SPECIFIED THEREFOR FROM TIME TO TIME BY SUCH MANAGING

 

4

--------------------------------------------------------------------------------


 


AGENT BY NOTICE TO SUCH PERSONS BY WIRE TRANSFER OF SAME DAY FUNDS. FOLLOWING
EACH MANAGING AGENT’S RECEIPT OF FUNDS FROM THE LENDERS OR BANK INVESTORS AS
AFORESAID, SUCH MANAGING AGENT SHALL REMIT SUCH FUNDS RECEIVED TO THE BORROWER’S
ACCOUNT AT THE LOCATION INDICATED IN SECTION 8.3 BY WIRE TRANSFER OF SAME DAY
FUNDS.


 


(E)                                  MANAGING AGENTS MAY ADVANCE FUNDS.  WITH
RESPECT TO EACH GROUP, UNLESS THE RELATED MANAGING AGENT SHALL HAVE RECEIVED
NOTICE FROM ANY BANK INVESTOR OR THE RELATED LENDER THAT SUCH PERSON WILL NOT
MAKE ITS SHARE OF ANY LOAN AVAILABLE ON THE APPLICABLE LOAN DATE THEREFOR, SUCH
MANAGING AGENT MAY (BUT SHALL HAVE NO OBLIGATION TO) MAKE ANY SUCH BANK
INVESTOR’S SHARE OF ANY LOAN AVAILABLE TO THE BORROWER IN ANTICIPATION OF THE
RECEIPT BY SUCH MANAGING AGENT OF SUCH AMOUNT FROM THE APPLICABLE BANK
INVESTOR.  TO THE EXTENT ANY SUCH BANK INVESTOR FAILS TO REMIT ANY SUCH AMOUNT
TO A MANAGING AGENT AFTER ANY SUCH ADVANCE BY SUCH MANAGING AGENT ON SUCH LOAN
DATE, SUCH BANK INVESTOR SHALL BE REQUIRED TO PAY SUCH AMOUNT TO SUCH MANAGING
AGENT FOR ITS OWN ACCOUNT, TOGETHER WITH INTEREST THEREON AT A PER ANNUM RATE
EQUAL TO THE FEDERAL FUNDS RATE, UPON ITS DEMAND THEREFOR (PROVIDED THAT NO
LENDER SHALL HAVE AN OBLIGATION TO PAY SUCH INTEREST AMOUNTS EXCEPT TO THE
EXTENT THAT IT SHALL HAVE SUFFICIENT FUNDS TO PAY THE FACE AMOUNT OF ITS
COMMERCIAL PAPER IN FULL).  UNTIL SUCH AMOUNT SHALL BE REPAID, SUCH AMOUNT SHALL
BE DEEMED TO BE NET INVESTMENT PAID BY A MANAGING AGENT AND SUCH MANAGING AGENT
SHALL BE DEEMED TO HAVE AN INTEREST IN THE NET INVESTMENT HEREUNDER TO THE
EXTENT OF SUCH LOAN.  UPON THE PAYMENT OF SUCH AMOUNT TO A MANAGING AGENT BY
SUCH BANK INVESTOR, SUCH PAYMENT SHALL CONSTITUTE SUCH PERSON’S PAYMENT OF ITS
SHARE OF THE APPLICABLE LOAN.


 


(F)                                    DEFAULTING BANK INVESTOR.  IF, BY
2:00 P.M. (NEW YORK CITY TIME) ON ANY LOAN DATE, WHETHER OR NOT A MANAGING AGENT
HAS ADVANCED THE AMOUNT OF THE APPLICABLE LOAN, ONE OR MORE BANK INVESTORS
(EACH, A “DEFAULTING BANK INVESTOR”, AND EACH BANK INVESTOR OTHER THAN ANY
DEFAULTING BANK INVESTOR BEING REFERRED TO AS A “NON-DEFAULTING BANK INVESTOR”)
FAILS TO MAKE ITS PRO RATA SHARE OF ANY LOAN AVAILABLE TO THE AGENT PURSUANT TO
SECTION 2.3(D) OR ANY ASSIGNMENT AMOUNT PAYABLE BY IT PURSUANT TO
SECTION 2.14(A) (THE AGGREGATE AMOUNT NOT SO MADE AVAILABLE TO A MANAGING AGENT
BEING HEREIN CALLED IN EITHER CASE THE “LOAN DEFICIT”), THEN THE RELATED
MANAGING AGENT SHALL, BY NO LATER THAN 2:30 P.M. (NEW YORK CITY TIME) ON THE
APPLICABLE LOAN DATE OR THE APPLICABLE ASSIGNMENT DATE, AS THE CASE MAY BE,
INSTRUCT EACH NON-DEFAULTING BANK INVESTOR TO PAY, BY NO LATER THAN 3:00 P.M.
(NEW YORK CITY TIME), IN IMMEDIATELY AVAILABLE FUNDS, TO THE ACCOUNT DESIGNATED
BY SUCH MANAGING AGENT, AN AMOUNT EQUAL TO THE LESSER OF (I) SUCH NON-DEFAULTING
BANK INVESTOR’S PROPORTIONATE SHARE (BASED UPON THE RELATIVE COMMITMENTS OF THE
NON-DEFAULTING BANK INVESTORS) OF THE LOAN DEFICIT AND (II) ITS UNUSED
COMMITMENT.  A DEFAULTING BANK INVESTOR SHALL FORTHWITH, UPON DEMAND, PAY TO
SUCH MANAGING AGENT FOR THE RATABLE BENEFIT OF THE NON-DEFAULTING BANK INVESTORS
ALL AMOUNTS PAID BY EACH NON-DEFAULTING BANK INVESTOR ON BEHALF OF SUCH
DEFAULTING BANK INVESTOR, TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE
DATE A PAYMENT WAS MADE BY A NON-DEFAULTING BANK INVESTOR UNTIL THE DATE SUCH
NON-DEFAULTING BANK INVESTOR HAS BEEN PAID SUCH AMOUNTS IN FULL, AT A RATE PER
ANNUM EQUAL TO THE SUM OF THE BASE RATE, PLUS 2.00% PER ANNUM.  IN ADDITION, IF,
AFTER GIVING EFFECT TO THE PROVISIONS OF THE IMMEDIATELY PRECEDING SENTENCE, ANY
LOAN DEFICIT WITH RESPECT TO ANY ASSIGNMENT AMOUNT CONTINUES TO EXIST, EACH SUCH
DEFAULTING BANK INVESTOR SHALL PAY INTEREST TO THE RELATED MANAGING AGENT, FOR
THE ACCOUNT OF THE RELATED LENDER, ON SUCH DEFAULTING BANK INVESTOR’S PORTION OF
SUCH REMAINING INVESTMENT DEFICIT, AT A RATE PER ANNUM, EQUAL TO THE SUM OF THE
BASE RATE, PLUS 2.00% PER ANNUM, FOR EACH DAY FROM THE APPLICABLE

 

5

--------------------------------------------------------------------------------


 


ASSIGNMENT DATE UNTIL THE DATE SUCH DEFAULTING BANK INVESTOR SHALL PAY ITS
PORTION OF SUCH REMAINING LOAN DEFICIT IN FULL TO SUCH LENDER.


 


SECTION 2.4.                                   DETERMINATION OF DISCOUNT AND
RATE PERIODS.


 


(A)                                  TRANCHES.


 

(I)                                     THE NET INVESTMENT SHALL BE ALLOCATED TO
TRANCHES (EACH A “TRANCHE”) HAVING RATE PERIODS AND ACCRUING DISCOUNT AT THE
RATE TYPES SPECIFIED AND DETERMINED IN ACCORDANCE WITH THIS SECTION 2.4.  AT ANY
TIME, EACH TRANCHE SHALL HAVE ONLY ONE RATE PERIOD AND ONE RATE TYPE.

 

(II)                                  THE BORROWER SHALL GIVE EACH MANAGING
AGENT IRREVOCABLE NOTICE BY TELEPHONE OF EACH REQUESTED RATE PERIOD AND RATE
TYPE BY 12:00 NOON (NEW YORK CITY TIME) (I) AT LEAST ONE (1) BUSINESS DAY PRIOR
TO THE REQUESTED LOAN DATE OR THE EXPIRATION OF ANY THEN EXISTING RATE PERIOD,
AS APPLICABLE, WITH RESPECT TO ANY LOAN OR TRANCHE FOR WHICH THE BORROWER
SPECIFIES THE CP RATE AS THE DESIRED RATE TYPE AND (II) AT LEAST THREE
(3) BUSINESS DAYS PRIOR TO THE REQUESTED LOAN DATE OR THE EXPIRATION OF ANY THEN
EXISTING RATE PERIOD, AS APPLICABLE, WITH RESPECT TO ANY LOAN OR TRANCHE FOR
WHICH THE BORROWER SPECIFIES EITHER THE OFFSHORE RATE OR THE BASE RATE AS THE
DESIRED RATE TYPE OR FOR WHICH SUCH NOTICE IS DELIVERED WHEN ANY TRANCHE
ACCRUING DISCOUNT AT EITHER SUCH RATE TYPE HAS A RATE PERIOD THAT HAS NOT YET
THEN EXPIRED; PROVIDED, HOWEVER, THAT EACH MANAGING AGENT MAY SELECT, IN ITS
SOLE DISCRETION, ANY SUCH RATE PERIOD OR RATE TYPE IF (I) THE BORROWER FAILS TO
PROVIDE SUCH NOTICE ON A TIMELY BASIS OR (II) A MANAGING AGENT DETERMINES, IN
ITS SOLE REASONABLE DISCRETION, THAT THE RATE PERIOD OR RATE TYPE REQUESTED BY
THE BORROWER IS UNAVAILABLE OR FOR ANY REASON COMMERCIALLY UNDESIRABLE TO THE
RELATED LENDER, RELATED MANAGING AGENT, THE AGENT OR THE BANK INVESTORS.

 


(B)                                 NET INVESTMENT HELD ON BEHALF OF LENDERS. 
AT ALL TIMES ON AND AFTER THE CLOSING DATE, BUT PRIOR TO THE FACILITY
TERMINATION DATE, SOLELY WITH RESPECT TO ANY TRANCHE HELD ON BEHALF OF A LENDER
AT ANY TIME WHEN SUCH LENDER FUNDS SUCH TRANCHE THROUGH THE ISSUANCE OF
COMMERCIAL PAPER, THE BORROWER MAY, SUBJECT TO THE RELATED MANAGING AGENT’S
APPROVAL AND THE LIMITATIONS DESCRIBED IN CLAUSE (A)(II) ABOVE, REQUEST RATE
PERIODS AND RATE TYPES AND ALLOCATE A TRANCHE TO EACH SELECTED RATE PERIOD, SO
THAT THE AGGREGATE TRANCHES ALLOCATED TO OUTSTANDING RATE PERIODS AT ALL TIMES
SHALL EQUAL THE NET INVESTMENT HELD ON BEHALF OF SUCH LENDER.  EACH LENDER
CONFIRMS THAT IT IS ITS INTENTION TO ALLOCATE ALL OR SUBSTANTIALLY ALL OF THE
NET INVESTMENT HELD ON ITS BEHALF TO ONE OR MORE RATE PERIODS WITH RESPECT TO
WHICH THE DISCOUNT APPLICABLE THERETO IS CALCULATED BY REFERENCE TO THE CP RATE;
PROVIDED THAT EITHER MANAGING AGENT MAY DETERMINE, FROM TIME TO TIME, IN ITS
SOLE REASONABLE DISCRETION, THAT FUNDING SUCH NET INVESTMENT BY MEANS OF ONE OR
MORE SUCH RATE PERIODS OR RATE TYPES IS NOT POSSIBLE OR IS NOT DESIRABLE FOR ANY
REASON.


 


(C)                                  NET INVESTMENT FUNDED PURSUANT TO PROGRAM
SUPPORT AGREEMENT.  EACH RATE PERIOD APPLICABLE TO ANY TRANCHE FUNDED PURSUANT
TO A PROGRAM SUPPORT AGREEMENT SHALL BE A PERIOD, SELECTED BY EACH MANAGING
AGENT, AND DISCOUNT WITH RESPECT THERETO SHALL BE CALCULATED BY REFERENCE TO THE
ALTERNATE RATE.

 

6

--------------------------------------------------------------------------------


 


(D)                                 NET INVESTMENT HELD ON BEHALF OF BANK
INVESTORS.  WITH RESPECT TO ANY TRANCHE HELD ON BEHALF OF THE BANK INVESTORS (OR
ANY OF THEM), IF PRIOR TO THE FACILITY TERMINATION DATE, THE RATE PERIOD
APPLICABLE THERETO SHALL BE DETERMINED IN ACCORDANCE WITH
SECTION 2.4(A)(II) HEREOF.


 


(E)                                  OFFSHORE RATE PROTECTION; ILLEGALITY.


 

(I)                                     IF THE MANAGING AGENTS ARE UNABLE TO
OBTAIN ON A TIMELY BASIS THE INFORMATION NECESSARY TO DETERMINE THE OFFSHORE
RATE FOR ANY PROPOSED RATE PERIOD, THEN

 

(A)                              the Managing Agents shall forthwith notify the
related Lender or Bank Investors, as applicable, and the Borrower that the
Offshore Rate cannot be determined for such Rate Period, and

 

(B)                                while such circumstances exist, none of the
Lenders, the Bank Investors or the related Managing Agent shall allocate any
Tranches with respect to Loans made during such period or reallocate any
Tranches allocated to any then existing Rate Period ending during such period,
to a Rate Period with respect to which Discount is calculated by reference to
the Offshore Rate.  Discount related to any such Tranches shall be calculated
according to the Base Rate while such circumstances exist.

 

(II)                                  IF, WITH RESPECT TO ANY OUTSTANDING RATE
PERIOD, THE LENDERS OR ANY OF THE BANK INVESTORS ON BEHALF OF WHICH THE MANAGING
AGENTS HOLD ANY TRANCHE NOTIFIES THE RELATED MANAGING AGENT THAT IT IS UNABLE TO
OBTAIN MATCHING DEPOSITS IN THE LONDON INTERBANK MARKET TO FUND ITS PURCHASE OR
MAINTENANCE OF SUCH TRANCHE OR THAT THE OFFSHORE RATE APPLICABLE TO SUCH TRANCHE
WILL NOT ADEQUATELY REFLECT THE COST TO THE PERSON OF FUNDING OR MAINTAINING
SUCH TRANCHE FOR SUCH RATE PERIOD, THEN (A) SUCH MANAGING AGENT SHALL FORTHWITH
SO NOTIFY THE BORROWER, THE LENDERS AND THE BANK INVESTORS AND (B) UPON SUCH
NOTICE AND THEREAFTER WHILE SUCH CIRCUMSTANCES EXIST NONE OF THE MANAGING
AGENTS, THE LENDERS OR THE BANK INVESTORS, AS APPLICABLE, SHALL ALLOCATE ANY
OTHER TRANCHE WITH RESPECT TO INVESTMENTS MADE DURING SUCH PERIOD OR REALLOCATE
ANY TRANCHE ALLOCATED TO ANY RATE PERIOD ENDING DURING SUCH PERIOD, TO A RATE
PERIOD WITH RESPECT TO WHICH DISCOUNT IS CALCULATED BY REFERENCE TO THE OFFSHORE
RATE.  DISCOUNT RELATED TO ANY SUCH TRANCHES SHALL BE CALCULATED ACCORDING TO
THE BASE RATE WHILE SUCH CIRCUMSTANCES EXIST.

 

(III)                               NOTWITHSTANDING ANY OTHER PROVISION OF THIS
LOAN AGREEMENT, IF THE LENDERS OR ANY OF THE BANK INVESTORS, AS APPLICABLE,
SHALL NOTIFY THE MANAGING AGENTS THAT SUCH PERSON HAS DETERMINED (OR HAS BEEN
NOTIFIED BY ANY PROGRAM SUPPORT PROVIDER) THAT THE INTRODUCTION OF OR ANY CHANGE
IN OR IN THE INTERPRETATION OF ANY LAW MAKES IT UNLAWFUL (EITHER FOR SUCH
LENDER, SUCH BANK INVESTOR, OR SUCH PROGRAM SUPPORT PROVIDER, AS APPLICABLE), OR
ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY ASSERTS THAT IT IS UNLAWFUL,
FOR SUCH LENDER, SUCH BANK INVESTOR OR SUCH PROGRAM SUPPORT PROVIDER, AS
APPLICABLE, TO FUND OR MAINTAIN ANY TRANCHE ACCRUING DISCOUNT CALCULATED BY
REFERENCE TO THE OFFSHORE RATE, THEN (A) AS OF THE EFFECTIVE DATE OF SUCH NOTICE
FROM SUCH PERSON TO THE AGENT, THE OBLIGATION OR ABILITY OF SUCH LENDER OR SUCH
BANK INVESTOR, AS APPLICABLE, TO

 

7

--------------------------------------------------------------------------------


 

FUND THE MAKING OR MAINTENANCE OF ANY TRANCHE ACCRUING DISCOUNT CALCULATED BY
REFERENCE TO THE OFFSHORE RATE SHALL BE SUSPENDED UNTIL SUCH PERSON NOTIFIES THE
RELATED MANAGING AGENT THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER
EXIST AND (B) EACH TRANCHE MADE OR MAINTAINED BY SUCH PERSON SHALL EITHER (1) IF
SUCH PERSON MAY LAWFULLY CONTINUE TO MAINTAIN SUCH TRANCHE ACCRUING DISCOUNT
CALCULATED BY REFERENCE TO THE OFFSHORE RATE UNTIL THE LAST DAY OF THE
APPLICABLE RATE PERIOD, BE REALLOCATED ON THE LAST DAY OF SUCH RATE PERIOD TO
ANOTHER RATE PERIOD AND SHALL ACCRUE DISCOUNT CALCULATED BY REFERENCE TO THE
BASE RATE OR (2) IF SUCH PERSON SHALL DETERMINE THAT IT MAY NOT LAWFULLY
CONTINUE TO MAINTAIN SUCH TRANCHE ACCRUING DISCOUNT CALCULATED BY REFERENCE TO
THE OFFSHORE RATE UNTIL THE END OF THE APPLICABLE RATE PERIOD, SUCH PERSON’S
SHARE OF SUCH TRANCHE ALLOCATED TO SUCH RATE PERIOD SHALL BE DEEMED TO ACCRUE
DISCOUNT AT THE BASE RATE FROM THE EFFECTIVE DATE OF SUCH NOTICE UNTIL THE END
OF SUCH RATE PERIOD.

 


(F)                                    AT ALL TIMES ON AND AFTER THE OCCURRENCE
OF THE FACILITY TERMINATION DATE, THE AGENT SHALL SELECT ALL RATE PERIODS AND
RATE TYPES APPLICABLE THERETO.


 


SECTION 2.5.                                   PAYMENT OF PRINCIPAL, INTEREST
AND OTHER AMOUNTS.


 

(a)                                  The Borrower will duly and punctually pay
or cause to be paid amounts due in respect of principal and interest on the VFN
in accordance with the terms of this Loan Agreement, the applicable Fee Letter,
the VFN and the CCA Agreement.  Without limiting the foregoing, the Borrower
will cause to be delivered to the Collateral Agent all amounts on deposit in the
Holding Account when and as required by the Master Servicing Agreement for
application as provided in the CCA Agreement.  The Borrower shall also pay or
cause to be paid all other amounts payable by or on behalf of the Borrower
pursuant to this Loan Agreement, the applicable Fee Letter, the VFN and the CCA
Agreement to the parties entitled thereto in accordance with the terms hereof
and in the manner and order of priority provided in the CCA Agreement.

 

(b)                                 Breach of Representation or Warranty.  If on
any day any of the representations or warranties with respect to eligibility set
forth in Section 3.1(j) hereof was or becomes untrue with respect to an Account
(whether on or after the date of the pledge thereof to the Collateral Agent, for
the benefit of the Secured Parties), the Borrower shall be deemed to have
received on such day a Collection of such Account in full and the Borrower shall
on such day pay to the Master Servicer from funds other than actual Available
Collections (other than actual Collections otherwise distributable to the
Borrower under Section 4.1(d) of the CCA Agreement) an amount equal to the
unpaid balance of such Account and such amount shall be allocated and applied by
as a Collection in accordance with Article II of the Master Servicing Agreement
and the CCA Agreement.

 


SECTION 2.6.                                   MANDATORY AND OPTIONAL
PREPAYMENTS.


 


(A)                                  ON EACH REMITTANCE DATE FOLLOWING THE
FACILITY TERMINATION DATE, AVAILABLE COLLECTIONS SHALL BE APPLIED TO REDUCE THE
NET INVESTMENT IN ACCORDANCE WITH SECTION 4.1(D)(VIII) OF THE CCA AGREEMENT.

 

8

--------------------------------------------------------------------------------


 


(B)                                 PRIOR TO THE FACILITY TERMINATION DATE, UPON
THE OCCURRENCE OF A BORROWING BASE DEFICIENCY, THE BORROWER SHALL EITHER:
(I) WITHIN FIVE (5) BUSINESS DAYS (THE “DEFICIENCY CURE PERIOD”) DELIVER OR
CAUSE TO BE DELIVERED ADDITIONAL ELIGIBLE ACCOUNTS TO THE COLLATERAL AGENT OR
DEPOSIT OR CAUSE TO BE DEPOSITED CASH INTO THE PRINCIPAL PAYMENT ACCOUNT, IN
EITHER CASE, IN AN AMOUNT (BASED , IN THE CASE OF ELIGIBLE ACCOUNTS, ON THE
LESSER OF THE APB AND AMV THEREOF ON THE DATE OF DELIVERY, AS DETERMINED BY THE
AGENT) AT LEAST EQUAL TO SUCH BORROWING BASE DEFICIENCY OR (II) IN THE EVENT
THAT THE BORROWING BASE DEFICIENCY ARISES AS A RESULT OF THE DETERMINATION OF
MARKET VALUE PURSUANT TO CLAUSE (II) OF THE DEFINITION THEREOF, AT THE
BORROWER’S OPTION EITHER (A) FOLLOW THE PROCEDURES SET FORTH IN CLAUSE (I) OF
THIS SECTION 2.6(B) OR (B) MAY EMPLOY THE PROCEDURES SET FORTH IN THE DEFINITION
OF MARKET VALUE, AND UPON A FINAL DETERMINATION OF MARKET VALUE AS CONTEMPLATED
THEREIN, TO THE EXTENT THAT A BORROWING BASE DEFICIENCY STILL EXISTS AFTER USING
THE FINAL DETERMINATION OF MARKET VALUE, THEN, THE BORROWER SHALL FOLLOW THE
PROCEDURES SET FORTH IN CLAUSE (I) OF THIS SECTION 2.6(B); PROVIDED THAT IN SUCH
EVENT, THE DEFICIENCY CURE PERIOD SHALL BE FIFTEEN (15) BUSINESS DAYS FOLLOWING
THE OCCURRENCE OF A BORROWING BASE DEFICIENCY.  FUNDS DEPOSITED IN THE PRINCIPAL
PAYMENT ACCOUNT SHALL BE APPLIED TO THE REDUCTION OF THE NET INVESTMENT IN THE
MANNER AND SUBJECT TO THE PRIORITY OF PAYMENTS PROVIDED IN SECTION 4.1(C) OF THE
CCA AGREEMENT.  ANY CASH DEPOSITED BY THE BORROWER PURSUANT TO THIS
SECTION 2.6(B) SHALL BE MADE FROM FUNDS OTHER THAN AVAILABLE COLLECTIONS
OTHERWISE DISTRIBUTABLE TO THE BORROWER PURSUANT TO SECTION 4.1(D) OF THE CCA
AGREEMENT, WHICH MAY BE USED BY THE BORROWER FOR SUCH PURPOSE.


 


(C)                                  [RESERVED].


 


(D)                                 [RESERVED].


 


(E)                                  [RESERVED].


 


(F)                                    THE BORROWER SHALL HAVE THE RIGHT ON ANY
DATE, UPON WRITTEN NOTICE TO THE RELATED MANAGING AGENT NOT LATER THAN TWO
(2) BUSINESS DAYS PRIOR TO SUCH DATE, TO DEPOSIT INTO THE PRINCIPAL PAYMENT
ACCOUNT PREPAYMENTS OF PRINCIPAL ON THE VFN.  ANY SUCH PREPAYMENT (I) SHALL BE
AT LEAST $1,000,000 AND INTEGRAL MULTIPLES OF $100,000 IN EXCESS THEREOF AND
(II) SHALL BE MADE FROM FUNDS OTHER THAN AVAILABLE COLLECTIONS, OTHER THAN
AVAILABLE COLLECTIONS OTHERWISE DISTRIBUTABLE TO THE BORROWER PURSUANT TO
SECTION 4.1(D) OF THE CCA AGREEMENT, WHICH MAY BE USED BY THE BORROWER FOR SUCH
PURPOSE.


 


(G)                                 WITH RESPECT TO EACH GROUP, EACH MANAGING
AGENT AGREES THAT AMOUNTS PAID TO THE MANAGING AGENTS FROM AMOUNTS DEPOSITED IN
THE PRINCIPAL PAYMENT ACCOUNT PURSUANT TO THE PROVISIONS OF THE CCA AGREEMENT
SHALL BE APPLIED PRO RATA TO REPAY: (I) MATURING TRANCHES, RELATED LIQUIDITY
DRAW OR RELATED CREDIT SUPPORT DISBURSEMENTS AS THEY MATURE OR (II) UPON THE
BORROWER’S REQUEST, WITH THE APPROVAL OF THE RELATED MANAGING AGENT, IN ITS SOLE
DISCRETION (EXCEPT WITH RESPECT TO AMOUNTS DEPOSITED PURSUANT TO
SECTION 2.6(F) HEREOF AS TO WHICH NO SUCH APPROVAL SHALL BE REQUIRED), ANY OTHER
TRANCHE; PROVIDED THAT THE BORROWER SHALL PAY ANY COSTS INCURRED IN CONNECTION
WITH SUCH REPAYMENT IN ACCORDANCE WITH SECTION 7.4(B) AND (C) HEREOF.  THE NET
INVESTMENT SHALL BE REDUCED BY ANY AMOUNTS WITHDRAWN AND PAID TO OR AT THE
DIRECTION OF SUCH MANAGING AGENT FROM THE PRINCIPAL PAYMENT ACCOUNT.

 

9

--------------------------------------------------------------------------------


 


(H)                                 THE ENTIRE PRINCIPAL BALANCE OF THE VFN
SHALL BE DUE AND PAYABLE ON THE APPLICABLE STATED MATURITY DATE TOGETHER WITH
ALL ACCRUED AND UNPAID INTEREST THEREON.


 


SECTION 2.7.                                   PROCEEDS.  THE PROCEEDS OF THE
LOANS SHALL BE USED BY THE BORROWER SOLELY TO PURCHASE ACCOUNTS AND TO PAY OTHER
AMOUNTS EXPRESSLY PERMITTED UNDER THE TERMS AND CONDITIONS OF THE OPERATIVE
DOCUMENTS.


 


SECTION 2.8.                                   PLEDGED ACCOUNTS.


 


(A)                                  THE BORROWER SHALL ESTABLISH, ON OR PRIOR
TO THE CLOSING DATE, AN ELIGIBLE BANK ACCOUNT NO. 4072874419) AT THE COLLATERAL
AGENT IN THE NAME OF THE COLLATERAL AGENT (THE “COLLECTION ACCOUNT”), BEARING A
DESIGNATION CLEARLY INDICATING THAT THE FUNDS DEPOSITED THEREIN ARE HELD FOR THE
BENEFIT OF THE SECURED PARTIES.


 


(B)                                 THE BORROWER SHALL ESTABLISH, ON OR PRIOR TO
THE CLOSING DATE, AN ELIGIBLE BANK ACCOUNT (NO. 4072874428) AT THE COLLATERAL
AGENT IN THE NAME OF THE COLLATERAL AGENT (THE “RESERVE ACCOUNT”) BEARING A
DESIGNATION CLEARLY INDICATING THAT THE FUNDS DEPOSITED THEREIN ARE FOR THE
BENEFIT OF THE SECURED PARTIES.


 


(C)                                  THE BORROWER SHALL ESTABLISH, ON OR PRIOR
TO THE CLOSING DAY, AN ELIGIBLE BANK ACCOUNT (NO. 2090000975525) AT THE
COLLATERAL AGENT IN THE NAME OF THE COLLATERAL AGENT (THE “HOLDING ACCOUNT”)
BEARING A DESIGNATION CLEARLY INDICATING THAT THE FUNDS DEPOSITED THEREIN ARE
FOR THE BENEFIT OF THE SECURED PARTIES.


 


(D)                                 THE BORROWER SHALL ESTABLISH, ON OR PRIOR TO
THE CLOSING DATE, AN ELIGIBLE BANK ACCOUNT (NO. 1076010533) AT THE AGENT (THE
“PRINCIPAL PAYMENT ACCOUNT”) BEARING A DESIGNATION CLEARLY INDICATING THAT THE
FUNDS DEPOSITED THEREIN ARE FOR THE BENEFIT OF THE SECURED PARTIES.


 


(E)                                  IF AT ANY TIME THE COLLECTION ACCOUNT, THE
RESERVE ACCOUNT, THE PRINCIPAL PAYMENT ACCOUNTS OR THE HOLDING ACCOUNT SHALL NO
LONGER BE AN ELIGIBLE BANK ACCOUNT, THEN THE BORROWER SHALL, WITHIN 10 BUSINESS
DAYS (OR SUCH LONGER PERIOD, NOT TO EXCEED 30 CALENDAR DAYS, AS TO WHICH THE
CONTROLLING PARTY SHALL CONSENT), CAUSE SUCH ACCOUNT AND THE FUNDS ON DEPOSIT
THEREIN TO BE MOVED SO THAT SUCH ACCOUNT SHALL BE AN ELIGIBLE BANK ACCOUNT.  THE
BORROWER SHALL IMMEDIATELY NOTIFY THE AGENT AND THE SURETY PROVIDER OF THE NEW
LOCATION AND ACCOUNT NUMBER OF SUCH ACCOUNT.  FOR PURPOSES OF THIS LOAN
AGREEMENT, THE TERM “ELIGIBLE BANK ACCOUNT” SHALL MEAN, IF SUCH BANK ACCOUNT
DOES NOT MEET THE REQUIREMENTS OF PARAGRAPHS (A) AND (B) OF SUCH DEFINITION, A
BANK ACCOUNT OTHERWISE ACCEPTABLE TO THE CONTROLLING PARTY.


 


SECTION 2.9.                                   PAYMENTS AND COMPUTATIONS, ETC.


 


(A)                                  ON THE SECOND BUSINESS DAY PRECEDING A
DETERMINATION DATE RELATING TO A LOAN DATE, THE BORROWER SHALL REQUEST FROM THE
AGENT, AND THE AGENT SHALL PROVIDE TO THE BORROWER, THE MARKET DISCOUNT RATE
APPLICABLE TO THE RELATED LOAN DATE.  ON ANY OTHER DATE ON WHICH A MANAGING
AGENT REQUESTS THE BORROWER TO DETERMINE THE MARKET VALUE OF THE ELIGIBLE
ACCOUNTS, THE AGENT SHALL PROVIDE THE MARKET DISCOUNT RATE APPLICABLE TO SUCH
DATE TO THE BORROWER.  ON EACH DETERMINATION DATE ON WHICH A BORROWING REQUEST
IS MADE AND WITHIN ONE BUSINESS DAY OF A WRITTEN REQUEST FROM A MANAGING AGENT,
THE BORROWER SHALL CALCULATE THE

 

10

--------------------------------------------------------------------------------


 


APB, AMV AND THE BORROWING BASE, USING, IN THE CASE OF THE AMV, THE MARKET
DISCOUNT RATE SUPPLIED BY THE AGENT.  NEITHER ANY LENDER, ANY BANK INVESTOR, THE
SURETY PROVIDER, ANY MANAGING AGENT NOR THE AGENT SHALL BE BOUND BY, ANY
CALCULATION OF THE APB, THE AMV OR THE BORROWING BASE BY THE BORROWER.


 


(B)                                 ALL AMOUNTS TO BE PAID OR DEPOSITED BY THE
BORROWER HEREUNDER OR UNDER THE CCA AGREEMENT SHALL BE PAID OR DEPOSITED IN
ACCORDANCE WITH THE TERMS HEREOF OR THEREOF NO LATER THAN 11:00 A.M. (NEW YORK
CITY TIME) ON THE DAY WHEN DUE IN IMMEDIATELY AVAILABLE FUNDS, PAYABLE TO THE
MANAGING AGENTS, ON BEHALF OF THE RELATED LENDER OR THE BANK INVESTORS, AS
APPLICABLE.  SUCH PAYMENT SHALL BE PAID OR DEPOSITED IN THE ACCOUNT INDICATED
UNDER THE HEADING “PAYMENT INFORMATION” IN SECTION 8.3, UNTIL OTHERWISE NOTIFIED
BY THE MANAGING AGENTS.  THE BORROWER SHALL, TO THE EXTENT PERMITTED BY LAW, PAY
TO THE MANAGING AGENTS, FOR THE BENEFIT OF THE LENDERS OR BANK INVESTORS, AS
APPLICABLE, UPON DEMAND, INTEREST ON ALL AMOUNTS NOT PAID OR DEPOSITED WHEN DUE
HEREUNDER (“DEFAULT INTEREST”) AT A RATE EQUAL TO 2.00% PER ANNUM, PLUS THE BASE
RATE (THE “DEFAULT RATE”).  DEFAULT INTEREST SHALL BE PAID IN ACCORDANCE WITH
SECTION 4.2(D) OF THE CCA AGREEMENT.  ALL COMPUTATIONS OF DISCOUNT AND ALL PER
ANNUM FEES HEREUNDER SHALL BE MADE ON THE BASIS OF A YEAR OF 360 DAYS FOR THE
ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST BUT EXCLUDING THE LAST DAY) ELAPSED. 
ANY COMPUTATIONS BY THE MANAGING AGENTS OF AMOUNTS PAYABLE BY THE BORROWER
HEREUNDER SHALL BE BINDING UPON THE BORROWER ABSENT MANIFEST ERROR.


 


SECTION 2.10.                             REPORTS.  ON EACH DETERMINATION DATE,
THE BORROWER SHALL CAUSE THE MASTER SERVICER TO PROVIDE TO THE MANAGING AGENTS,
THE AGENT AND THE SURETY PROVIDER (A) THE MASTER SERVICER’S MONTHLY CERTIFICATE
FOR THE RELATED COLLECTION PERIOD, (B) A SCHEDULE OF ACCOUNTS WITH RESPECT TO
ALL ACCOUNTS OWNED BY THE BORROWER AND (C) SUCH OTHER INFORMATION AS THE
MANAGING AGENTS, THE AGENT OR THE SURETY PROVIDER MAY REASONABLY REQUEST.


 


SECTION 2.11.                             [RESERVED]


 


SECTION 2.12.                             SHARING OF PAYMENTS, ETC.  IF ANY
LENDER OR ANY BANK INVESTOR (FOR PURPOSES OF THIS SECTION ONLY, BEING A
“RECIPIENT”) SHALL OBTAIN ANY PAYMENT (WHETHER VOLUNTARY, INVOLUNTARY, THROUGH
THE EXERCISE OF ANY RIGHT OF SETOFF, OR OTHERWISE) ON ACCOUNT OF THE PORTION OF
THE NET INVESTMENT FUNDED OR MAINTAINED BY IT (OTHER THAN PURSUANT TO THE
APPLICABLE FEE LETTER, SECTION 2.16(B) OR ARTICLE VII AND OTHER THAN AS A RESULT
OF THE DIFFERENCES IN THE TIMING OF THE APPLICATIONS OF AVAILABLE COLLECTIONS)
IN EXCESS OF ITS RATABLE SHARE OF PAYMENTS ON ACCOUNT OF THE NET INVESTMENT
OBTAINED BY THE RECIPIENT ENTITLED THERETO, SUCH RECIPIENT SHALL FORTHWITH
PURCHASE FROM THE LENDERS OR BANK INVESTORS ENTITLED TO A SHARE OF SUCH AMOUNT
PARTICIPATIONS IN THE PORTIONS OF THE NET INVESTMENT FUNDED OR MAINTAINED BY
SUCH PERSONS AS SHALL BE NECESSARY TO CAUSE SUCH RECIPIENT TO SHARE THE EXCESS
PAYMENT RATABLY WITH EACH SUCH OTHER PERSON ENTITLED THERETO; PROVIDED, HOWEVER,
THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM
SUCH RECIPIENT, SUCH PURCHASE FROM EACH SUCH OTHER PERSON SHALL BE RESCINDED AND
EACH SUCH OTHER PERSON SHALL REPAY TO THE RECIPIENT THE PURCHASE PRICE PAID BY
SUCH RECIPIENT FOR SUCH PARTICIPATION TO THE EXTENT OF SUCH RECOVERY, TOGETHER
WITH AN AMOUNT EQUAL TO SUCH OTHER PERSON’S RATABLE SHARE (ACCORDING TO THE
PROPORTION OF (A) THE AMOUNT OF SUCH OTHER PERSON’S REQUIRED PAYMENT TO (B) THE
TOTAL AMOUNT SO RECOVERED FROM THE RECIPIENT) OF ANY INTEREST OR OTHER AMOUNT
PAID OR PAYABLE BY THE RECIPIENT IN RESPECT OF THE TOTAL AMOUNT SO RECOVERED.

 

11

--------------------------------------------------------------------------------


 


SECTION 2.13.                             RIGHT OF SETOFF.  WITHOUT IN ANY WAY
LIMITING THE PROVISIONS OF SECTION 2.12, EACH OF THE MANAGING AGENTS, THE AGENT,
EACH LENDER AND EACH BANK INVESTOR IS HEREBY AUTHORIZED (IN ADDITION TO ANY
OTHER RIGHTS IT MAY HAVE) AT ANY TIME AFTER THE OCCURRENCE OF THE FACILITY
TERMINATION DATE DUE TO THE OCCURRENCE OF AN EVENT OF DEFAULT OR FACILITY
TERMINATION EVENT OR DURING THE CONTINUANCE OF A POTENTIAL EVENT OF DEFAULT,
EVENT OF DEFAULT, POTENTIAL FACILITY TERMINATION EVENT OR FACILITY TERMINATION
EVENT TO SET-OFF, APPROPRIATE AND APPLY (WITHOUT PRESENTMENT, DEMAND, PROTEST OR
OTHER NOTICE WHICH ARE HEREBY EXPRESSLY WAIVED) ANY DEPOSITS AND ANY OTHER
INDEBTEDNESS HELD OR OWING BY THE MANAGING AGENTS, THE AGENT, SUCH LENDER OR
SUCH BANK INVESTOR TO, OR FOR THE ACCOUNT OF, THE BORROWER.  THE APPLICABLE
MANAGING AGENT SHALL CAUSE ANY AMOUNTS SO SET-OFF TO BE DEPOSITED IN THE
COLLECTION ACCOUNT, FOR APPLICATION BY THE COLLATERAL AGENT IN ACCORDANCE WITH
SECTION 4.1(D) OF THE CCA AGREEMENT.


 


SECTION 2.14.                             ASSIGNMENT BY LENDERS TO BANK
INVESTORS.


 


(A)                                  ASSIGNMENT AMOUNTS.  AT ANY TIME ON OR
PRIOR TO THE SCHEDULED TERMINATION DATE, IF ANY MANAGING AGENT ON BEHALF OF ONE
OF THE LENDERS SO ELECTS, BY WRITTEN NOTICE TO THE AGENT, THE BORROWER HEREBY
IRREVOCABLY REQUESTS AND DIRECTS THAT THE RELATED LENDER ASSIGN, AND SUCH LENDER
DOES HEREBY ASSIGN EFFECTIVE ON THE ASSIGNMENT DATE REFERRED TO BELOW ALL OR
SUCH PORTIONS AS MAY BE ELECTED BY SUCH LENDER OF, ITS INTEREST IN THE NET
INVESTMENT AT SUCH TIME TO THE BANK INVESTORS PURSUANT TO THIS SECTION 2.14 AND
THE BORROWER HEREBY AGREES TO PAY THE AMOUNTS DESCRIBED IN SECTION 2.14;
PROVIDED, HOWEVER, THAT UNLESS SUCH ASSIGNMENT IS AN ASSIGNMENT OF ALL OF SUCH
LENDER’S INTEREST IN THE NET INVESTMENT IN WHOLE ON OR AFTER THE RELATED LENDER
INVESTMENT TERMINATION DATE, NO SUCH ASSIGNMENT SHALL TAKE PLACE PURSUANT TO
THIS SECTION 2.14 IF A BORROWING BASE DEFICIENCY SHALL THEN EXIST; AND PROVIDED,
FURTHER, THAT NO SUCH ASSIGNMENT SHALL TAKE PLACE PURSUANT TO THIS SECTION 2.14
AT A TIME WHEN AN EVENT OF BANKRUPTCY WITH RESPECT TO SUCH LENDER EXISTS.  NO
FURTHER DOCUMENTATION OR ACTION ON THE PART OF SUCH LENDER OR THE BORROWER SHALL
BE REQUIRED TO EXERCISE THE RIGHTS SET FORTH IN THE IMMEDIATELY PRECEDING
SENTENCE, OTHER THAN THE GIVING OF THE NOTICE BY THE RELATED MANAGING AGENT ON
BEHALF OF SUCH LENDER REFERRED TO IN SUCH SENTENCE AND THE DELIVERY BY THE AGENT
OF A COPY OF SUCH NOTICE TO EACH BANK INVESTOR (THE DATE OF THE RECEIPT BY THE
AGENT OF ANY SUCH NOTICE BEING THE “ASSIGNMENT DATE”).  EACH BANK INVESTOR
HEREBY AGREES, UNCONDITIONALLY AND IRREVOCABLY AND UNDER ALL CIRCUMSTANCES,
WITHOUT SETOFF, COUNTERCLAIM OR DEFENSE OF ANY KIND, TO PAY THE FULL AMOUNT OF
ITS ASSIGNMENT AMOUNT ON SUCH ASSIGNMENT DATE TO THE RELATED LENDER IN
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE RELATED MANAGING
AGENT.  UPON PAYMENT OF ITS ASSIGNMENT AMOUNT, EACH BANK INVESTOR SHALL ACQUIRE
AN INTEREST IN THE NET INVESTMENT EQUAL TO ITS PRO RATA SHARE (BASED ON THE
OUTSTANDING PORTIONS OF THE NET INVESTMENT FUNDED BY IT).  UPON ANY ASSIGNMENT
IN WHOLE BY A LENDER TO THE BANK INVESTORS ON OR AFTER THE RELATED LENDER
INVESTMENT TERMINATION DATE AS CONTEMPLATED HEREUNDER, SUCH LENDER SHALL CEASE
TO MAKE ANY ADDITIONAL LOANS HEREUNDER.  AT ALL TIMES PRIOR TO THE RELATED
LENDER INVESTMENT TERMINATION DATE, NOTHING HEREIN SHALL PREVENT SUCH LENDER
FROM MAKING A SUBSEQUENT LOAN HEREUNDER, IN ITS SOLE DISCRETION, FOLLOWING ANY
ASSIGNMENT PURSUANT TO THIS SECTION 2.14 OR FROM MAKING MORE THAN ONE ASSIGNMENT
PURSUANT TO THIS SECTION 2.14.


 


(B)                                 BANK INVESTOR’S OBLIGATION TO PAY CERTAIN
AMOUNTS; ADDITIONAL ASSIGNMENT AMOUNT.  THE BANK INVESTORS SHALL PAY TO THE
MANAGING AGENTS, IN ACCORDANCE WITH THEIR PRO RATA SHARES, FOR THE ACCOUNT OF
THE RELATED LENDER, IN CONNECTION WITH ANY ASSIGNMENT BY SUCH LENDER TO THE BANK
INVESTORS PURSUANT TO THIS SECTION 2.14 AN AGGREGATE AMOUNT EQUAL TO

 

12

--------------------------------------------------------------------------------


 


ALL DISCOUNT TO ACCRUE THROUGH THE END OF EACH OUTSTANDING RATE PERIOD TO THE
EXTENT ATTRIBUTABLE TO THE PORTION OF THE NET INVESTMENT SO ASSIGNED TO THE BANK
INVESTORS (AS DETERMINED IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH ASSIGNMENT),
PLUS ALL OTHER AGGREGATE UNPAIDS (OTHER THAN THE NET INVESTMENT AND OTHER THAN
ANY DISCOUNT NOT DESCRIBED ABOVE).  SUCH AMOUNTS SHALL BE ADDITIONAL
CONSIDERATION FOR THE INTERESTS ASSIGNED TO THE BANK INVESTORS AND THE AMOUNT OF
THE “NET INVESTMENT” HEREUNDER HELD BY THE BANK INVESTORS SHALL BE INCREASED BY
AN AMOUNT EQUAL TO THE ADDITIONAL AMOUNT SO PAID BY THE BANK INVESTORS.


 


(C)                                  [RESERVED


 


(D)                                 [RESERVED].


 


(E)                                  RECOVERY OF NET INVESTMENT.  IN THE EVENT
THAT THE AGGREGATE OF THE ASSIGNMENT AMOUNTS PAID BY THE BANK INVESTORS PURSUANT
TO THIS SECTION 2.14 ON ANY ASSIGNMENT DATE OCCURRING ON OR AFTER THE RELATED
LENDER INVESTMENT TERMINATION DATE IS LESS THAN THE NET INVESTMENT OF A LENDER
ON SUCH ASSIGNMENT DATE, THEN TO THE EXTENT OF AMOUNTS RECEIVED BY THE AGENT  IN
RESPECT OF THE NET INVESTMENT IN ACCORDANCE WITH SECTION 4.1(D) OF THE CCA
AGREEMENT EXCEED THE AGGREGATE OF THE UNRECOVERED ASSIGNMENT AMOUNTS AND NET
INVESTMENT FUNDED BY THE BANK INVESTORS, SUCH EXCESS SHALL BE REMITTED BY THE
RELATED MANAGING AGENT TO SUCH LENDER RATHER THAN TO SUCH BANK INVESTORS.


 


SECTION 2.15.                             DOWNGRADE OF BANK INVESTOR.


 


(A)                                  DOWNGRADES GENERALLY.  IF AT ANY TIME ON OR
PRIOR TO THE SCHEDULED TERMINATION DATE, THE SHORT TERM DEBT RATING OF ANY BANK
INVESTOR SHALL BE “A-2” OR “P-2” FROM S&P OR MOODY’S, RESPECTIVELY, WITH
NEGATIVE CREDIT IMPLICATIONS, SUCH BANK INVESTOR, UPON REQUEST OF THE AGENT,
SHALL, WITHIN THIRTY (30) DAYS OF SUCH REQUEST, ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER FINANCIAL INSTITUTION (WHICH INSTITUTION’S
SHORT TERM DEBT SHALL BE RATED AT LEAST “A-2” OR “P-2” FROM S&P OR MOODY’S,
RESPECTIVELY, AND WHICH SHALL NOT BE SO RATED WITH NEGATIVE CREDIT IMPLICATIONS
AND WHICH IS ACCEPTABLE TO THE RELATED LENDER, THE AGENT, THE RELATED MANAGING
AGENT AND THE BORROWER (IN THE BORROWER’S CASE, IN ITS REASONABLE DISCRETION)). 
IF THE SHORT TERM DEBT RATING OF AN BANK INVESTOR SHALL BE “A-3” OR “P-3”, OR
LOWER, FROM S&P OR MOODY’S, RESPECTIVELY (OR SUCH RATING SHALL HAVE BEEN
WITHDRAWN BY S&P OR MOODY’S), SUCH BANK INVESTOR, UPON REQUEST OF THE RELATED
MANAGING AGENT, SHALL, WITHIN FIVE (5) BUSINESS DAYS OF SUCH REQUEST, ASSIGN ITS
RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER FINANCIAL INSTITUTION (WHICH
INSTITUTION’S SHORT TERM DEBT SHALL BE RATED AT LEAST “A-2” OR “P-2”, FROM S&P
OR MOODY’S, RESPECTIVELY, AND WHICH SHALL NOT BE SO RATED WITH NEGATIVE CREDIT
IMPLICATIONS AND WHICH IS ACCEPTABLE TO THE RELATED LENDER, THE AGENT, THE
RELATED MANAGING AGENT AND THE BORROWER (IN THE BORROWER’S CASE, IN ITS
REASONABLE DISCRETION)).  IN EITHER SUCH CASE, IF ANY SUCH BANK INVESTOR SHALL
NOT HAVE ASSIGNED ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITHIN THE
APPLICABLE TIME PERIOD DESCRIBED ABOVE (IN EITHER SUCH CASE, THE “REQUIRED
DOWNGRADE ASSIGNMENT PERIOD”), EACH MANAGING AGENT ON BEHALF OF THE RELATED
LENDER SHALL HAVE THE RIGHT TO REQUIRE SUCH BANK INVESTOR TO PAY UPON ONE
(1) BUSINESS DAY’S NOTICE AT ANY TIME AFTER THE REQUIRED DOWNGRADE ASSIGNMENT
PERIOD (AND EACH SUCH BANK INVESTOR HEREBY AGREES IN SUCH EVENT TO PAY WITHIN
SUCH TIME) TO THE RELATED MANAGING AGENT AN AMOUNT EQUAL TO SUCH BANK INVESTOR’S
UNUSED COMMITMENT (A “DOWNGRADE DRAW”) FOR DEPOSIT BY THE RELATED MANAGING AGENT
INTO AN ACCOUNT, IN THE NAME OF THE RELATED MANAGING AGENT (A “DOWNGRADE
COLLATERAL ACCOUNT”), WHICH SHALL BE

 

13

--------------------------------------------------------------------------------


 


IN SATISFACTION OF SUCH BANK INVESTOR’S OBLIGATIONS TO MAKE LOANS AND TO PAY ITS
ASSIGNMENT AMOUNT UPON AN ASSIGNMENT FROM A LENDER IN ACCORDANCE WITH
SECTION 2.14; PROVIDED, HOWEVER, THAT IF, DURING THE REQUIRED DOWNGRADE
ASSIGNMENT PERIOD, SUCH BANK INVESTOR DELIVERS A WRITTEN NOTICE TO THE RELATED
MANAGING AGENT OF ITS INTENT TO DELIVER A DIRECT PAY IRREVOCABLE LETTER OF
CREDIT PURSUANT TO THIS PROVISO IN LIEU OF THE PAYMENT REQUIRED TO FUND THE
DOWNGRADE DRAW, THEN SUCH BANK INVESTOR WILL NOT BE REQUIRED TO FUND SUCH
DOWNGRADE DRAW.  IF ANY BANK INVESTOR GIVES THE RELATED MANAGING AGENT SUCH
NOTICE, THEN SUCH BANK INVESTOR SHALL, WITHIN ONE (1) BUSINESS DAY AFTER THE
REQUIRED DOWNGRADE ASSIGNMENT PERIOD, DELIVER TO SUCH MANAGING AGENT A DIRECT
PAY IRREVOCABLE LETTER OF CREDIT IN FAVOR OF SUCH MANAGING AGENT IN AN AMOUNT
EQUAL TO THE UNUSED PORTION OF SUCH BANK INVESTOR’S COMMITMENT, WHICH LETTER OF
CREDIT SHALL BE ISSUED THROUGH AN UNITED STATES OFFICE OF A BANK OR OTHER
FINANCIAL INSTITUTION (I) WHOSE SHORT-TERM DEBT RATINGS BY S&P AND MOODY’S ARE
AT LEAST EQUAL TO THE RATINGS ASSIGNED BY SUCH STATISTICAL RATING ORGANIZATION
TO THE COMMERCIAL PAPER AND (II) THAT IS ACCEPTABLE TO THE RELATED LENDER AND
THE AGENT.  SUCH LETTER OF CREDIT SHALL PROVIDE THAT THE RELATED MANAGING AGENT
MAY DRAW THEREON FOR PAYMENT OF ANY LOAN OR ASSIGNMENT AMOUNT PAYABLE BY SUCH
BANK INVESTOR WHICH IS NOT PAID HEREUNDER WHEN REQUIRED, SHALL EXPIRE NO EARLIER
THAN THE SCHEDULED TERMINATION DATE AND SHALL OTHERWISE BE IN FORM AND SUBSTANCE
ACCEPTABLE TO SUCH MANAGING AGENT.


 


(B)                                 APPLICATION OF FUNDS IN DOWNGRADE COLLATERAL
ACCOUNT.  IF ANY BANK INVESTOR SHALL BE REQUIRED PURSUANT TO SECTION 2.15(A) TO
FUND A DOWNGRADE DRAW, THEN THE RELATED MANAGING AGENT SHALL APPLY THE MONIES IN
THE DOWNGRADE COLLATERAL ACCOUNT APPLICABLE TO SUCH BANK INVESTOR’S PRO RATA
SHARE OF LOANS REQUIRED TO BE MADE BY THE BANK INVESTORS, TO ANY ASSIGNMENT
AMOUNT PAYABLE BY SUCH BANK INVESTOR PURSUANT TO SECTION 2.14 AND TO ANY
PURCHASE PRICE PAYABLE BY SUCH BANK INVESTOR PURSUANT TO SECTION 2.16(B) AT THE
TIMES, IN THE MANNER AND SUBJECT TO THE CONDITIONS PRECEDENT SET FORTH IN THIS
LOAN AGREEMENT.  THE DEPOSIT OF MONIES IN SUCH DOWNGRADE COLLATERAL ACCOUNT BY
ANY BANK INVESTOR SHALL NOT CONSTITUTE A LOAN OR THE PAYMENT OF ANY ASSIGNMENT
AMOUNT (AND SUCH BANK INVESTOR SHALL NOT BE ENTITLED TO INTEREST ON SUCH MONIES
EXCEPT AS PROVIDED BELOW IN THIS SECTION 2.15, UNLESS AND UNTIL (AND THEN ONLY
TO THE EXTENT THAT) SUCH MONIES ARE USED TO FUND INVESTMENTS OR TO PAY ANY
ASSIGNMENT AMOUNT OR PURCHASE PRICE PURSUANT TO SECTION 2.16(B) PURSUANT TO THE
FIRST SENTENCE OF THIS SECTION 2.15.  THE AMOUNT ON DEPOSIT IN SUCH DOWNGRADE
COLLATERAL ACCOUNT SHALL BE INVESTED BY THE RELATED MANAGING AGENT IN ELIGIBLE
INVESTMENTS AND SUCH ELIGIBLE INVESTMENTS SHALL BE SELECTED BY SUCH MANAGING
AGENT IN ITS SOLE DISCRETION.  EACH MANAGING AGENT SHALL REMIT TO SUCH BANK
INVESTOR, ON THE LAST BUSINESS DAY OF EACH MONTH, THE INCOME ACTUALLY RECEIVED
THEREON.  UNLESS REQUIRED TO BE RELEASED AS PROVIDED BELOW IN THIS SUBSECTION,
AVAILABLE COLLECTIONS RECEIVED BY EACH MANAGING AGENT IN RESPECT OF SUCH BANK
INVESTOR’S PORTION OF THE NET INVESTMENT SHALL BE DEPOSITED IN THE DOWNGRADE
COLLATERAL ACCOUNT FOR SUCH BANK INVESTOR.  AMOUNTS ON DEPOSIT IN SUCH DOWNGRADE
COLLATERAL ACCOUNT SHALL BE RELEASED TO SUCH BANK INVESTOR (OR THE STATED AMOUNT
OF THE LETTER OF CREDIT DELIVERED BY SUCH BANK INVESTOR PURSUANT TO
SUBSECTION (A) ABOVE MAY BE REDUCED) WITHIN ONE BUSINESS DAY AFTER EACH
REMITTANCE DATE FOLLOWING THE FACILITY TERMINATION DATE TO THE EXTENT THAT,
AFTER GIVING EFFECT TO THE DISTRIBUTIONS MADE AND RECEIVED BY THE LENDERS OR
BANK INVESTORS ON SUCH REMITTANCE DATE, THE AMOUNT ON DEPOSIT IN SUCH DOWNGRADE
COLLATERAL ACCOUNT WOULD EXCEED SUCH BANK INVESTOR’S PRO RATA SHARE (DETERMINED
AS OF THE DAY PRIOR TO THE FACILITY TERMINATION DATE) OF THE SUM OF ALL TRANCHES
THEN FUNDED BY THE LENDER, PLUS THE INTEREST COMPONENT.  ALL AMOUNTS REMAINING
IN SUCH DOWNGRADE COLLATERAL ACCOUNT SHALL BE RELEASED TO SUCH BANK INVESTOR NO
LATER THAN THE

 

14

--------------------------------------------------------------------------------


 


BUSINESS DAY IMMEDIATELY FOLLOWING THE EARLIEST OF (I) THE EFFECTIVE DATE OF ANY
REPLACEMENT OF SUCH BANK INVESTOR OR REMOVAL OF SUCH BANK INVESTOR AS A PARTY TO
THIS LOAN AGREEMENT, (II) THE DATE ON WHICH SUCH BANK INVESTOR SHALL FURNISH THE
RELATED MANAGING AGENT WITH CONFIRMATION THAT SUCH BANK INVESTOR SHALL HAVE
SHORT-TERM DEBT RATINGS OF AT LEAST “A-2” OR “P-2” FROM S&P AND MOODY’S,
RESPECTIVELY, WITHOUT NEGATIVE CREDIT IMPLICATIONS, AND (III) THE SCHEDULED
TERMINATION DATE (OR IF EARLIER, THE SCHEDULED TERMINATION DATE IN EFFECT PRIOR
TO ANY RENEWAL PURSUANT TO SECTION 2.16 TO WHICH SUCH BANK INVESTOR DOES NOT
CONSENT, BUT ONLY AFTER GIVING EFFECT TO ANY REQUIRED PURCHASE PURSUANT TO
SECTION 2.16(B)).  NOTHING IN THIS SECTION 2.15 SHALL AFFECT OR DIMINISH IN ANY
WAY ANY SUCH DOWNGRADED BANK INVESTOR’S COMMITMENT TO THE BORROWER OR A LENDER
OR SUCH DOWNGRADED BANK INVESTOR’S OTHER OBLIGATIONS AND LIABILITIES HEREUNDER
AND UNDER THE OTHER OPERATIVE DOCUMENTS.


 


(C)                                  PROGRAM SUPPORT AGREEMENT DOWNGRADE
PROVISIONS.  NOTWITHSTANDING THE OTHER PROVISIONS OF THIS SECTION 2.15, A BANK
INVESTOR SHALL NOT BE REQUIRED TO MAKE A DOWNGRADE DRAW (OR PROVIDE FOR THE
ISSUANCE OF A LETTER OF CREDIT IN LIEU THEREOF) PURSUANT TO SECTION 2.15(A) AT A
TIME WHEN SUCH BANK INVESTOR HAS A DOWNGRADE COLLATERAL ACCOUNT (OR LETTER OF
CREDIT IN LIEU THEREOF) ESTABLISHED PURSUANT TO THE PROGRAM SUPPORT AGREEMENT TO
WHICH IT IS A PARTY IN AN AMOUNT AT LEAST EQUAL TO ITS COMMITMENT, AND THE
RELATED MANAGING AGENT MAY APPLY MONIES IN SUCH DOWNGRADE COLLATERAL ACCOUNT IN
THE MANNER DESCRIBED IN SECTION 2.16(B) AS IF SUCH DOWNGRADE COLLATERAL ACCOUNT
WERE A DOWNGRADE COLLATERAL ACCOUNT.


 


SECTION 2.16.                             NON-RENEWING BANK INVESTORS.


 


(A)                                  IF AT ANY TIME THE BORROWER REQUESTS THAT
THE BANK INVESTORS RENEW THEIR COMMITMENTS HEREUNDER AND SOME BUT LESS THAN ALL
THE BANK INVESTORS CONSENT TO SUCH RENEWAL WITHIN 30 DAYS OF THE BORROWER’S
REQUEST, BUT IN NO EVENT, NO LATER THAN 20 DAYS PRIOR TO THE THEN CURRENT
SCHEDULED TERMINATION DATE, THE BORROWER MAY ARRANGE FOR AN ASSIGNMENT TO ONE OR
MORE FINANCIAL INSTITUTIONS OF ALL THE RIGHTS AND OBLIGATIONS HEREUNDER OF EACH
SUCH NON-CONSENTING BANK INVESTOR IN ACCORDANCE WITH SECTION 8.6.  ANY SUCH
ASSIGNMENT SHALL BECOME EFFECTIVE ON THE THEN-CURRENT SCHEDULED TERMINATION
DATE.  EACH BANK INVESTOR WHICH DOES NOT SO CONSENT TO ANY RENEWAL SHALL
COOPERATE FULLY WITH THE BORROWER IN EFFECTUATING ANY SUCH ASSIGNMENT.  IF NONE
OR LESS THAN ALL THE COMMITMENTS OF THE NON-RENEWING BANK INVESTORS ARE SO
ASSIGNED AS PROVIDED ABOVE THE AGENT SHALL SO NOTIFY THE BORROWER, AND THE
BORROWER SHALL NOTIFY THE AGENT IF IT DESIRES TO EXTEND THE THEN CURRENT
SCHEDULED TERMINATION DATE.  IN THE EVENT THE BORROWER, THE AGENT AND THE SURETY
PROVIDER EACH ELECTS TO EXTEND THE THEN CURRENT SCHEDULED TERMINATION DATE,
(I) THE EXTENDED SCHEDULED TERMINATION DATE SHALL BE EFFECTIVE WITH RESPECT TO
THE RENEWING BANK INVESTORS, (II) THE FACILITY LIMIT SHALL AUTOMATICALLY BE
REDUCED TO AN AMOUNT (ROUNDED UP TO THE NEAREST $1,000) EQUAL TO THE EXCESS OF
THE FACILITY LIMIT THEN IN EFFECT OVER THE LESSER OF (A) THE AGGREGATE OF THE
COMMITMENTS OF ALL NON-RENEWING BANK INVESTORS AND (B) THE QUOTIENT OF (X) THE
FACILITY LIMIT, MINUS THE NET INVESTMENT, DIVIDED BY (Y) .98, AND (III) THIS
LOAN AGREEMENT AND THE COMMITMENTS OF THE RENEWING BANK INVESTORS SHALL REMAIN
IN EFFECT IN ACCORDANCE WITH THEIR TERMS NOTWITHSTANDING THE EXPIRATION OF THE
COMMITMENTS OF THE NON-RENEWING BANK INVESTORS.


 


(B)                                 IF AT ANY TIME THE BORROWER REQUESTS THAT
THE BANK INVESTORS EXTEND THE SCHEDULED TERMINATION DATE HEREUNDER AND SOME BUT
LESS THAN ALL THE BANK INVESTORS CONSENT TO SUCH EXTENSION WITHIN 30 DAYS AFTER
THE BORROWER’S REQUEST (BUT IN NO EVENT, NO LATER THAN 20 DAYS

 

15

--------------------------------------------------------------------------------


 


PRIOR TO THE THEN SCHEDULED TERMINATION DATE), AND IF NONE OR LESS THAN ALL THE
COMMITMENTS OF THE NON-RENEWING BANK INVESTORS ARE ASSIGNED AS PROVIDED IN
SECTION 2.16 AND THE BORROWER, THE SURETY PROVIDER AND THE AGENT EACH HAS
ELECTED TO EXTEND THE THEN CURRENT SCHEDULED TERMINATION DATE, THEN (WITHOUT
LIMITING THE OBLIGATIONS OF ALL THE BANK INVESTORS TO MAKE LOANS AND PAY ANY
ASSIGNMENT AMOUNT PRIOR TO THE SCHEDULED TERMINATION DATE IN ACCORDANCE WITH THE
TERMS HEREOF) THE LENDER MAY SELL AN INTEREST IN THE NET INVESTMENT HEREUNDER
FOR AN AGGREGATE PURCHASE PRICE EQUAL TO THE LESSER OF (I) THE MAXIMUM AGGREGATE
ASSIGNMENT AMOUNTS WHICH WOULD BE PAYABLE IF THE LENDER ASSIGNED ITS ENTIRE
INTEREST IN THE NET INVESTMENT AT THAT TIME UNDER SECTION 2.14, AND (II) THE
AGGREGATE AVAILABLE COMMITMENTS OF THE NON-RENEWING BANK INVESTORS, WHICH
PURCHASE PRICE SHALL BE PAID SOLELY BY THE NON-RENEWING BANK INVESTORS, PRO RATA
ACCORDING TO THEIR RESPECTIVE COMMITMENTS.  FOLLOWING THE PAYMENT OF SUCH
PURCHASE PRICE, (I) THE EXTENDED SCHEDULED TERMINATION DATE SHALL BE EFFECTIVE
WITH RESPECT TO THE RENEWING BANK INVESTORS, (II) THE FACILITY LIMIT SHALL
AUTOMATICALLY BE REDUCED BY THE AGGREGATE OF THE COMMITMENTS OF ALL NON-RENEWING
BANK INVESTORS, AND (III) THIS LOAN AGREEMENT AND THE COMMITMENTS OF THE
RENEWING BANK INVESTORS SHALL REMAIN IN EFFECT IN ACCORDANCE WITH THEIR TERMS
NOTWITHSTANDING THE EXPIRATION OF THE COMMITMENTS OF THE NON-RENEWING BANK
INVESTORS.  PRIOR TO THE FACILITY TERMINATION DATE, ALL AMOUNTS WHICH, UNDER
SECTION 4.1 OF THE CCA AGREEMENT ARE TO BE PAID TO THE AGENT AND APPLIED IN
REDUCTION OF THE NET INVESTMENT, UP TO THE AGGREGATE NET INVESTMENT SOLD TO THE
NON-RENEWING BANK INVESTORS AS DESCRIBED ABOVE IN THIS SUBSECTION, SHALL BE
DISTRIBUTED TO THE NON-RENEWING BANK INVESTORS RATABLY ACCORDING TO THE
AGGREGATE NET INVESTMENT HELD BY THEM, IN REDUCTION OF THEIR RESPECTIVE PORTIONS
OF NET INVESTMENT.  ON AND AFTER THE FACILITY TERMINATION DATE, EACH
NON-RENEWING BANK INVESTOR SHALL BE ENTITLED TO RECEIVE DISTRIBUTIONS AS
PROVIDED IN SECTION 4.1 OF THE CCA AGREEMENT BASED ON ITS PRO RATA SHARE OF THE
NET INVESTMENT.  WHEN (AFTER THE EXPIRATION OF THE COMMITMENTS OF THE
NON-RENEWING BANK INVESTORS) THE AGGREGATE OF THE NET INVESTMENT DESCRIBED ABOVE
IN THIS SUBSECTION SHALL HAVE BEEN REDUCED TO ZERO AND ALL ACCRUED DISCOUNT
ALLOCABLE THERETO AND ALL OTHER AGGREGATE UNPAIDS OWING TO SUCH BANK INVESTORS
SHALL HAVE BEEN PAID TO SUCH BANK INVESTORS IN FULL, THEN SUCH BANK INVESTORS
SHALL CEASE TO BE PARTIES TO THIS LOAN AGREEMENT FOR ANY PURPOSE.


 


SECTION 2.17.                             COMMITMENT RENEWAL REQUEST.  EXCEPT IN
THE CASE OF AN EARLY RENEWAL AS AGREED UPON BY THE BORROWER AND THE MANAGING
AGENTS, THE BORROWER MAY, NOT EARLIER THAN 120 DAYS OR LATER THAN 60 DAYS PRIOR
TO THE SCHEDULED TERMINATION DATE, REQUEST THAT THE BANK INVESTORS RENEW THEIR
COMMITMENTS HEREUNDER, PROVIDED THAT NO SUCH RENEWAL MAY BE REQUESTED IF IT
WOULD CAUSE THE SCHEDULED TERMINATION DATE TO BE LATER THAN 364 DAYS AFTER THE
THEN-CURRENT SCHEDULED TERMINATION DATE (OR, IF THE 364TH DAY IS NOT A BUSINESS
DAY, THE IMMEDIATELY PRECEDING BUSINESS DAY) OR SUCH FEWER NUMBER OF DAYS AS THE
AGENT SHALL SPECIFY BY NOTICE TO THE BORROWER.  EACH BANK INVESTOR SHALL NOTIFY
THE BORROWER AS TO WHETHER IT CONSENTS TO SUCH RENEWAL WITHIN 30 DAYS OF THE
SCHEDULED TERMINATION DATE, AND THE FAILURE OF ANY BANK INVESTOR TO SO NOTIFY
THE BORROWER SHALL BE DEEMED TO MEAN THAT SUCH BANK INVESTOR DOES NOT CONSENT TO
SUCH RENEWAL.  AT THE TIME SUCH CONSENT BECOMES EFFECTIVE, THE SCHEDULED
TERMINATION DATE SHALL BE THE DATE THAT WAS REQUESTED BY THE BORROWER IN
ACCORDANCE WITH THE FIRST SENTENCE OF THIS SECTION 2.17.

 

16

--------------------------------------------------------------------------------


 


ARTICLE 3


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 3.1.                                   REPRESENTATIONS AND WARRANTIES OF
THE BORROWER.  THE BORROWER REPRESENTS AND WARRANTS TO EACH OF THE SECURED 
PARTIES ON THE CLOSING DATE AND EACH LOAN DATE THAT:


 


(A)                                  EXISTENCE AND STANDING.  THE BORROWER
(I) IS A BUSINESS TRUST DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF DELAWARE, (II) HAS ALL POWER AND ALL MATERIAL
GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS, AND APPROVALS REQUIRED TO CARRY
ON ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS NOW CONDUCTED, AND
(III) IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING UNDER THE LAWS OF
EACH JURISDICTION WHERE THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION.


 


(B)                                 AUTHORIZATION AND CONTRAVENTION.  THE
EXECUTION, DELIVERY, AND PERFORMANCE BY THE BORROWER OF THIS LOAN AGREEMENT, THE
VFN, AND THE OTHER OPERATIVE DOCUMENT TO WHICH THE BORROWER IS A PARTY ARE
WITHIN THE BORROWER’S POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION,
REQUIRE NO ACTION BY OR IN RESPECT OF, OR FILING WITH, ANY GOVERNMENTAL
AUTHORITY, AND DO NOT CONTRAVENE, OR CONSTITUTE A DEFAULT UNDER, ANY PROVISION
OF APPLICABLE LAW OR REGULATION OR ANY OTHER OPERATIVE DOCUMENT TO WHICH THE
BORROWER IS A PARTY, OR OF ANY AGREEMENT, JUDGMENT, INJUNCTION, ORDER, DECREE OR
OTHER INSTRUMENT BINDING UPON THE BORROWER, OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN ON ASSETS OF THE BORROWER.


 


(C)                                  BINDING EFFECT.  THIS LOAN AGREEMENT AND
THE VFN CONSTITUTE THE LEGAL, VALID, AND BINDING OBLIGATIONS OF THE BORROWER,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, MORATORIUM, OR OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS.


 


(D)                                 PERFECTION.  AT ALL TIMES, THE BORROWER
SHALL BE THE OWNER OF ALL OF THE COLLATERAL, FREE AND CLEAR OF ALL LIENS,
ENCUMBRANCES, SECURITY INTERESTS, PREFERENCES, OR OTHER SECURITY ARRANGEMENT OF
ANY KIND OR NATURE WHATSOEVER (OTHER THAN THOSE PERMITTED BY THE OPERATIVE
DOCUMENTS), AND ALL MORTGAGES, FINANCING STATEMENTS, AND OTHER DOCUMENTS
REQUIRED TO BE RECORDED OR FILED IN ORDER TO PERFECT AND PROTECT THE COLLATERAL
AGAINST ALL CREDITORS OF AND PURCHASERS FROM THE BORROWER WILL HAVE BEEN DULY
FILED IN EACH FILING OFFICE NECESSARY FOR SUCH PURPOSE AND ALL FILING FEES AND
TAXES, IF ANY, PAYABLE IN CONNECTION WITH SUCH FILINGS SHALL HAVE BEEN PAID IN
FULL.


 


(E)                                  GOOD TITLE.  AT ALL TIMES, THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, SHALL HAVE A VALID AND PERFECTED
FIRST-PRIORITY SECURITY INTEREST IN THE COLLATERAL FREE AND CLEAR OF ANY ADVERSE
CLAIM, OTHER THAN ANY CLAIMS MADE THROUGH THE COLLATERAL AGENT OR THE SECURED
PARTIES.


 


(F)                                    ACCURACY OF INFORMATION.  ALL INFORMATION
HERETOFORE FURNISHED BY THE BORROWER OR ANY AFFILIATE OF THE BORROWER
(INCLUDING, WITHOUT LIMITATION, ANY INFORMATION DELIVERED PURSUANT TO
SECTIONS 2.10 AND 5.1 HEREOF) TO THE SURETY PROVIDER, ANY LENDER, ANY BANK
INVESTOR, THE AGENT OR ANY MANAGING AGENT FOR PURPOSES OF OR IN CONNECTION WITH
THIS LOAN

 

17

--------------------------------------------------------------------------------


 


AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED HEREBY IS, AND ALL SUCH INFORMATION
HEREAFTER FURNISHED BY THE BORROWER TO ANY LENDER, ANY BANK INVESTOR, THE AGENT,
THE SURETY PROVIDER OR ANY MANAGING AGENT WILL BE, TRUE AND ACCURATE IN EVERY
MATERIAL RESPECT ON THE DATE SUCH INFORMATION IS STATED OR CERTIFIED.


 


(G)                                 TAX STATUS.  THE BORROWER HAS FILED ALL TAX
RETURNS (FEDERAL, STATE, AND LOCAL) REQUIRED TO BE FILED AND HAS PAID OR MADE
ADEQUATE PROVISION FOR THE PAYMENT OF ALL TAXES, ASSESSMENTS, AND OTHER
GOVERNMENTAL CHARGES.


 


(H)                                 USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS
WILL BE USED SOLELY TO PURCHASE ACCOUNTS AND TO PAY OTHER AMOUNTS EXPRESSLY
PERMITTED UNDER THE TERMS AND CONDITIONS OF THE OPERATIVE DOCUMENTS.


 


(I)                                     PLACE OF BUSINESS.  THE CHIEF PLACE OF
BUSINESS OF THE BORROWER IS LOCATED AT THE ADDRESS OF THE BORROWER INDICATED IN
SECTION 8.3 HEREOF AND ALL OF THE BORROWER’S RECORDS ARE KEPT AT THE OFFICES OF
THE COLLATERAL AGENT.


 


(J)                                     NATURE OF ACCOUNTS.  EACH ACCOUNT TO BE
PURCHASED WITH THE PROCEEDS OF A LOAN IS AN ELIGIBLE ACCOUNT AND AN “ELIGIBLE
ASSET” AS DEFINED IN RULE 3A-7 UNDER THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED.


 


(K)                                  NO EVENT OF DEFAULT OR FACILITY TERMINATION
EVENT.  NO EVENT HAS OCCURRED AND IS CONTINUING AND NO CONDITION EXISTS WHICH
CONSTITUTES AN EVENT OF DEFAULT OR FACILITY TERMINATION EVENT OR, TO THE
KNOWLEDGE OF THE BORROWER, A POTENTIAL EVENT OF DEFAULT OR POTENTIAL FACILITY
TERMINATION EVENT.


 


(L)                                     NOT AN INVESTMENT COMPANY.  THE BORROWER
IS NOT AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT
OF 1940, AS AMENDED, OR IS EXEMPT FROM ALL PROVISIONS OF SUCH ACT.


 


(M)                               ERISA.  THE BORROWER IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ERISA AND NO LIEN IN FAVOR OF THE PENSION BENEFIT
GUARANTY CORPORATION ON ANY OF THE ACCOUNTS EXISTS.


 


(N)                                 BENEFICIAL OWNERSHIP.  THE DEPOSITOR HOLDS A
100% BENEFICIAL OWNERSHIP IN THE BORROWER.


 


(O)                                 DEBT FOR TAX.  THE BORROWER WILL TREAT THE
LOANS AS INDEBTEDNESS FOR FEDERAL INCOME TAX PURPOSES.


 


(P)                                 UNACCEPTABLE INVESTMENT.  THE BORROWER HAS
NO KNOWLEDGE OF ANY MATERIAL CIRCUMSTANCE OR CONDITION WITH RESPECT TO THE
ACCOUNTS, THE OBLIGORS, OR THE CREDIT STANDING OF THE OBLIGORS THAT COULD
REASONABLY BE EXPECTED TO CAUSE AN ACCOUNT TO BE AN UNACCEPTABLE INVESTMENT OR
ADVERSELY AFFECT THE VALUE OF ANY ACCOUNT.


 


(Q)                                 ACTION, ERROR, OMISSION, ETC.  TO THE
KNOWLEDGE OF THE BORROWER, NO MATERIAL ACTION, ERROR, OMISSION,
MISREPRESENTATION, NEGLIGENCE, FRAUD, OR SIMILAR OCCURRENCE WITH RESPECT TO AN
ACCOUNT HAS TAKEN PLACE ON THE PART OF ANY PERSON, INCLUDING, WITHOUT
LIMITATION,

 

18

--------------------------------------------------------------------------------


 


ANY OBLIGOR, THE DEPOSITOR, THE ORIGINATOR OR ELIGIBLE ORIGINATOR, ANY
APPRAISER, ANY BUILDER, OR DEVELOPER, OR ANY OTHER PARTY INVOLVED IN THE
ORIGINATION OF THE ACCOUNTS OR IN THE APPLICATION OF INSURANCE IN RELATION TO
SUCH ACCOUNTS.

 


(R)                                    NO LITIGATION.  THERE ARE NO ACTIONS,
SUITS, OR PROCEEDINGS PENDING, OR TO THE KNOWLEDGE OF THE BORROWER, THREATENED
AGAINST OR AFFECTING THE BORROWER OR ANY AFFILIATE OF THE BORROWER OR THEIR
RESPECTIVE PROPERTIES, IN OR BEFORE ANY COURT, ARBITRATOR, OR OTHER BODY WHICH
QUESTION THE VALIDITY OF THIS LOAN AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREIN, OR WHICH COULD BE REASONABLY EXPECTED TO HAVE A MATERIALLY ADVERSE
EFFECT ON THE FINANCIAL CONDITION OF THE BORROWER OR ITS ABILITY TO PERFORM ITS
OBLIGATIONS UNDER THIS LOAN AGREEMENT.


 


(S)                                  MONTHLY PAYMENTS.  ALL MONTHLY PAYMENTS
(NET OF THE SERVICING FEE) ON THE ACCOUNTS TO BE PURCHASED WITH THE PROCEEDS OF
A LOAN DUE AFTER THE APPLICABLE CUT-OFF DATE AND RECEIVED MORE THAN THREE
BUSINESS DAYS PRIOR TO THE LOAN DATE, PLUS THE PROCEEDS OF EACH FULL PREPAYMENT
OF ANY SUCH ACCOUNT (INCLUDING ANY RELATED PAYMENT OF INTEREST) RECEIVED BY THE
MASTER SERVICER AFTER THE CUT-OFF DATE BUT MORE THAN THREE BUSINESS DAYS PRIOR
TO THE LOAN DATE, WILL HAVE BEEN FOR DEPOSITED IN THE HOLDING ACCOUNT IN
ACCORDANCE WITH SECTION 2.7 OF THE MASTER SERVICING AGREEMENT.


 

Any document, instrument, certificate or notice delivered to the Agent or the
Managing Agents under this Loan Agreement shall be deemed a representation and
warranty by the Borrower.

 


SECTION 3.2.                                   REAFFIRMATION OF REPRESENTATIONS
AND WARRANTIES BY THE BORROWER.  ON EACH DAY THAT A LOAN IS MADE HEREUNDER, THE
BORROWER, BY ACCEPTING THE PROCEEDS OF SUCH LOAN, SHALL BE DEEMED TO HAVE
CERTIFIED THAT ALL REPRESENTATIONS AND WARRANTIES DESCRIBED IN SECTION 3.1 ARE
TRUE AND CORRECT ON AND AS OF SUCH DAY AS THOUGH MADE ON AND AS OF SUCH DAY.

 


ARTICLE 4


 


CONDITIONS PRECEDENT

 


SECTION 4.1.                                   CONDITIONS TO EFFECTIVENESS.  ON
OR PRIOR TO THE EFFECTIVENESS OF THIS AGREEMENT, EACH MANAGING AGENT, THE AGENT
AND THE SURETY PROVIDER SHALL HAVE RECEIVED THE FOLLOWING DOCUMENTS,
INSTRUMENTS, AND FEES, ALL OF WHICH SHALL BE IN A FORM AND SUBSTANCE ACCEPTABLE
TO EACH OF THEM, OR THE FOLLOWING ACTIONS SHALL HAVE OCCURRED:

 


(A)                                  EACH MANAGING AGENT, THE AGENT AND THE
SURETY PROVIDER SHALL HAVE RECEIVED A COPY OF THE INSURANCE AGREEMENT DULY
EXECUTED BY THE PARTIES THERETO AND THE ORIGINAL EXECUTED SURETY BOND SHALL HAVE
BEEN DELIVERED TO THE COLLATERAL AGENT;


 


(B)                                 EACH MANAGING AGENT, THE AGENT AND THE
SURETY PROVIDER SHALL HAVE RECEIVED A GOOD STANDING CERTIFICATE FOR (I) THE
BORROWER ISSUED BY THE SECRETARY OF STATE OF DELAWARE; (II) FOR THE DEPOSITOR
ISSUED BY THE SECRETARY OF STATE OF FLORIDA; (III) FOR THE ORIGINATOR, ISSUED BY
THE SECRETARY OF STATE OF FLORIDA; AND (IV) FOR EACH ELIGIBLE ORIGINATOR, ISSUED
BY THE SECRETARY OF STATE OF TEXAS, IN EACH CASE, THE CERTIFICATES OF
QUALIFICATION IN ALL FOREIGN JURISDICTIONS WHERE SUCH QUALIFICATION IS MATERIAL
TO THE TRANSACTIONS CONTEMPLATED BY THIS LOAN AGREEMENT OR THE OTHER OPERATIVE
DOCUMENTS;

 

19

--------------------------------------------------------------------------------


 


(C)                                  EACH MANAGING AGENT, THE AGENT AND THE
SURETY PROVIDER SHALL HAVE RECEIVED AN OPINION OF COUNSEL OF SPECIAL COUNSEL TO
THE BORROWER, THE ORIGINATOR, THE ELIGIBLE ORIGINATORS AND THE DEPOSITOR,
COVERING CERTAIN TAX, CORPORATE, ENFORCEABILITY, PERFECTION AND PRIORITY MATTERS
SET FORTH IN EXHIBIT C HERETO;


 


(D)                                 (I) EACH MANAGING AGENT, THE AGENT AND THE
SURETY PROVIDER SHALL HAVE RECEIVED THIS LOAN AGREEMENT, THE BAT AGREEMENT, THE
DAT AGREEMENT, THE MASTER SERVICING AGREEMENT, THE SUBSERVICING AGREEMENT AND
THE CCA AGREEMENT, DULY EXECUTED BY THE PARTIES THERETO AND A CERTIFIED COPY OF
THE TRUST AGREEMENT DULY EXECUTED BY THE DEPOSITOR, AS GRANTOR, AND THE OWNER
TRUSTEE AND (II) THE AGENT SHALL HAVE RECEIVED THE VFN, DULY EXECUTED BY THE
BORROWER;


 


(E)                                  (I) EACH MANAGING AGENT, THE AGENT SHALL
HAVE RECEIVED THE FEE LETTER RELATED TO ITS GROUP DULY EXECUTED BY THE PARTIES
THERETO; (II) THE BORROWER SHALL HAVE PAID OR CAUSED TO BE PAID TO THE AGENT ALL
AMOUNTS TO BE PAID ON THE CLOSING DATE PURSUANT TO SUCH MANAGING AGENT’S FEE
LETTER; AND (III) THE SURETY PROVIDER SHALL HAVE RECEIVED ANY AMOUNTS REQUIRED
TO BE PAID TO IT PURSUANT TO THE INSURANCE AGREEMENT ON THE CLOSING DATE;


 


(F)                                    A CERTIFICATE OF THE SECRETARY OR
ASSISTANT SECRETARY OF EACH OF THE BORROWER, DEPOSITOR, EACH ELIGIBLE ORIGINATOR
AND ORIGINATOR CERTIFYING AND (IN THE CASE OF CLAUSES (I) THROUGH (III))
ATTACHING AS EXHIBITS THERETO, AMONG OTHER THINGS:


 

(I)                                     THE ARTICLES OF INCORPORATION OF SUCH
ENTITY (CERTIFIED BY THE SECRETARY OF STATE OR OTHER SIMILAR OFFICIAL OF THE
SUCH ENTITY’S JURISDICTION OF INCORPORATION OR ORGANIZATION, AS APPLICABLE, AS
OF A RECENT DATE);

 

(II)                                  THE BY-LAWS OF SUCH ENTITY;

 

(III)                               RESOLUTIONS OF THE BOARD OF DIRECTORS OR
OTHER GOVERNING BODY OF SUCH ENTITY AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE BY IT OF EACH OPERATIVE DOCUMENT TO BE DELIVERED BY IT HEREUNDER OR
THEREUNDER AND ALL OTHER DOCUMENTS EVIDENCING NECESSARY CORPORATE ACTION
(INCLUDING SHAREHOLDER CONSENTS) AND GOVERNMENT APPROVALS, IF ANY; AND

 

(IV)                              THE INCUMBENCY, AUTHORITY AND SIGNATURE OF
EACH OFFICER OF SUCH ENTITY EXECUTING THE OPERATIVE DOCUMENTS OR ANY
CERTIFICATES OR OTHER DOCUMENTS DELIVERED HEREUNDER OR THEREUNDER ON BEHALF OF
IT;

 


(G)                                 EACH MANAGING AGENT, THE AGENT AND THE
SURETY PROVIDER SHALL HAVE RECEIVED AN OPINION OF COUNSEL TO THE ORIGINATOR,
ELIGIBLE ORIGINATORS AND THE DEPOSITOR (I) ADDRESSING THE TRUE SALE OF THE
ACCOUNTS (A) FROM THE ORIGINATOR AND EACH ELIGIBLE ORIGINATOR TO THE DEPOSITOR
AND (B) FROM THE DEPOSITOR TO THE BORROWER; AND (II) TO THE EFFECT THAT, IN THE
EVENT OF THE INSOLVENCY OF THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR OR THE
DEPOSITOR, THE BORROWER WOULD NOT BE SUBSTANTIVELY CONSOLIDATED WITH ANY SUCH
PERSON FOR PURPOSES OF THE BANKRUPTCY CODE;


 


(H)                                 EACH MANAGING AGENT, THE AGENT AND THE
SURETY PROVIDER SHALL HAVE RECEIVED LIEN SEARCHES IN THE STATE OF FLORIDA WITH
RESPECT TO THE ORIGINATOR AND THE DEPOSITOR, THE


 


20

--------------------------------------------------------------------------------



 


STATE OF ITS INCORPORATION WITH RESPECT TO ANY ELIGIBLE ORIGINATOR, AND IN THE
STATE OF DELAWARE WITH RESPECT TO THE BORROWER, IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT AND THE SURETY PROVIDER;


 


(I)                                     EACH MANAGING AGENT, THE AGENT AND THE
SURETY PROVIDER SHALL HAVE RECEIVED AN OPINION OF COUNSEL TO THE COLLATERAL
AGENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT AND THE SURETY PROVIDER;


 


(J)                                     EACH MANAGING AGENT, THE AGENT SHALL
HAVE RECEIVED AN OPINION OF THE VICE PRESIDENT AND ASSISTANT GENERAL COUNSEL TO
THE SURETY PROVIDER, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT;


 


(K)                                  ALL AMOUNTS, FEES AND EXPENSES REQUIRED TO
BE PAID ON OR PRIOR TO THE CLOSING DATE PURSUANT TO EACH MANAGING AGENT’S FEE
LETTER (TO THE EXTENT NOT COVERED PURSUANT TO CLAUSE (E) OF THIS SECTION 4.1)
AND SECTION 7.4 HEREOF;


 


(L)                                     EACH MANAGING AGENT, THE AGENT AND THE
SURETY PROVIDER SHALL HAVE RECEIVED (I) FINANCING STATEMENTS ON FORM UCC-3
TERMINATING ALL EXISTING SECURITY INTERESTS IN THE COLLATERAL AND (II) FINANCING
STATEMENTS ON FORM UCC-1 (A) NAMING EACH OF THE ORIGINATOR AND ELIGIBLE
ORIGINATOR AS DEBTOR/SELLER AND THE DEPOSITOR AS SECURED PARTY/PURCHASER;
(B) NAMING THE DEPOSITOR AS DEBTOR/SELLER AND THE BORROWER AS SECURED
PARTY/PURCHASER; AND (C) NAMING THE BORROWER AS DEBTOR AND THE COLLATERAL AGENT
AS SECURED PARTY; AND


 


(M)                               THE AGENT AND THE SURETY PROVIDER SHALL HAVE
RECEIVED SUCH OTHER APPROVALS, DOCUMENTS, INSTRUMENTS, CERTIFICATES AND OPINIONS
AS EITHER OF THEM SHALL REASONABLY REQUEST.


 


SECTION 4.2.                                   CONDITIONS TO EACH LOAN.  NO LOAN
SHALL BE MADE HEREUNDER, AND THE BANK INVESTORS SHALL HAVE NO OBLIGATION TO MAKE
ANY LOAN, UNLESS THE FOLLOWING CONDITIONS HAVE BEEN SATISFIED:


 


(A)                                  EACH MANAGING AGENT SHALL HAVE RECEIVED AN
OFFICERS’ CERTIFICATE TO BE INCLUDED IN THE FORM OF THE BORROWING REQUEST
ATTACHED HERETO AS EXHIBIT B FROM THE BORROWER STATING THAT:


 

(I)                                     NO EVENT OF DEFAULT, POTENTIAL EVENT OF
DEFAULT, POTENTIAL FACILITY TERMINATION EVENT OR FACILITY TERMINATION EVENT
SHALL HAVE OCCURRED AND THE LOAN TO BE MADE ON SUCH DATE WILL NOT RESULT IN ANY
BREACH OF ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT
UNDER ANY OF THE OPERATIVE DOCUMENTS TO WHICH THE BORROWER IS A PARTY, OR ANY
INDENTURE, MORTGAGE, DEED OF TRUST OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE
BORROWER IS A PARTY OR BY WHICH IT IS BOUND, OR ANY ORDER OF ANY GOVERNMENTAL
AUTHORITY ENTERED IN ANY PROCEEDING TO WHICH THE BORROWER IS A PARTY OR BY WHICH
IT MAY BE BOUND OR TO WHICH IT MAY BE SUBJECT, AND ALL CONDITIONS PRECEDENT
PROVIDED IN THIS LOAN AGREEMENT RELATING TO THE LOAN TO BE MADE ON SUCH DATE
HAVE BEEN COMPLIED WITH;

 

(II)                                  THE BORROWER IS THE OWNER OF AND HAS GOOD
TITLE TO EACH ACCOUNT, HAS NOT ASSIGNED ANY INTEREST OR PARTICIPATION IN ANY
SUCH ACCOUNT (OR, IF ANY SUCH INTEREST

 

21

--------------------------------------------------------------------------------


 

OR PARTICIPATION HAS BEEN ASSIGNED, IT HAS BEEN RELEASED) AND HAS THE RIGHT TO
GRANT EACH SUCH ACCOUNT TO THE COLLATERAL AGENT, AND NO OTHER PERSON HAS ANY
LIEN ON, SECURITY INTEREST IN OR OTHER RIGHTS TO ANY SUCH ACCOUNT;

 

(III)                               THE BORROWER HAS GRANTED TO THE COLLATERAL
AGENT ALL OF ITS RIGHT, TITLE, AND INTEREST IN AND TO EACH ACCOUNT GRANTED TO
THE COLLATERAL AGENT BY IT TO SECURE THE VFN AND THE AMOUNTS OWED HEREUNDER;

 

(IV)                              THE INFORMATION SET FORTH IN THE SCHEDULE OF
ACCOUNTS DELIVERED TO THE COLLATERAL AGENT AND THE AGENT IS CORRECT IN ALL
MATERIAL RESPECTS;

 

(V)                                 NO MATERIAL ADVERSE EFFECT SHALL HAVE
OCCURRED IN THE AFFAIRS OF THE BORROWER OR THE MASTER SERVICER OR THE VALUE OF
THE ACCOUNTS SINCE JUNE 30, 2004, WITH RESPECT TO THE FIRST LOAN MADE ON OR
AFTER THE CLOSING DATE, OR THE IMMEDIATELY PRECEDING LOAN DATE, WITH RESPECT TO
EACH LOAN THEREAFTER; AND

 

(VI)                              THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN SECTION 3.1 ARE TRUE AND CORRECT ON AND AS OF SUCH DAY AS THOUGH MADE ON AND
AS OF SUCH DAY.

 


(B)                                 ALL OF THE ACCOUNT DOCUMENTS RELATING TO THE
ACCOUNTS TO BE PURCHASED ON SUCH DATE HAVE BEEN DELIVERED TO THE COLLATERAL
AGENT WITHIN THE TIME PERIODS SPECIFIED IN SECTION 3.1 OF THE CCA AGREEMENT,
EXCEPT THAT (I) IN LIEU OF DELIVERING THE ACCOUNT DOCUMENTS FOR ANY ACCOUNT
WHICH HAS BEEN THE SUBJECT OF A FULL PREPAYMENT RECEIVED BY THE MASTER SERVICER
AFTER THE CUT-OFF DATE BUT NO LATER THAN THREE BUSINESS DAYS PRIOR TO THE LOAN
DATE, THE BORROWER MAY DELIVER, OR CAUSE TO BE DELIVERED, AS INDICATED IN THE
OFFICERS’ CERTIFICATE FROM THE MASTER SERVICER DELIVERED PURSUANT TO PARAGRAPH
(A) OF THIS SECTION 4.2, THE CASH PROCEEDS OF SUCH FULL PREPAYMENT AND (II) IN
LIEU OF DELIVERING THE ACCOUNT DOCUMENTS FOR ANY ACCOUNT WITH RESPECT TO WHICH
FORECLOSURE PROCEEDINGS HAVE BEEN COMMENCED AND SUCH ACCOUNT DOCUMENTS ARE
REQUIRED IN CONNECTION WITH THE PROSECUTION OF SUCH PROCEEDINGS, THE BORROWER
MAY DELIVER A TRUST RECEIPT PURSUANT TO SECTION 3.2 OF THE CCA AGREEMENT;


 


(C)                                  THE BORROWER SHALL HAVE DELIVERED A
BORROWING REQUEST (WITH A COPY TO THE SURETY PROVIDER) TO THE AGENT AND THE
MANAGING AGENTS PURSUANT TO SECTION 2.3 HEREOF;


 


(D)                                 EACH MANAGING AGENT, THE AGENT, THE SURETY
PROVIDER AND THE COLLATERAL AGENT SHALL HAVE RECEIVED THE SCHEDULE OF ACCOUNTS
RELATING TO THE ACCOUNTS TO BE PURCHASED WITH THE PROCEEDS OF SUCH LOAN;


 


(E)                                  EACH MANAGING AGENT AND THE AGENT SHALL
HAVE RECEIVED ACKNOWLEDGMENT COPIES OF PROPER FINANCING STATEMENTS, DULY FILED
UNDER THE UNIFORM COMMERCIAL CODE OF ALL JURISDICTIONS THAT THE LENDER MAY DEEM
NECESSARY OR DESIRABLE IN ORDER TO PERFECT THE OWNERSHIP INTEREST OF THE
DEPOSITOR CREATED BY THE DAT, THE OWNERSHIP INTEREST OF THE BORROWER CREATED BY
THE BAT AGREEMENT AND THE SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT
CREATED BY THE CCA AGREEMENT AND ALL OTHER FILINGS, NOTIFICATIONS, CONSENTS AND
RECORDINGS NECESSARY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
UNDER THE OTHER OPERATIVE DOCUMENTS SHALL BE ACCOMPLISHED AND THE AGENT SHALL
HAVE RECEIVED EVIDENCE OF SUCH FILINGS, NOTIFICATIONS, CONSENTS AND RECORDINGS
SATISFACTORY IN FORM AND SUBSTANCE TO THE AGENT AND THE SURETY PROVIDER;


 


22

--------------------------------------------------------------------------------



 


(F)                                    EACH MANAGING AGENT AND THE AGENT SHALL
HAVE RECEIVED COPIES OF ALL CONSENTS, LICENSES AND APPROVALS, IF ANY, REQUIRED
IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY IT AND THE
VALIDITY AND ENFORCEABILITY AGAINST IT OF THE OPERATIVE DOCUMENTS TO APPROVALS
SHALL BE IN FULL FORCE AND EFFECT;


 


(G)                                 THE DEPOSITOR SHALL HAVE CONTINUED TO
PURCHASE OR OTHERWISE ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ACCOUNTS
ORIGINATED BY THE ORIGINATOR (OR ORIGINATED BY AN ELIGIBLE ORIGINATOR AND SOLD
TO THE DEPOSITOR) ON AN ONGOING BASIS;


 


(H)                                 AFTER GIVING EFFECT TO ANY REQUESTED LOAN,
NO BORROWING BASE DEFICIENCY SHALL EXIST;


 


(I)                                     THE FACILITY TERMINATION DATE SHALL NOT
HAVE OCCURRED;


 


(J)                                     NO SERVICER DEFAULT OR DEFAULT UNDER ANY
SUBSERVICING AGREEMENT SHALL HAVE OCCURRED AND BE CONTINUING, AND NO CONDITION
THAT WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME WORLD CONSTITUTE A
SERVICER DEFAULT OR A DEFAULT UNDER ANY SUBSERVICING AGREEMENT SHALL HAVE
OCCURRED AND BE CONTINUING;


 


(K)                                  NO MORE THAN 7% OF THE ACCOUNTS THEN OWNED
BY THE BORROWER MAY BE IN ARREARS FOR 60 DAYS OR MORE AS OF THE LAST DAY OF ANY
MONTH PRECEDING THE BORROWING DATE;


 


(L)                                     ON SUCH DATE, THE WEIGHTED AVERAGE
INTEREST RATE OF ALL ELIGIBLE ACCOUNTS, AFTER GIVING EFFECT TO ALL ELIGIBLE
ACCOUNTS TO BE ADDED ON SUCH DATE, SHALL BE GREATER THAN OR EQUAL TO 7.25% PER
ANNUM; AND


 


(M)                               IF AFTER GIVING EFFECT TO ANY REQUESTED LOAN,
THE NET INVESTMENT SHALL BE EQUAL TO OR GREATER THAN $250,000,000, THE BORROWER
SHALL PROVIDE TO THE SURETY PROVIDER INFORMATION REGARDING INTEREST RATE
PROTECTION ON THE FACILITY.  IF NONE EXISTS, OR THE CURRENT HEDGE IS
UNACCEPTABLE TO THE SURETY PROVIDER, THE BORROWER AND SURETY PROVIDER WILL WORK
TOGETHER TO AGREE ON A MUTUALLY ACCEPTABLE SOLUTION TO BE PUT IN PLACE IF
REQUIRED BY THE SURETY PROVIDER.


 


ARTICLE 5


 


COVENANTS


 


SECTION 5.1.                                   AFFIRMATIVE COVENANTS OF
BORROWER.  AT ALL TIMES FROM THE DATE HEREOF TO THE DATE ON WHICH ALL AMOUNTS
DUE AND OWING TO ANY OF THE SECURED PARTIES UNDER THE OPERATIVE DOCUMENTS HAVE
BEEN PAID IN FULL AND THIS LOAN AGREEMENT HAS TERMINATED UNLESS THE CONTROLLING
PARTY SHALL OTHERWISE CONSENT IN WRITING:


 


(A)                                  AGREED UPON PROCEDURES REPORT.  PRIOR TO
DECEMBER 31, 2004 AND DECEMBER 31ST OF EACH CALENDAR YEAR THEREAFTER, THE
BORROWER SHALL DELIVER TO EACH MANAGING AGENT AND THE SURETY PROVIDER AN AGREED
UPON PROCEDURES REPORT WITH RESPECT TO ALL ACCOUNTS OWNED BY THE BORROWER AND
SUCH OTHER MATTERS AS THE AGENT REASONABLY REQUESTS; PROVIDED, HOWEVER, SO LONG
AS NO EVENT OF DEFAULT, POTENTIAL EVENT OF DEFAULT, FACILITY TERMINATION EVENT
OR POTENTIAL FACILITY TERMINATION EVENT HAS OCCURRED, THE BORROWER SHALL ONLY BE
REQUIRED TO DELIVER ONE AGREED UPON PROCEDURES REPORT AT ITS EXPENSE IN ANY
CALENDAR YEAR.


 


23

--------------------------------------------------------------------------------



 


(B)                                 OTHER INFORMATION.  THE BORROWER SHALL
DELIVER TO EACH MANAGING AGENT AND THE AGENT (I) A COPY OF ALL FINANCIAL
DOCUMENTS AND REPORTS PROVIDED TO THE BORROWER BY THE DEPOSITOR, THE ORIGINATOR,
ANY ELIGIBLE ORIGINATOR OR ANY OTHER PERSON IN ANY CAPACITY PURSUANT TO THE
OPERATIVE DOCUMENTS, (II) ANY MATERIAL NOTICES WITH RESPECT TO ANY MORTGAGED
PROPERTY AND (III) SUCH OTHER INFORMATION (INCLUDING NON-FINANCIAL INFORMATION)
AS ANY MANAGING AGENT, THE AGENT OR THE SURETY PROVIDER MAY FROM TIME TO TIME
REASONABLY REQUEST.


 


(C)                                  COMPLIANCE CERTIFICATE.  THE BORROWER SHALL
DELIVER TO THE AGENT, EACH MANAGING AGENT AND THE SURETY PROVIDER WITHIN 90 DAYS
AFTER THE CLOSE OF THE BORROWER’S FISCAL YEAR, A COMPLIANCE CERTIFICATE SIGNED
BY AN AUTHORIZED SIGNATORY OF THE BORROWER STATING THAT NO EVENT OF DEFAULT OR
POTENTIAL EVENT OF DEFAULT EXISTS, OR IF ANY EVENT OF DEFAULT OR POTENTIAL EVENT
OF DEFAULT EXISTS, STATING THE NATURE AND STATUS THEREOF.


 


(D)                                 NOTICE OF BORROWING BASE DEFICIENCY, EVENT
OF DEFAULT, POTENTIAL EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR POTENTIAL
FACILITY TERMINATION EVENT.  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN TWO
BUSINESS DAYS AFTER THE BORROWER RECEIVES NOTICE OR HAS ACTUAL KNOWLEDGE OF THE
OCCURRENCE OF A BORROWING BASE DEFICIENCY, AN EVENT OF DEFAULT, A POTENTIAL
EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR POTENTIAL FACILITY TERMINATION
EVENT, THE BORROWER SHALL PROVIDE TO EACH MANAGING AGENT AND THE SURETY PROVIDER
A STATEMENT SETTING FORTH DETAILS OF SUCH BORROWING BASE DEFICIENCY, EVENT OF
DEFAULT, POTENTIAL EVENT OF DEFAULT, POTENTIAL FACILITY TERMINATION EVENT OR
FACILITY TERMINATION EVENT, AND THE ACTION WHICH THE BORROWER PROPOSES TO TAKE
WITH RESPECT THERETO.  THE BORROWER SHALL NOTIFY THE AGENT AND THE SURETY
PROVIDER WHEN THE BORROWER RECEIVES NOTICE OR HAS ACTUAL KNOWLEDGE OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT OR EVENT, WHICH, DUE TO THE GIVING OF NOTICE
OR LAPSE OF TIME, OR BOTH, COULD BECOME AN EVENT OF DEFAULT BY ITSELF, THE
MASTER SERVICER, THE DEPOSITOR, ANY ELIGIBLE ORIGINATOR OR THE ORIGINATOR IN ANY
CAPACITY UNDER ANY OF THE OPERATIVE DOCUMENTS OF WHICH IT BECOMES AWARE.


 


(E)                                  CONDUCT OF BUSINESS.  THE BORROWER WILL
CARRY ON AND CONDUCT ITS BUSINESS IN SUBSTANTIALLY THE SAME MANNER AS IT IS
PRESENTLY CONDUCTED AND DO ALL THINGS NECESSARY TO REMAIN DULY ORGANIZED,
VALIDLY EXISTING, AND IN GOOD STANDING AS A BUSINESS TRUST IN THE STATE OF
DELAWARE AND MAINTAIN ALL REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN EACH
JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED.


 


(F)                                    COMPLIANCE WITH LAWS.  THE BORROWER WILL
COMPLY WITH ALL LAWS, RULES, REGULATIONS, ORDERS, WRITS, JUDGMENTS, INJUNCTIONS,
DECREES, OR AWARDS TO WHICH IT MAY BE SUBJECT.


 


(G)                                 FURNISHING OF INFORMATION AND INSPECTION OF
RECORDS.  THE BORROWER WILL FURNISH TO EACH MANAGING AGENT, THE AGENT AND THE
SURETY PROVIDER FROM TIME TO TIME SUCH INFORMATION WITH RESPECT TO THE ACCOUNTS
AS THE AGENT OR THE SURETY PROVIDER MAY REASONABLY REQUEST, INCLUDING, WITHOUT
LIMITATION, A SCHEDULE IDENTIFYING THE OBLIGOR AND THE PRINCIPAL BALANCE FOR
EACH ACCOUNT.


 


(H)                                 PAYMENT OF OBLIGATIONS.  THE BORROWER SHALL
PAY, DISCHARGE OR OTHERWISE SATISFY AT OR BEFORE MATURITY OR BEFORE THEY BECOME
DELINQUENT, AS THE CASE MAY BE, ALL ITS OBLIGATIONS OF WHATEVER NATURE.


 


24

--------------------------------------------------------------------------------



 


(I)                                     FURTHER ASSURANCES.  THE BORROWER SHALL
DO SUCH FURTHER ACTS AND THINGS AND EXECUTE AND DELIVER TO THE AGENT SUCH
ASSIGNMENTS (INCLUDING, WITHOUT LIMITATION, ASSIGNMENTS IN BLANK), AGREEMENTS,
POWERS AND INSTRUMENTS AS ARE REASONABLY REQUIRED BY ANY MANAGING AGENT, THE
AGENT OR THE SURETY PROVIDER TO CARRY INTO EFFECT THE PURPOSES OF THIS LOAN
AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS OR TO BETTER ASSURE AND CONFIRM UNTO
THE SECURED PARTIES THEIR RESPECTIVE RIGHTS, POWERS AND REMEDIES HEREUNDER AND
UNDER THE OTHER OPERATIVE DOCUMENTS, INCLUDING, WITHOUT LIMITATION, TO OBTAIN
SUCH CONSENTS AND GIVE SUCH NOTICES, AND TO FILE AND RECORD ALL SUCH DOCUMENTS
AND INSTRUMENTS, AND RENEW EACH SUCH CONSENT, NOTICE, FILING AND RECORDATION, AT
SUCH TIME OR TIMES, IN SUCH MANNER AND AT SUCH PLACES, AS MAY BE NECESSARY OR
DESIRABLE TO PRESERVE AND PROTECT THE POSITION OF THE SECURED PARTIES HEREUNDER
AND UNDER THE OTHER OPERATIVE DOCUMENTS.  THIS COVENANT SHALL SURVIVE THE
TERMINATION OF THIS LOAN AGREEMENT.


 


(J)                                     ACCESS.  THE BORROWER SHALL ALLOW, AND
CAUSE THE DEPOSITOR TO ALLOW, EACH MANAGING AGENT, THE AGENT, THE SURETY
PROVIDER AND THEIR REPRESENTATIVES FULL AND COMPLETE ACCESS DURING NORMAL
BUSINESS HOURS AND UPON REASONABLE NOTICE TO THE BOOKS, RECORDS, DOCUMENTS, AND
FACILITIES OF THE BORROWER AND THE DEPOSITOR, AND WILL ON THE SAME CONDITIONS
MAKE THE OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, INDEPENDENT ACCOUNTANTS, AND
ACTUARIES OF THE BORROWER AND THE DEPOSITOR AVAILABLE TO DISCUSS SUCH ASPECTS OF
THE BUSINESS, FINANCIAL CONDITION, OR PROSPECTS OF THE BORROWER AND THE
DEPOSITOR AS MAY BE REASONABLY NECESSARY.


 


(K)                                  RELIANCE LETTERS.  UPON THE REQUEST OF
EITHER MANAGING AGENT OR THE AGENT, THE BORROWER SHALL PROVIDE TO THE AGENT
WITHIN FIVE (5) BUSINESS DAYS, RELIANCE LETTERS WITH RESPECT TO ALL LEGAL
OPINIONS DELIVERED ON THE CLOSING DATE (OR NEW LEGAL OPINIONS ADDRESSING THE
SAME MATTERS COVERED IN THE ORIGINAL LEGAL OPINIONS) ADDRESSED TO ANY ENTITY
WHICH BECOMES A PROGRAM SUPPORT PROVIDER AFTER THE CLOSING DATE, TO THE EXTENT
SUCH LEGAL OPINIONS DID NOT PERMIT RELIANCE WHEN DELIVERED.


 


(L)                                     AMENDMENTS; MISCELLANEOUS.


 

(I)                                     THE BORROWER SHALL FURNISH TO THE SURETY
PROVIDER, COLLATERAL AGENT, EACH MANAGING AGENT AND THE AGENT COPIES OF THE FORM
OF EACH PROPOSED AMENDMENT TO THE TRUST AGREEMENT, THE MASTER SERVICING
AGREEMENT OR THE SUBSERVICING AGREEMENT AT LEAST 60 DAYS PRIOR TO THE PROPOSED
DATE OF ADOPTION OF ANY SUCH PROPOSED AMENDMENT.

 

(II)                                  THE BORROWER WILL AT ALL TIMES HOLD ITSELF
OUT TO THE PUBLIC UNDER THE BORROWER’S OWN NAME AND AS A SEPARATE AND DISTINCT
ENTITY FROM WALTER INDUSTRIES, INC. AND ANY OF ITS AFFILIATES.

 

(III)                               THE BORROWER WILL AT ALL TIMES BE
RESPONSIBLE FOR THE PAYMENT OF ALL ITS OBLIGATIONS AND INDEBTEDNESS, WILL AT ALL
TIMES MAINTAIN A BUSINESS OFFICE, RECORDS, BOOKS OF ACCOUNT, AND FUNDS SEPARATE
FROM THE DEPOSITOR AND WILL OBSERVE ALL CUSTOMARY FORMALITIES OF INDEPENDENT
EXISTENCE.

 

(IV)                              TO THE EXTENT SUCH COMPLIANCE INVOLVES
QUESTIONS OF LAW, THE BORROWER SHALL BE DEEMED IN COMPLIANCE WITH THE
REQUIREMENTS OF ANY PROVISION OF THIS

 

25

--------------------------------------------------------------------------------


 

PARAGRAPH (L) IF IT IS ACTING IN ACCORDANCE WITH AN OPINION OF COUNSEL AS TO
SUCH REQUIREMENTS.

 


(M)                               WEIGHTED AVERAGE.  THE WEIGHTED AVERAGE
INTEREST RATE OF ALL ELIGIBLE ACCOUNTS SHALL NOT BE LESS THAN 7.25% PER ANNUM. 
THE BORROWER SHALL TAKE ALL NECESSARY STEPS (INCLUDING, WITHOUT LIMITATION, THE
ADDITION OR REMOVAL OF ACCOUNTS) AS FREQUENTLY AS NECESSARY (AND IN ANY EVENT
WITHIN TWO BUSINESS DAYS AFTER THE BORROWER RECEIVES NOTICE OR HAS ACTUAL
KNOWLEDGE OF NONCOMPLIANCE WITH THIS SECTION 5.1(M)) TO ENSURE THAT IN NO EVENT
SHALL THE WEIGHTED AVERAGE INTEREST RATE OF ALL ELIGIBLE ACCOUNTS BE LESS THAN
7.25% PER ANNUM.


 


(N)                                 ASSIGNMENTS.  THE BORROWER SHALL PREPARE AND
EXECUTE ASSIGNMENTS IN RECORDABLE FORM AT THE REASONABLE REQUEST OF ANY MANAGING
AGENT, THE AGENT OR THE SURETY PROVIDER.


 


(O)                                 DUE DILIGENCE REVIEW.  PRIOR TO OCTOBER 15TH
OF EACH CALENDAR YEAR, THE BORROWER SHALL COMPLETE A DUE DILIGENCE REVIEW WITH
RESPECT TO ALL ACCOUNTS OWNED BY THE BORROWER AND SUCH OTHER MATTERS AS ANY
MANAGING AGENT OR THE AGENT REASONABLY REQUESTS; PROVIDED, HOWEVER, SO LONG AS
NO EVENT OF DEFAULT, POTENTIAL EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR
POTENTIAL FACILITY TERMINATION EVENT HAS OCCURRED, THE BORROWER SHALL ONLY BE
REQUIRED TO COMPLETE ONE DUE DILIGENCE REVIEW AT ITS EXPENSE IN ANY CALENDAR
YEAR.


 


SECTION 5.2.                                   NEGATIVE COVENANTS OF BORROWER. 
AT ALL TIMES FROM THE DATE HEREOF TO THE DATE ON WHICH ALL AMOUNTS DUE AND OWING
TO ANY OF THE SECURED PARTIES UNDER THE OPERATIVE DOCUMENTS HAVE BEEN PAID IN
FULL AND THIS LOAN AGREEMENT HAS TERMINATED, UNLESS THE CONTROLLING PARTY SHALL
OTHERWISE CONSENT IN WRITING:


 


(A)                                  NO EXTENSION OR AMENDMENT OF ACCOUNTS. 
EXCEPT AS PERMITTED BY SECTION 2.1(J) OF THE MASTER SERVICING AGREEMENT OR
SECTION 3.4 OF THE CCA AGREEMENT, THE BORROWER WILL NOT EXTEND, AMEND, OR
OTHERWISE MODIFY THE TERMS OF ANY ACCOUNT, OR AMEND, MODIFY, OR WAIVE ANY TERM
OR CONDITION OF ANY ACCOUNT DOCUMENT RELATED THERETO.


 


(B)                                 NO SALE.  THE BORROWER SHALL NOT SELL,
TRANSFER, EXCHANGE OR OTHERWISE DISPOSE OF ANY PORTION OF THE COLLATERAL (OTHER
THAN ANY ACCOUNTS WHICH ARE NOT ELIGIBLE ACCOUNTS OR OTHERWISE EXCLUDED FROM THE
BORROWING BASE) EXCEPT AS EXPRESSLY PERMITTED BY THE OPERATIVE DOCUMENTS.


 


(C)                                  NO INSURANCE.  THE BORROWER SHALL NOT
OBTAIN OR CARRY INSURANCE RELATING TO THE ACCOUNTS SEPARATE FROM THAT REQUIRED
BY THE MASTER SERVICING AGREEMENT, UNLESS THE COLLATERAL AGENT SHALL HAVE THE
SAME RIGHTS WITH RESPECT THERETO AS IT HAS WITH RESPECT TO THE INSURANCE
REQUIRED BY THE MASTER SERVICING AGREEMENT.


 


(D)                                 OTHER BUSINESS.  THE BORROWER SHALL NOT
ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER THAN IN CONNECTION WITH, OR RELATING
TO, THE ISSUANCE OF THE VFN OR THE PRESERVATION OF THE COLLATERAL AND THE
RELEASE OF ASSETS THEREFROM PURSUANT TO THIS LOAN AGREEMENT, AND THE OTHER
OPERATIVE DOCUMENTS TO WHICH THE BORROWER IS A PARTY.


 


26

--------------------------------------------------------------------------------



 


(E)                                  DISSOLUTION.  THE BORROWER SHALL NOT
DISSOLVE OR LIQUIDATE IN WHOLE OR IN PART.


 


(F)                                    LIENS.  THE BORROWER SHALL NOT (I) PERMIT
THE VALIDITY OR EFFECTIVENESS OF THIS LOAN AGREEMENT OR THE CCA AGREEMENT TO BE
IMPAIRED, OR PERMIT THE LIEN OF THE CCA AGREEMENT TO BE AMENDED, HYPOTHECATED,
SUBORDINATED, TERMINATED OR DISCHARGED, OR PERMIT ANY PERSON TO BE RELEASED FROM
ANY COVENANTS OR OBLIGATIONS UNDER THIS LOAN AGREEMENT OR, (II) EXCEPT AS MAY BE
EXPRESSLY PERMITTED BY THE OPERATIVE DOCUMENTS, PERMIT ANY LIEN, CHARGE,
SECURITY INTEREST, MORTGAGE OR OTHER ENCUMBRANCE (OTHER THAN THE LIEN OF THE CCA
AGREEMENT) TO BE CREATED ON OR EXTEND TO OR OTHERWISE ARISE UPON OR BURDEN THE
COLLATERAL OR ANY PART THEREOF OR ANY INTEREST THEREIN OR THE PROCEEDS THEREOF,
OR (III) EXCEPT AS PERMITTED BY THE OPERATIVE DOCUMENTS, PERMIT THE LIEN OF THE
CCA AGREEMENT NOT TO CONSTITUTE A VALID AND PERFECTED FIRST PRIORITY SECURITY
INTEREST IN THE COLLATERAL.


 


(G)                                 NO AMENDMENT.  THE BORROWER SHALL NOT AMEND
THE TRUST AGREEMENT WITHOUT THE CONSENT OF THE CONTROLLING PARTY.


 


(H)                                 NO MERGERS, ETC.  THE BORROWER WILL NOT
CONSOLIDATE OR MERGE WITH OR INTO ANY OTHER PERSON.


 


(I)                                     CHANGE OF NAME, ETC.  THE BORROWER WILL
NOT CHANGE ITS NAME, IDENTITY, OR STRUCTURE OR ITS CHIEF EXECUTIVE OFFICE OR THE
JURISDICTION UNDER WHICH IT HAS BEEN ORGANIZED, UNLESS AT LEAST 10 DAYS PRIOR TO
THE EFFECTIVE DATE OF ANY SUCH CHANGE THE BORROWER DELIVERS TO THE COLLATERAL
AGENT UCC FINANCING STATEMENTS, EXECUTED BY THE BORROWER, NECESSARY TO REFLECT
SUCH CHANGE AND TO CONTINUE THE PERFECTION OF THE COLLATERAL AGENT’S (FOR THE
BENEFIT OF THE SECURED PARTIES) SECURITY INTEREST IN THE ACCOUNTS.


 


(J)                                     BORROWING BASE DEFICIENCY.  THE BORROWER
SHALL AT ALL TIMES BE IN COMPLIANCE WITH SECTION 2.6(B) HEREOF.


 


(K)                                  PLEDGED ACCOUNTS.  THE BORROWER SHALL NOT
MOVE ANY PLEDGED ACCOUNT FROM THE INSTITUTION AT WHICH THEY ARE MAINTAINED ON
THE CLOSING DATE, EXCEPT AS PERMITTED IN ACCORDANCE WITH SECTION 2.8.


 


(L)                                     SUCCESSOR MASTER SERVICER.  THE BORROWER
SHALL NOT PERMIT ANY CHANGE OF MASTER SERVICER, EXCEPT IN ACCORDANCE WITH THE
MASTER SERVICING AGREEMENT.


 


(M)                               ELIGIBLE ORIGINATORS.  THE BORROWER SHALL NOT
MAKE ANY REQUEST FOR A LOAN HEREUNDER UNLESS ALL CRITERIA SET FORTH IN THE
DEFINITION OF “ELIGIBLE ORIGINATOR” HAVE BEEN SATISFIED.


 


(N)                                 NO DEBT.  THE BORROWER SHALL NOT INCUR ANY
DEBT EXCEPT AS CONTEMPLATED BY THE OPERATIVE DOCUMENTS.


 


27

--------------------------------------------------------------------------------



 


ARTICLE 6


 


EVENTS OF DEFAULT AND FACILITY TERMINATION EVENTS


 


SECTION 6.1.                                   EVENTS OF DEFAULT.  THE
OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT
OF DEFAULT:


 


(A)                                  A DEFAULT IN THE PAYMENT OF ANY INTEREST ON
THE VFN AT THE APPLICABLE DISCOUNT RATE WHEN THE SAME BECOMES DUE AND PAYABLE;


 


(B)                                 A DEFAULT IN THE PAYMENT OF ANY PRINCIPAL OF
THE VFN IN REDUCTION OF THE NET INVESTMENT WHEN DUE AND PAYABLE;


 


(C)                                  ANY REPRESENTATION, WARRANTY,
CERTIFICATION, OR STATEMENT MADE BY THE BORROWER IN THIS LOAN AGREEMENT OR IN
ANY OTHER DOCUMENT DELIVERED PURSUANT HERETO OR OTHER OPERATIVE DOCUMENT SHALL
PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE
(OTHER THAN ANY REPRESENTATION OR WARRANTY OF THE BORROWER WITH RESPECT TO THE
ACCOUNTS OR THE ELIGIBILITY THEREOF);


 


(D)                                 FAILURE OF THE BORROWER TO PAY OR DEPOSIT
ANY AMOUNTS (OTHER THAN INTEREST OR PRINCIPAL DUE IN RESPECT OF THE VFN WHEN
REQUIRED HEREUNDER OR UNDER ANY OTHER OPERATIVE DOCUMENT AND SUCH DEFAULT SHALL
CONTINUE UNREMEDIED FOR FIVE (5) BUSINESS DAYS;


 


(E)                                  THE DEFAULT BY THE BORROWER IN THE
PERFORMANCE OF ANY MATERIAL COVENANT OR UNDERTAKING (I) TO BE PERFORMED OR
OBSERVED UNDER SECTIONS 5.1(D), 5.2(B), (D), (E), (F), (G), OR (H) OR (II) TO BE
PERFORMED OR OBSERVED BY THE BORROWER UNDER ANY OTHER PROVISION HEREOF (OTHER
THAN DESCRIBED IN PARAGRAPH (B) OF THIS SECTION 6.1) OR UNDER ANY OTHER
OPERATIVE DOCUMENT AND SUCH DEFAULT IN THE CASE OF THIS CLAUSE (II) SHALL
CONTINUE FOR THIRTY (30) DAYS;


 


(F)                                    ANY EVENT OF BANKRUPTCY SHALL OCCUR WITH
RESPECT TO THE BORROWER;


 


(G)                                 THE COLLATERAL AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, SHALL, FOR ANY REASON, FAIL TO HAVE A VALID AND FIRST PRIORITY
PERFECTED SECURITY INTEREST IN THE COLLATERAL;


 


(H)                                 THERE SHALL HAVE OCCURRED ANY MATERIAL
ADVERSE CHANGE IN THE OPERATIONS OF THE BORROWER SINCE THE CLOSING DATE WHICH
WOULD HAVE OR REASONABLY COULD BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
THE SECURED PARTIES OR ANY OTHER EVENT SHALL HAVE OCCURRED WHICH MATERIALLY AND
ADVERSELY AFFECTS THE BORROWER’S ABILITY TO PERFORM UNDER THIS LOAN AGREEMENT OR
THE COLLECTIBILITY OF THE ACCOUNTS;


 


(I)                                     (I) THE AMOUNT ON DEPOSIT IN THE RESERVE
ACCOUNT FAILS TO REACH THE SPECIFIED RESERVE ACCOUNT REQUIREMENTS ON OR PRIOR TO
THE 15TH REMITTANCE DATE FOLLOWING THE CLOSING DATE OR ON OR PRIOR TO THE SIXTH
REMITTANCE DATE FOLLOWING A RESERVE ACCOUNT EVENT; PROVIDED THAT (II) FOR THE
PERIOD EXTENDING SIX (6) REMITTANCE DATES FOLLOWING EACH TAKE-OUT, THERE SHALL
BE NO EVENT OF DEFAULT UNDER THIS CLAUSE (I) UNLESS THE AMOUNT ON DEPOSIT IN THE
RESERVE ACCOUNT SHALL FAIL TO BE EQUAL TO OR GREATER THAN THE SUM OF (A) THE
SCHEDULED RESERVE ACCOUNT PAYMENT FOR SUCH REMITTANCE DATE AND (B) $1,000,000;


 


28

--------------------------------------------------------------------------------



 


(J)                                     THE DELINQUENCY RATIO WITH RESPECT TO
THE ACCOUNTS OWNED BY THE BORROWER AVERAGED FOR ANY THREE CONSECUTIVE COLLECTION
PERIODS EXCEEDS 3.5%;


 


(K)                                  A BORROWING BASE DEFICIENCY SHALL EXIST
BEYOND THE CURE PERIOD SET FORTH IN SECTION 2.6(B) HEREOF;


 


(L)                                     THE DEFAULT RATIO WITH RESPECT TO THE
ACCOUNTS OWNED BY THE BORROWER AVERAGED FOR ANY THREE CONSECUTIVE COLLECTION
PERIODS EXCEEDS 6%;


 


(M)                               THE BORROWER SHALL BECOME SUBJECT TO AN ENTITY
LEVEL TAX OR TO REGISTRATION AS AN INVESTMENT COMPANY UNDER THE INVESTMENT
COMPANY ACT; OR


 


(N)                                 THE DEFAULT BY THE BORROWER IN THE
PERFORMANCE OF ANY MATERIAL COVENANT OR UNDERTAKING TO BE PERFORMED OR OBSERVED
UNDER SECTION 5.1(A) HEREOF SHALL CONTINUE FOR TEN (10) BUSINESS DAYS.


 


SECTION 6.2.                                   FACILITY TERMINATION EVENTS.  THE
OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS SHALL CONSTITUTE A
FACILITY TERMINATION EVENT:


 


(A)                                  ANY REPRESENTATION, WARRANTY,
CERTIFICATION, OR STATEMENT MADE BY THE DEPOSITOR, ANY ELIGIBLE ORIGINATOR OR
THE ORIGINATOR IN ANY OF THE OPERATIVE DOCUMENTS, SHALL PROVE TO HAVE BEEN
INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE (OTHER THAN ANY
REPRESENTATION OR WARRANTY WITH RESPECT TO THE ACCOUNTS OR THE ELIGIBILITY
THEREOF);


 


(B)                                 FAILURE OF THE ORIGINATOR, ANY ELIGIBLE
ORIGINATOR OR THE DEPOSITOR TO PAY OR DEPOSIT ANY AMOUNTS WHEN REQUIRED
HEREUNDER OR UNDER ANY OTHER OPERATIVE DOCUMENT;


 


(C)                                  THE DEFAULT BY ANY ELIGIBLE ORIGINATOR, THE
ORIGINATOR OR THE DEPOSITOR, IN THE PERFORMANCE OF ANY COVENANT OR UNDERTAKING,
(OTHER THAN, WITH RESPECT TO THE DEPOSITOR, IN ITS CAPACITY AS MASTER SERVICER)
TO BE PERFORMED OR OBSERVED UNDER ANY OPERATIVE DOCUMENT AND SUCH DEFAULT
CONTINUES UNREMEDIED FOR THIRTY (30) DAYS;


 


(D)                                 A SERVICER DEFAULT OR AN EVENT OF DEFAULT
UNDER THE SUBSERVICING AGREEMENTS SHALL HAVE OCCURRED;


 


(E)                                  ANY PERSON SHALL INSTITUTE STEPS TO
TERMINATE ANY PENSION PLAN IF THE ASSETS OF SUCH PENSION PLAN ARE INSUFFICIENT
TO SATISFY ALL OF ITS BENEFIT LIABILITIES (AS DETERMINED UNDER TITLE IV OF
ERISA), OR A CONTRIBUTION FAILURE OCCURS WITH RESPECT TO ANY PENSION PLAN WHICH
IS SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA;


 


(F)                                    ANY MATERIAL PROVISION OF THIS LOAN
AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT TO WHICH THE ORIGINATOR, ANY ELIGIBLE
ORIGINATOR OR THE DEPOSITOR IS A PARTY SHALL CEASE TO BE IN FULL FORCE AND
EFFECT OR THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR OR THE DEPOSITOR SHALL SO
STATE IN WRITING; OR


 


(G)                                 AN EVENT OF DEFAULT SHALL OCCUR.


 


29

--------------------------------------------------------------------------------



 


SECTION 6.3.                                   REMEDIES.


 


(A)                                  IF AN EVENT OF DEFAULT DESCRIBED IN
SECTION 6.1(F) HEREOF SHALL OCCUR, THEN THE ENTIRE UNPAID PRINCIPAL AMOUNT OF
THE VFN, TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON, SHALL AUTOMATICALLY,
WITHOUT ANY NOTICE, DECLARATION OR ANY OTHER ACTION BECOME IMMEDIATELY DUE AND
PAYABLE.  IF ANY OTHER EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, THEN AND
IN EVERY SUCH CASE THE CONTROLLING PARTY MAY DECLARE THE ENTIRE PRINCIPAL OF AND
ACCRUED INTEREST ON THE VFN TO BE IMMEDIATELY DUE AND PAYABLE AND THE FACILITY
TERMINATION DATE TO HAVE OCCURRED, BY A NOTICE IN WRITING TO THE BORROWER AND
THE AGENT, AND UPON SUCH DECLARATION THE ENTIRE UNPAID PRINCIPAL AMOUNT OF THE
VFN, TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON, SHALL BECOME IMMEDIATELY
DUE AND PAYABLE AND THE FACILITY TERMINATION DATE SHALL HAVE OCCURRED.  UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT MAY, AND IF DIRECTED BY
THE CONTROLLING PARTY, SHALL, PROCEED TO PROTECT AND ENFORCE ITS RIGHTS AND THE
RIGHTS OF THE SECURED PARTIES, INCLUDING ITS AND THEIR RIGHTS UNDER THE
OPERATIVE DOCUMENTS, AND TO ENFORCE ANY OTHER PROPER REMEDY OR LEGAL OR
EQUITABLE RIGHT VESTED IN THE COLLATERAL AGENT BY THIS LOAN AGREEMENT, THE CCA
AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT OR BY LAW, BY SUCH APPROPRIATE ACTIONS
AND PROCEEDINGS AS THE COLLATERAL AGENT SHALL DEEM MOST EFFECTIVE OR AS SO
DIRECTED.  UPON THE DECLARATION OF AN EVENT OF DEFAULT, THE CONTROLLING PARTY,
IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES IT HAS UNDER THE OPERATIVE
DOCUMENTS, SHALL HAVE ALL OTHER RIGHTS AND REMEDIES PROVIDED UNDER THE UCC AND
ALL OTHER APPLICABLE LAWS.  THE FACILITY TERMINATION DATE SHALL BE DEEMED TO
HAVE OCCURRED AUTOMATICALLY UPON THE OCCURRENCE OF ANY EVENT DESCRIBED IN CLAUSE
(F) OF SECTION 6.1 WITH RESPECT TO THE BORROWER.


 


(B)                                 IF A FACILITY TERMINATION EVENT SHALL HAVE
OCCURRED, THE CONTROLLING PARTY MAY DECLARE THE FACILITY TERMINATION DATE TO
HAVE OCCURRED AND UPON SUCH DECLARATION, THE FACILITY TERM SHALL TERMINATE.


 


ARTICLE 7


 


INDEMNIFICATION; EXPENSES; RELATED MATTERS


 


SECTION 7.1.                                   INDEMNITIES BY THE BORROWER. 
WITHOUT LIMITING ANY OTHER RIGHTS WHICH THE INDEMNIFIED PARTIES MAY HAVE
HEREUNDER OR UNDER APPLICABLE LAW, THE BORROWER HEREBY AGREES TO INDEMNIFY THE
LENDERS AND ANY COMMERCIAL PAPER ISSUER THAT FINANCES THE LENDERS, THE BANK
INVESTORS, THE AGENT, THE MANAGING AGENTS, THE SURETY PROVIDER AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, COUNSEL AND OTHER AGENTS
(COLLECTIVELY, “INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL DAMAGES,
LOSSES, CLAIMS, LIABILITIES, COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’
FEES (WHICH SUCH ATTORNEYS MAY BE EMPLOYEES OF THE BANK INVESTORS, THE AGENT,
THE MANAGING AGENTS OR THE LENDERS AND ANY COMMERCIAL PAPER ISSUER THAT FINANCES
THE LENDERS, AS APPLICABLE) AND DISBURSEMENTS (ALL OF THE FOREGOING BEING
COLLECTIVELY REFERRED TO AS “INDEMNIFIED AMOUNTS”) AWARDED AGAINST OR INCURRED
BY ANY OF THEM IN ANY ACTION OR PROCEEDING BETWEEN THE BORROWER) AND ANY OF THE
INDEMNIFIED PARTIES OR BETWEEN ANY OF THE INDEMNIFIED PARTIES AND ANY THIRD
PARTY OR OTHERWISE ARISING OUT OF OR AS A RESULT OF THIS LOAN AGREEMENT, THE
OTHER OPERATIVE DOCUMENTS, THE FUNDING OR MAINTENANCE, EITHER DIRECTLY OR
INDIRECTLY, BY THE AGENT, THE MANAGING AGENTS, THE LENDERS (INCLUDING THROUGH
ANY PROGRAM SUPPORT PROVIDER) OR ANY BANK INVESTOR OF THE NET INVESTMENT OR ANY
OF THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, EXCLUDING, HOWEVER,
(I) INDEMNIFIED AMOUNTS TO THE EXTENT RESULTING FROM GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF SUCH INDEMNIFIED PARTY, OR (II) RECOURSE (EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT) FOR UNCOLLECTIBLE ACCOUNTS. 
WITHOUT LIMITING THE


 

30

--------------------------------------------------------------------------------


 


GENERALITY OF THE FOREGOING, THE BORROWER SHALL INDEMNIFY EACH INDEMNIFIED PARTY
FOR INDEMNIFIED AMOUNTS RELATING TO OR RESULTING FROM:


 


(A)                                  ANY REPRESENTATION OR WARRANTY MADE BY THE
BORROWER, UNDER OR IN CONNECTION WITH THIS LOAN AGREEMENT, ANY OF THE OTHER
OPERATIVE DOCUMENTS OR ANY OTHER INFORMATION OR REPORT DELIVERED BY THE BORROWER
PURSUANT HERETO, OR PURSUANT TO ANY OF THE OTHER OPERATIVE DOCUMENTS WHICH SHALL
HAVE BEEN INCOMPLETE, FALSE OR INCORRECT IN ANY RESPECT WHEN MADE OR DEEMED
MADE;


 


(B)                                 THE FAILURE BY THE BORROWER TO COMPLY WITH
ANY APPLICABLE LAW WITH RESPECT TO ANY ACCOUNT, OR THE NONCONFORMITY OF ANY
ACCOUNT WITH ANY SUCH APPLICABLE LAW;


 


(C)                                  THE FAILURE TO CREATE AND MAINTAIN A VALID
AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT,
FOR THE BENEFIT OF THE SECURED PARTIES, IN THE COLLATERAL, FREE AND CLEAR OF ANY
ADVERSE CLAIM;


 


(D)                                 THE FAILURE TO FILE OR RECORD, OR ANY DELAY
IN FILING OR RECORDING, FINANCING STATEMENTS, CONTINUATION STATEMENTS, MORTGAGES
OR OTHER SIMILAR INSTRUMENTS OR DOCUMENTS UNDER THE UCC OF ANY APPLICABLE
JURISDICTION OR OTHER APPLICABLE LAWS WITH RESPECT TO ANY OF THE AFFECTED
ASSETS;


 


(E)                                  ANY DISPUTE, CLAIM, OFFSET OR DEFENSE
(OTHER THAN DISCHARGE IN BANKRUPTCY) OF THE OBLIGOR TO THE PAYMENT OF ANY
ACCOUNT (INCLUDING A DEFENSE BASED ON SUCH ACCOUNT NOT BEING THE LEGAL, VALID
AND BINDING OBLIGATION OF SUCH OBLIGOR ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS), OR FROM ANY BREACH OR ALLEGED BREACH OF ANY PROVISION OF THE
ACCOUNTS RESTRICTING ASSIGNMENT OF ANY ACCOUNTS;


 


(F)                                    ANY PRODUCTS LIABILITY CLAIM OR PERSONAL
INJURY OR PROPERTY DAMAGE SUIT OR OTHER SIMILAR OR RELATED CLAIM OR ACTION OF
WHATEVER SORT ARISING OUT OF OR IN CONNECTION WITH MERCHANDISE OR SERVICES WHICH
ARE THE SUBJECT OF ANY ACCOUNT;


 


(G)                                 THE TRANSFER OF AN INTEREST IN ANY ACCOUNT
OTHER THAN AN ELIGIBLE ACCOUNT;


 


(H)                                 THE FAILURE BY THE BORROWER TO COMPLY WITH
ANY TERM, PROVISION OR COVENANT CONTAINED IN THIS LOAN AGREEMENT OR ANY OF THE
OTHER OPERATIVE DOCUMENTS TO WHICH IT IS A PARTY OR TO PERFORM ANY OF ITS
RESPECTIVE DUTIES OR OBLIGATIONS UNDER THE ACCOUNTS REQUIRED TO BE PAID BY THE
BORROWER;


 


(I)                                     THE EXISTENCE OF A BORROWING BASE
DEFICIENCY;


 


(J)                                     THE FAILURE OF THE BORROWER TO PAY WHEN
DUE ANY TAXES, INCLUDING, WITHOUT LIMITATION, ANY SALES, EXCISE OR PERSONAL
PROPERTY TAXES PAYABLE IN CONNECTION WITH ANY OF THE ACCOUNTS REQUIRED TO BE
PAID BY THE BORROWER;


 


(K)                                  ANY REPAYMENT BY ANY INDEMNIFIED PARTY OF
ANY AMOUNT PREVIOUSLY DISTRIBUTED IN REDUCTION OF NET INVESTMENT WHICH SUCH
INDEMNIFIED PARTY BELIEVES IN GOOD FAITH IS REQUIRED TO BE MADE;


 


31

--------------------------------------------------------------------------------



 


(L)                                     THE COMMINGLING BY THE BORROWER OF
AVAILABLE COLLECTIONS AT ANY TIME WITH ANY OTHER FUNDS;


 


(M)                               ANY INVESTIGATION, LITIGATION OR PROCEEDING
RELATED TO THIS LOAN AGREEMENT, ANY OF THE OTHER OPERATIVE DOCUMENTS, THE USE OF
PROCEEDS OF ANY LOAN BY THE BORROWER, THE SECURITY INTEREST IN THE COLLATERAL,
OR ANY AFFECTED ASSET;


 


(N)                                 ANY INABILITY TO OBTAIN ANY JUDGMENT IN OR
UTILIZE THE COURT OR OTHER ADJUDICATION SYSTEM OF, ANY STATE IN WHICH AN OBLIGOR
MAY BE LOCATED AS A RESULT OF THE FAILURE OF THE BORROWER TO QUALIFY TO DO
BUSINESS OR FILE ANY NOTICE OF BUSINESS ACTIVITY REPORT OR ANY SIMILAR REPORT;


 


(O)                                 ANY ATTEMPT BY ANY PERSON TO VOID, RESCIND
OR SET-ASIDE ANY TRANSFER BY THE DEPOSITOR TO THE BORROWER OF ANY ACCOUNT OR
RELATED SECURITY UNDER STATUTORY PROVISIONS OR COMMON LAW OR EQUITABLE ACTION,
INCLUDING ANY PROVISION OF THE BANKRUPTCY CODE OR OTHER INSOLVENCY LAW;


 


(P)                                 ANY ACTION TAKEN BY THE BORROWER IN THE
ENFORCEMENT OR COLLECTION OF ANY ACCOUNT;


 


(Q)                                 ANY LIABILITY UNDER THE GEORGIA FAIR LENDING
ACT AS IN EFFECT FROM OCTOBER 1, 2002 THROUGH MARCH 6, 2003; OR


 


(R)                                    ANY LIABILITY UNDER THE HOME OWNERSHIP
AND EQUITY PROTECTION ACT OF 1994, AS AMENDED, OR SIMILAR FEDERAL STATE OR LOCAL
LAWS OR REGULATIONS RELATING TO “HIGH COST” OR “PREDATORY” ACCOUNTS AND
OTHERWISE UNACCEPTABLE ACCOUNTS FOR SECONDARY MARKETING TRANSACTIONS RATED BY
THE RATING AGENCIES.


 


SECTION 7.2.                                   INDEMNITY FOR TAXES, RESERVES AND
EXPENSES.


 


(A)                                  IF AFTER THE CLOSING DATE, THE ADOPTION OF
ANY LAW OR BANK REGULATORY GUIDELINE OR ANY AMENDMENT OR CHANGE IN THE
ADMINISTRATION, INTERPRETATION OR APPLICATION OF ANY EXISTING OR FUTURE LAW OR
BANK REGULATORY GUIDELINE BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE
ADMINISTRATION, INTERPRETATION OR APPLICATION THEREOF, OR THE COMPLIANCE WITH
ANY DIRECTIVE OF ANY GOVERNMENTAL AUTHORITY (IN THE CASE OF ANY BANK REGULATORY
GUIDELINE, WHETHER OR NOT HAVING THE FORCE OF LAW):


 

(I)                                     SHALL SUBJECT ANY INDEMNIFIED PARTY (OR
ITS APPLICABLE LENDING OFFICE) TO ANY TAX, DUTY OR OTHER CHARGE (OTHER THAN
EXCLUDED TAXES, AS DEFINED BELOW) WITH RESPECT TO THIS LOAN AGREEMENT, THE OTHER
OPERATIVE DOCUMENTS, THE MAINTENANCE OR FINANCING OF THE NET INVESTMENT, OR
PAYMENTS OF AMOUNTS DUE HEREUNDER, OR SHALL CHANGE THE BASIS OF TAXATION OF
PAYMENTS TO ANY INDEMNIFIED PARTY OF AMOUNTS PAYABLE IN RESPECT OF THIS LOAN
AGREEMENT, THE OTHER OPERATIVE DOCUMENTS, THE MAINTENANCE OR FINANCING OF THE
NET INVESTMENT, OR PAYMENTS OF AMOUNTS DUE HEREUNDER OR ITS OBLIGATION TO
ADVANCE FUNDS HEREUNDER, EITHER DIRECTLY OR THROUGH A PROGRAM SUPPORT AGREEMENT
OR THE CREDIT OR LIQUIDITY SUPPORT FURNISHED BY A PROGRAM SUPPORT PROVIDER OR
OTHERWISE IN RESPECT OF THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS, THE
MAINTENANCE OR FINANCING OF THE NET INVESTMENT (EXCEPT FOR CHANGES IN THE RATE
OF GENERAL CORPORATE, FRANCHISE, NET INCOME

 

32

--------------------------------------------------------------------------------


 

OR OTHER INCOME TAX IMPOSED ON SUCH INDEMNIFIED PARTY BY THE JURISDICTION IN
WHICH SUCH INDEMNIFIED PARTY’S PRINCIPAL EXECUTIVE OFFICE IS LOCATED);

 

(II)                                  SHALL IMPOSE, MODIFY OR DEEM APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT (INCLUDING ANY SUCH
REQUIREMENT IMPOSED BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM)
AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY,
ANY INDEMNIFIED PARTY OR SHALL IMPOSE ON ANY INDEMNIFIED PARTY OR ON THE UNITED
STATES MARKET FOR CERTIFICATES OF DEPOSIT OR THE LONDON INTERBANK MARKET ANY
OTHER CONDITION AFFECTING THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS,
THE MAINTENANCE OR FINANCING OF THE NET INVESTMENT, OR PAYMENTS OF AMOUNTS DUE
HEREUNDER OR ITS OBLIGATION TO ADVANCE FUNDS HEREUNDER, EITHER DIRECTLY OR
THROUGH A PROGRAM SUPPORT AGREEMENT OR THE CREDIT OR LIQUIDITY SUPPORT PROVIDED
BY A PROGRAM SUPPORT PROVIDER OR OTHERWISE IN RESPECT OF THIS LOAN AGREEMENT,
THE OTHER OPERATIVE DOCUMENTS, THE MAINTENANCE OR FINANCING OF THE NET
INVESTMENT; OR

 

(III)                               IMPOSES UPON ANY INDEMNIFIED PARTY ANY OTHER
CONDITION OR EXPENSE (INCLUDING ANY LOSS OF MARGIN, REASONABLE ATTORNEYS’ FEES
AND EXPENSES, AND EXPENSES OF LITIGATION OR PREPARATION THEREFOR IN CONTESTING
ANY OF THE FOREGOING) WITH RESPECT TO THIS LOAN AGREEMENT, THE OTHER OPERATIVE
DOCUMENTS, THE MAINTENANCE OR FINANCING OF THE AFFECTED ASSETS OR NET
INVESTMENT, OR PAYMENTS OF AMOUNTS DUE HEREUNDER OR ITS OBLIGATION TO ADVANCE
FUNDS, EITHER DIRECTLY OR THROUGH A PROGRAM SUPPORT AGREEMENT OR THE CREDIT OR
LIQUIDITY SUPPORT FURNISHED BY A PROGRAM SUPPORT PROVIDER OR OTHERWISE IN
RESPECT OF THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS, THE MAINTENANCE
OR FINANCING OF THE NET INVESTMENT,

 

and the result of any of the foregoing is to increase the cost to or to reduce
the amount of any sum received or receivable by such Indemnified Party with
respect to this Loan Agreement, the other Operative Documents, the maintenance
or financing of the Net Investment, the Accounts, the obligations hereunder, the
funding of any Loans hereunder or through Program Support Agreement, by an
amount deemed by such Indemnified Party to be material, then, within ten
(10) days after demand by such Indemnified Party through the related Managing
Agent, the Borrower shall pay to the related Managing Agent, for the benefit of
such Indemnified Party, such additional amount or amounts as will compensate
such Indemnified Party for such increased cost or reduction.

 


(B)                                 IF ANY INDEMNIFIED PARTY SHALL HAVE
DETERMINED THAT AFTER THE DATE HEREOF, THE ADOPTION OF ANY APPLICABLE LAW OR
BANK REGULATORY GUIDELINE REGARDING CAPITAL ADEQUACY, OR ANY CHANGE THEREIN, OR
ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY, OR ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (IN THE CASE
OF ANY BANK REGULATORY GUIDELINE, WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY
SUCH GOVERNMENTAL AUTHORITY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON CAPITAL OF SUCH INDEMNIFIED PARTY (AND IN THE CASE OF THE LENDER,
ANY PROGRAM SUPPORT PROVIDER) (OR ITS PARENT) AS A CONSEQUENCE OF SUCH
INDEMNIFIED PARTY’S OBLIGATIONS HEREUNDER OR WITH RESPECT HERETO TO A LEVEL
BELOW THAT WHICH SUCH INDEMNIFIED PARTY (AND IN THE CASE OF THE LENDERS, ANY
PROGRAM SUPPORT PROVIDER) (OR ITS PARENT) COULD HAVE ACHIEVED BUT FOR SUCH
ADOPTION, CHANGE, REQUEST OR DIRECTIVE (TAKING INTO CONSIDERATION ITS POLICIES
WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH INDEMNIFIED PARTY
TO BE MATERIAL, THEN FROM TIME TO TIME, WITHIN TEN (10) DAYS


 


33

--------------------------------------------------------------------------------



 


AFTER DEMAND BY SUCH INDEMNIFIED PARTY THROUGH THE RELATED MANAGING AGENT, THE
BORROWER SHALL PAY TO THE RELATED MANAGING AGENT, FOR THE BENEFIT OF SUCH
INDEMNIFIED PARTY, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH
INDEMNIFIED PARTY (AND IN THE CASE OF THE LENDERS, ANY PROGRAM SUPPORT PROVIDER)
(OR ITS PARENT) FOR SUCH REDUCTION.  FOR THE AVOIDANCE OF DOUBT, ANY
INTERPRETATION OF ACCOUNTING RESEARCH BULLETIN NO. 51 BY THE FINANCIAL
ACCOUNTING STANDARDS BOARD SHALL CONSTITUTE AN ADOPTION, CHANGE, REQUEST OR
DIRECTIVE SUBJECT TO THIS SECTION 7.2(B).


 


(C)                                  THE AGENT SHALL PROMPTLY NOTIFY THE
BORROWER IN WRITING OF ANY EVENT OF WHICH IT HAS KNOWLEDGE, OCCURRING AFTER THE
DATE HEREOF, WHICH WILL ENTITLE AN INDEMNIFIED PARTY TO COMPENSATION PURSUANT TO
THIS SECTION 7.2; PROVIDED THAT NO FAILURE TO GIVE OR ANY DELAY IN GIVING SUCH
NOTICE (SO LONG AS SUCH NOTICE IS GIVEN BEFORE THE DAY WHICH IS ONE DAY AND A
YEAR AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OF THE
LENDERS OR OTHER INDEBTEDNESS OF THE LENDERS) SHALL AFFECT THE INDEMNIFIED
PARTY’S RIGHT TO RECEIVE SUCH COMPENSATION.  A NOTICE BY THE AGENT OR THE
APPLICABLE INDEMNIFIED PARTY CLAIMING COMPENSATION UNDER THIS SECTION AND
SETTING FORTH THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER SHALL
BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, THE
AGENT OR ANY APPLICABLE INDEMNIFIED PARTY MAY USE ANY REASONABLE AVERAGING AND
ATTRIBUTING METHODS.  THE INDEMNIFIED PARTY SHALL PROVIDE THE BORROWER WITH
REASONABLY DETAILED CALCULATIONS SUPPORTING SUCH AMOUNTS.


 


(D)                                 ANYTHING IN THIS SECTION 7.2 TO THE CONTRARY
NOTWITHSTANDING, IF ANY LENDER ENTERS INTO AGREEMENTS FOR THE ACQUISITION OF
INTERESTS IN RECEIVABLES FROM ONE OR MORE OTHER TRANSFERORS, SUCH LENDER SHALL
ALLOCATE THE LIABILITY FOR ANY AMOUNTS UNDER THIS SECTION 7.2 WHICH ARE IN
CONNECTION WITH A PROGRAM SUPPORT AGREEMENT OR THE CREDIT OR LIQUIDITY SUPPORT
PROVIDED BY A PROGRAM SUPPORT PROVIDER (“ADDITIONAL COSTS”) TO THE BORROWER AND
EACH OTHER TRANSFEROR; PROVIDED, HOWEVER, THAT IF SUCH ADDITIONAL COSTS ARE
ATTRIBUTABLE TO THE BORROWER, THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR OR THE
MASTER SERVICER AND NOT ATTRIBUTABLE TO ANY OTHER TRANSFEROR, THE BORROWER SHALL
BE SOLELY LIABLE FOR SUCH ADDITIONAL COSTS OR IF SUCH ADDITIONAL COSTS ARE
ATTRIBUTABLE TO OTHER TRANSFERORS AND NOT ATTRIBUTABLE TO THE BORROWER, THE
ORIGINATOR OR THE MASTER SERVICER, SUCH OTHER TRANSFERORS SHALL BE SOLELY LIABLE
FOR SUCH ADDITIONAL COSTS.  THE LENDER SHALL PROVIDE THE BORROWER WITH WRITTEN
NOTICE OF ANY SUCH ADDITIONAL COSTS ACCOMPANIED BY REASONABLY DETAILED
CALCULATIONS SUPPORTING SUCH ADDITIONAL COSTS.


 


SECTION 7.3.                                   TAXES.


 


(A)                                  ALL PAYMENTS AND DISTRIBUTIONS MADE
HEREUNDER BY THE BORROWER (THE “PAYOR”) TO ANY LENDER (DIRECTLY OR TO A PROGRAM
SUPPORT PROVIDER), ANY MANAGING AGENT, ANY BANK INVESTOR OR THE AGENT (EACH, A
“RECIPIENT”) SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
PRESENT OR FUTURE INCOME, EXCISE, STAMP OR FRANCHISE TAXES AND ANY OTHER TAXES,
FEES, DUTIES, WITHHOLDINGS OR OTHER CHARGES OF ANY NATURE WHATSOEVER IMPOSED BY
ANY TAXING AUTHORITY ON ANY RECIPIENT (OR ANY ASSIGNEE OF SUCH PARTIES) (SUCH
NON-EXCLUDED ITEMS BEING CALLED “TAXES”), BUT EXCLUDING FRANCHISE TAXES AND
TAXES IMPOSED ON OR MEASURED BY THE RECIPIENT’S NET INCOME OR GROSS RECEIPTS
(“EXCLUDED TAXES”).  IN THE EVENT THAT ANY WITHHOLDING OR DEDUCTION FROM ANY
PAYMENT MADE BY THE PAYOR HEREUNDER IS REQUIRED IN RESPECT OF ANY TAXES, THEN
SUCH PAYOR SHALL:


 


34

--------------------------------------------------------------------------------



 

(I)                                     PAY DIRECTLY TO THE RELEVANT AUTHORITY
THE FULL AMOUNT REQUIRED TO BE SO WITHHELD OR DEDUCTED;

 

(II)                                  PROMPTLY FORWARD TO EACH MANAGING AGENT AN
OFFICIAL RECEIPT OR OTHER DOCUMENTATION SATISFACTORY TO EACH MANAGING AGENT
EVIDENCING SUCH PAYMENT TO SUCH AUTHORITY; AND

 

(III)                               PAY TO THE RECIPIENT SUCH ADDITIONAL AMOUNT
OR AMOUNTS AS IS NECESSARY TO ENSURE THAT THE NET AMOUNT ACTUALLY RECEIVED BY
THE RECIPIENT WILL EQUAL THE FULL AMOUNT SUCH RECIPIENT WOULD HAVE RECEIVED HAD
NO SUCH WITHHOLDING OR DEDUCTION BEEN REQUIRED.

 

Moreover, if any Taxes are directly asserted against any recipient with respect
to any payment received by such recipient hereunder, the recipient may pay such
Taxes and the payor will promptly pay such additional amounts (including any
penalties, interest or expenses) as shall be necessary in order that the net
amount received by the recipient after the payment of such Taxes (including any
Taxes on such additional amount) shall equal the amount such recipient would
have received had such Taxes not been asserted.

 

If the payor fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the recipient the required receipts or other required
documentary evidence, the payor shall indemnify the recipient for any
incremental Taxes, interest, or penalties that may become payable by any
recipient as a result of any such failure.

 


(B)                                 EACH LENDER, BANK INVESTOR OR CONDUIT
ASSIGNEE THAT IS NOT A UNITED STATES PERSON (AS SUCH TERM IS DEFINED IN
SECTION 7701(A)(30) OF THE CODE (A “US PERSON”)) FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES (A “NON-US LENDER”) SHALL DELIVER OR CAUSED TO BE DELIVERED
TO THE BORROWER AND THE AGENT THE FOLLOWING PROPERLY COMPLETED AND DULY EXECUTED
DOCUMENTS;


 

(I)                                     TWO COMPLETE AND EXECUTED (X) U.S.
INTERNAL REVENUE FORMS W-8BEN (OR ANY SUCCESSOR FORM THERETO) WITH RESPECT TO AN
INCOME TAX TREATY PROVIDING FOR A ZERO RATE OF WITHHOLDING TAX ON INTEREST, OR
(Y) U.S. INTERNAL REVENUE SERVICE FORMS W-8ECI (OR ANY SUCCESSOR FORM THERETO);
OR

 

(II)                                  TWO COMPLETE AND EXECUTED U.S. INTERNAL
REVENUE SERVICE FORMS W-8BEN (OR ANY SUCCESSOR FORM THERETO), INCLUDING ALL
APPROPRIATE ATTACHMENTS, DOCUMENTING THE STATUS OF SUCH LENDER, BANK INVESTOR OR
CONDUIT ASSIGNEE AS A NON-U.S. LENDER AND (Y) A SECTION 5.11 CERTIFICATE.

 

Such documents shall be delivered by each such Lender, Bank Investor or Conduit
Assignee on or before the date it becomes a party to this Loan Agreement and on
or before the date, if any, such Lender, Bank Investor or Conduit Assignee
changes its applicable lending office by designating a different lending office
(a “New Lending Office”).  In addition, each Lender, Bank Investor or Conduit
Assignee shall deliver to cause to be delivered such Forms and /or Certificates
promptly upon or before the expiration, obsolescence or invalidity of any
document previously delivered by such Lender, Bank Investor or Conduit
Assignee.  Notwithstanding any other provision of this Section 7.3(b), a Lender,
Bank Investor or Conduit

 

35

--------------------------------------------------------------------------------


 

Assignee shall not be required to deliver any document pursuant to this
Section 7.3(b) that such Lender, Bank Investor or Conduit Assignee is not
legally able to deliver.

 


(C)                                  THE BORROWER SHALL NOT BE REQUIRED TO
INDEMNIFY ANY LENDER, BANK INVESTOR OR CONDUIT ASSIGNEE OR TO PAY ANY ADDITIONAL
AMOUNTS TO ANY LENDER, BANK INVESTOR OR CONDUIT ASSIGNEE IN RESPECT OF ANY U.S.
FEDERAL INCOME OR WITHHOLDING TAX PURSUANT TO THIS SECTION 7.3 TO THE EXTENT
THAT THE OBLIGATION TO WITHHOLD ANY AMOUNTS WITH RESPECT TO U.S. FEDERAL INCOME
TAX EXISTED ON THE DATE SUCH LENDER, BANK INVESTOR OR CONDUIT ASSIGNEE BECAME A
PARTY TO THIS LOAN AGREEMENT.


 


SECTION 7.4.                                   OTHER COSTS AND EXPENSES;
BREAKAGE COSTS.


 

(a)                                  The Borrower agrees, upon receipt of a
written invoice, to cause to be paid, and to save the Lenders, the Surety
Provider, the Bank Investors, the Managing Agents and the Agent harmless against
liability for the payment of, all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and expenses, any filing fees and expenses incurred
by officers or employees of any Lender, any Bank Investor, any Managing Agent
and/or the Agent) or intangible, documentary or recording taxes incurred by or
on behalf of any Lender, any Bank Investor, any Managing Agent or the Agent
(i) in connection with the preparation, negotiation, execution and delivery of
this Loan Agreement, the other Operative Documents and any documents or
instruments delivered pursuant hereto and thereto and the transactions
contemplated hereby or thereby (including the perfection or protection of the
Collateral) and (ii) from time to time (A) relating to any amendments, waivers
or consents under this Loan Agreement and the other Operative Documents,
(B) arising in connection with any Lender’s, any Bank Investor’s, any Managing
Agent’s, the Surety Provider’s or the Agent’s enforcement or preservation of
rights (including the perfection and protection of the Collateral under the CCA
Agreement and this Loan Agreement) or (C) arising in connection with any audit,
dispute, disagreement, litigation or preparation for litigation involving this
Loan Agreement or any of the other Operative Documents (all of such amounts,
collectively, “Transaction Costs”).

 

(b)                                 The Borrower shall pay the Lenders or Bank
Investors, as applicable, on demand an Early Collection Fee due on account of
the reduction of the Net Investment on a day prior to a Remittance Date.

 

(c)                                  The Borrower shall pay each Managing Agent
for the account of the related Lender and the Bank Investors, as applicable, on
demand, such amount or amounts as shall compensate the Lenders and any Bank
Investors for any loss, cost or reasonable expense incurred by the Lenders or
Bank Investors (as reasonably determined by the Agent) as a result of any
reduction of any portion of any Loan other than on the maturity date of the
Commercial Paper (or other financing source) funding such portion of any Loan,
such compensation to be (i) limited to an amount equal to any loss or expense
suffered by the Lenders or the Bank Investors during the period from the date of
receipt of such repayment to (but excluding) the maturity date of such
Commercial Paper (or other financing source) and (ii) net of the income, if any,
received by the recipient of such reductions from investing the proceeds of such
reductions of such portion of any Loan.  The determination by the Managing
Agents of the amount of any such loss or expense shall be set forth in a written
notice to the Borrower in reasonable detail and shall be

 

36

--------------------------------------------------------------------------------


 

conclusive, absent manifest error and shall be accompanied by reasonably
appropriate back-up materials with respect to such amounts.

 


SECTION 7.5.                                   PAYMENT.  ALL AMOUNTS REQUIRED TO
BE PAID BY THE BORROWER UNDER THIS ARTICLE VII (OTHER THAN LEGAL FEES TO BE PAID
ON THE CLOSING DATE PURSUANT TO SECTION 7.4(A)(I)) SHALL BE PAID FROM THE FUNDS
SPECIFIED IN AND IN ACCORDANCE WITH SECTION 4.1(D)(VIII) AND (X) OF THE CCA
AGREEMENT.


 


ARTICLE 8


 


MISCELLANEOUS


 


SECTION 8.1.                                   TERM OF AGREEMENT.  THIS LOAN
AGREEMENT SHALL TERMINATE FOLLOWING THE FACILITY TERMINATION DATE WHEN THE NET
INVESTMENT HAS BEEN REDUCED TO ZERO, ALL ACCRUED DISCOUNT HAS BEEN PAID IN FULL,
ALL OTHER AMOUNTS DUE UNDER THIS LOAN AGREEMENT HAVE BEEN PAID IN FULL AND ALL
OTHER AGGREGATE UNPAIDS HAVE BEEN PAID IN FULL; PROVIDED, HOWEVER, THAT (I) THE
RIGHTS AND REMEDIES OF THE SURETY PROVIDER, THE AGENT, THE MANAGING AGENTS, THE
BANK INVESTORS OR THE LENDERS WITH RESPECT TO ANY REPRESENTATION AND WARRANTY
MADE OR DEEMED TO BE MADE BY BORROWER PURSUANT TO THIS LOAN AGREEMENT, (II) THE
INDEMNIFICATION AND PAYMENT PROVISIONS OF ARTICLE VII AND (III) THE AGREEMENT
SET FORTH IN SECTIONS 8.9, 8.10 AND 8.11 HEREOF, SHALL BE CONTINUING AND SHALL
SURVIVE ANY TERMINATION OF THIS LOAN AGREEMENT.


 


SECTION 8.2.                                   WAIVERS; AMENDMENTS.


 


(A)                                  NO FAILURE OR DELAY ON THE PART OF THE
AGENT, ANY MANAGING AGENT, ANY BANK INVESTOR, THE SURETY PROVIDER OR ANY LENDER
IN EXERCISING ANY POWER, RIGHT, OR REMEDY UNDER THIS LOAN AGREEMENT SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH POWER, RIGHT, OR REMEDY PRECLUDE ANY OTHER FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER POWER, RIGHT, OR REMEDY.  THE RIGHTS AND REMEDIES HEREIN
PROVIDED SHALL BE CUMULATIVE AND NONEXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED
BY LAW.


 


(B)                                 ANY PROVISION OF THIS LOAN AGREEMENT MAY BE
AMENDED OR WAIVED IF, BUT ONLY IF, SUCH AMENDMENT IS IN WRITING AND IS SIGNED BY
THE BORROWER, THE SURETY PROVIDER, THE AGENT, THE MANAGING AGENTS, THE MAJORITY
INVESTORS AND THE LENDERS; PROVIDED THAT NO SUCH AMENDMENT OR WAIVER SHALL,
UNLESS SIGNED BY EACH BANK INVESTOR DIRECTLY AFFECTED THEREBY, (I) INCREASE THE
COMMITMENT OF A BANK INVESTOR, (II) REDUCE THE NET INVESTMENT OR RATE OF
DISCOUNT TO ACCRUE THEREON OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER,
(III) POSTPONE ANY DATE FIXED FOR THE PAYMENT OF ANY SCHEDULED DISTRIBUTION IN
RESPECT OF THE NET INVESTMENT OR DISCOUNT WITH RESPECT THERETO OR ANY FEES OR
OTHER AMOUNTS PAYABLE HEREUNDER OR FOR TERMINATION OF ANY COMMITMENT,
(IV) CHANGE THE PERCENTAGE OF THE COMMITMENTS OF BANK INVESTORS WHICH SHALL BE
REQUIRED FOR THE BANK INVESTORS OR ANY OF THEM TO TAKE ANY ACTION UNDER THIS
SECTION OR ANY OTHER PROVISION OF THIS LOAN AGREEMENT, (V) RELEASE ALL OR
SUBSTANTIALLY ALL OF THE PROPERTY WITH RESPECT TO WHICH A SECURITY OR OWNERSHIP
INTEREST THEREIN HAS BEEN GRANTED HEREUNDER TO THE AGENT OR THE BANK INVESTORS
OR (VI) EXTEND OR PERMIT THE EXTENSION OF THE SCHEDULED TERMINATION DATE (IT
BEING UNDERSTOOD THAT A WAIVER OF AN EVENT OF DEFAULT SHALL NOT CONSTITUTE AN
EXTENSION OR INCREASE IN THE COMMITMENT OF ANY BANK INVESTOR); AND PROVIDED,
FURTHER, THAT THE SIGNATURE OF THE BORROWER AND THE DEPOSITOR SHALL NOT BE
REQUIRED FOR THE EFFECTIVENESS OF ANY AMENDMENT


 


37

--------------------------------------------------------------------------------



 


WHICH MODIFIES THE REPRESENTATIONS, WARRANTIES, COVENANTS OR RESPONSIBILITIES OF
THE MASTER SERVICER AT ANY TIME WHEN THE MASTER SERVICER IS NOT THE DEPOSITOR OR
ANY AFFILIATE OF THE DEPOSITOR OR A SUCCESSOR MASTER SERVICER IS DESIGNATED BY
THE AGENT PURSUANT TO SECTION 7.1.  IN THE EVENT THE AGENT REQUESTS A BANK
INVESTOR’S CONSENT PURSUANT TO THE FOREGOING PROVISIONS AND THE AGENT DOES NOT
RECEIVE A CONSENT (EITHER POSITIVE OR NEGATIVE) FROM SUCH BANK INVESTOR WITHIN
TEN (10) BUSINESS DAYS OF SUCH BANK INVESTOR’S RECEIPT OF SUCH REQUEST, THEN
SUCH BANK INVESTOR (AND ITS PERCENTAGE INTEREST HEREUNDER) SHALL BE DISREGARDED
IN DETERMINING WHETHER THE AGENT SHALL HAVE OBTAINED SUFFICIENT CONSENT
HEREUNDER.


 


SECTION 8.3.                                   NOTICES.  EXCEPT AS PROVIDED
BELOW, ALL COMMUNICATIONS AND NOTICES PROVIDED FOR HEREUNDER SHALL BE IN WRITING
(INCLUDING FACSIMILE OR ELECTRONIC TRANSMISSION OR SIMILAR WRITING) AND SHALL BE
GIVEN TO THE OTHER PARTY AT ITS ADDRESS OR FACSIMILE NUMBER SET FORTH BELOW OR
AT SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS SUCH PARTY MAY HERE-AFTER SPECIFY
FOR THE PURPOSES OF NOTICE TO SUCH PARTY.  EACH SUCH NOTICE OR OTHER
COMMUNICATION SHALL BE EFFECTIVE (A) IF GIVEN BY FACSIMILE, WHEN SUCH FACSIMILE
IS TRANSMITTED TO THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION AND
CONFIRMATION IS RECEIVED, (B) IF GIVEN BY MAIL THREE BUSINESS DAYS FOLLOWING
SUCH POSTING, (C) IF GIVEN BY OVERNIGHT COURIER, ONE (1) BUSINESS DAY AFTER
DEPOSIT THEREOF WITH A NATIONAL OVERNIGHT COURIER SERVICE, OR (D) IF GIVEN BY
ANY OTHER MEANS, WHEN RECEIVED AT THE ADDRESS SPECIFIED IN THIS SECTION 8.3,
PROVIDED THAT A BORROWING REQUEST SHALL ONLY BE EFFECTIVE UPON RECEIPT BY THE
RELATED MANAGING AGENT.  HOWEVER, ANYTHING IN THIS SECTION 8.3 TO THE CONTRARY
NOTWITHSTANDING, THE BORROWER HEREBY AUTHORIZES THE MANAGING AGENTS, THE BANK
INVESTORS AND THE LENDERS TO EFFECT LOANS AND RATE PERIOD SELECTIONS AND TO MAKE
ELIGIBLE INVESTMENTS BASED ON TELEPHONIC NOTICES MADE BY ANY PERSON WHICH THE
AGENT IN GOOD FAITH BELIEVES TO BE ACTING ON BEHALF OF THE BORROWER.  THE
BORROWER AGREES TO DELIVER PROMPTLY TO EACH MANAGING AGENT A WRITTEN
CONFIRMATION OF EACH TELEPHONIC NOTICE SIGNED BY AN AUTHORIZED OFFICER OF THE
BORROWER.  HOWEVER, THE ABSENCE OF SUCH CONFIRMATION SHALL NOT AFFECT THE
VALIDITY OF SUCH NOTICE.  IF THE WRITTEN CONFIRMATION DIFFERS IN ANY MATERIAL
RESPECT FROM THE ACTION TAKEN BY THE AGENT, THE RECORDS OF THE AGENT SHALL
GOVERN ABSENT MANIFEST ERROR.


 

If to the Lenders:

 

YC SUSI Trust

Bank of America, N.A.

231 S. LaSalle Street, 16th Floor

Chicago, Illinois  60697

Attention:  John Svolos, Global Structured Finance

Telephone:  (312) 828-6220

Telecopy:  (312) 453-3412

(with a copy to the related Managing Agent)

 

Atlantic Asset Securitization Corp.
Calyon New York Branch Building

1301 Avenue of the Americas

New York, New York 10019
Attention:  Matthew Croghan
Telephone:  (212) 261-7819
Telecopy:  (212) 459-3258

 

38

--------------------------------------------------------------------------------


 

(with a copy to the related Managing Agent)

 

If to the Borrower:

 

Mid-State Trust IX
c/o Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19890
Attention:  Bruce L. Bisson
Telephone:  (302) 651-1000
Telecopy:  (302) 651-8882

 

Payment Information:

 

Bank of America, Dallas TX

ABA # : 111 000 012

Acct. Name: Mid-State Trust IX

Acct. #:  375 056 1634

Ref: Mid-State Trust IX / YC SUSI Trust

 

with a copy to:

 

Mid-State Homes, Inc.
4211 W. Boy Scout Boulevard
Tampa, Florida  33607
Attention:  General Counsel
Telephone:  (813) 871-4120
Telecopy:  (813) 871-4430

 

If to the Collateral Agent:

 

Wachovia Bank, National Association
401 South Tryon Street
12th Floor
Charlotte, North Carolina 28288-1179
Attention:  Corporate Trust Group
Telephone:  (704) 383-9568
Telecopy:  (704) 383-6039

 

If to the Agent, Managing Agent or Bank Investor:

 

Bank of America, N.A.

231 S. LaSalle Street, 16th Floor

Chicago, Illinois  60697

Attention:  John Svolos, Global Structured Finance

Telephone:  (312) 828-6220

Telecopy:  (312) 453-3412

 

39

--------------------------------------------------------------------------------


 

Payment Information:

 

Deutsche Bank, New York
as Trustee for YC SUSI Trust

ABA 021-001-033
Account No. 00-428-541

Ref:  Mid-State
Attention:  Orinthia Skeete

 

If to the Managing Agent or Bank Investor:

 

Calyon New York Branch

Calyon New York Branch Building

1301 Avenue of the Americas

New York, New York 10019
Attention:  Matthew Croghan
Telephone:  (212) 261-7819
Telecopy:  (212) 459-3258

 

Payment Information:

 

Calyon New York Branch
ABA 026-008-073
for the account of
Atlantic Asset Securitization Corp.
Account No. 01-25680-0001-00-001
Attention:  Elaine Constantine

 

If to the Surety Provider:

 

Ambac Assurance Corporation.
One State Street Plaza, 19th Floor
New York, New York 10004
Attention: Structured Finance -Mortgage-Backed Securities
Telephone:  (212) 208-3387
Telecopy:  (212) 363-1459

 


SECTION 8.4.                                   GOVERNING LAW; SUBMISSION TO
JURISDICTION; INTEGRATION.


 


(A)                                  THIS LOAN AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE
BORROWER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE
COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS LOAN AGREEMENT, ANY OTHER OPERATIVE DOCUMENT
OR


 


40

--------------------------------------------------------------------------------



 


THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE BORROWER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING IN THIS SECTION 8.4
SHALL AFFECT THE RIGHT OF THE AGENT, THE MANAGING AGENTS, THE LENDERS, THE
SURETY PROVIDER OR ANY BANK INVESTOR TO BRING ANY ACTION OR PROCEEDING AGAINST
THE BORROWER, OR ANY OF ITS PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.


 


(B)                                 EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH,
RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH
THIS LOAN AGREEMENT OR THE OTHER OPERATIVE DOCUMENTS.


 


(C)                                  THIS LOAN AGREEMENT CONTAINS THE FINAL AND
COMPLETE INTEGRATION OF ALL PRIOR EXPRESSIONS BY THE PARTIES HERETO WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND SHALL CONSTITUTE THE ENTIRE AGREEMENT AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF SUPERSEDING ALL PRIOR
ORAL OR WRITTEN UNDERSTANDINGS.


 


SECTION 8.5.                                   SEVERABILITY; COUNTERPARTS.  THIS
LOAN AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT
PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE
DEEMED TO BE AN ORIGINAL AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE
ONE AND THE SAME AGREEMENT.  ANY PROVISIONS OF THIS LOAN AGREEMENT WHICH ARE
PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION,
BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.  DELIVERY BY FACSIMILE
OF AN EXECUTED SIGNATURE PAGE OF THIS LOAN AGREEMENT SHALL BE EFFECTIVE AS
DELIVERY OF AN EXECUTED COUNTERPART HEREOF.


 


SECTION 8.6.                                   SUCCESSORS AND ASSIGNS.


 


(A)                                  THIS LOAN AGREEMENT SHALL BE BINDING ON THE
PARTIES HERETO AND THE SURETY PROVIDER AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS; PROVIDED, HOWEVER, THAT THE BORROWER MAY NOT ASSIGN ANY OF ITS RIGHTS
OR DELEGATE ANY OF ITS DUTIES HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
SURETY PROVIDER AND THE AGENT.  EXCEPT AS SET FORTH IN CLAUSE (B) BELOW, NO
PROVISION OF THIS LOAN AGREEMENT SHALL IN ANY MANNER RESTRICT THE ABILITY OF ANY
LENDER OR ANY BANK INVESTOR TO ASSIGN, PARTICIPATE, GRANT SECURITY INTERESTS IN,
OR OTHERWISE TRANSFER ANY PORTION OF ITS INTEREST UNDER THE OPERATIVE DOCUMENTS.


 


(B)                                 ANY BANK INVESTOR MAY ASSIGN ALL OR ANY
PORTION OF ITS COMMITMENT AND ITS INTEREST IN THE NET INVESTMENT AND ITS OTHER
RIGHTS AND OBLIGATIONS HEREUNDER TO ANY PERSON WITH THE WRITTEN APPROVAL OF A
MANAGING AGENT, ON BEHALF OF THE RELATED LENDER, THE AGENT AND, IF


 


41

--------------------------------------------------------------------------------



 


SUCH ASSIGNEE IS NOT AN AFFILIATE OF THE RELATED MANAGING AGENT, THE REASONABLE
CONSENT OF THE BORROWER.  SUCH PERSON SHALL, UPON THE EXECUTION OF THE
ASSIGNMENT AND ASSUMPTION AGREEMENT REFERRED TO BELOW, BECOME A BANK INVESTOR
HEREUNDER.  IN CONNECTION WITH ANY SUCH ASSIGNMENT, THE ASSIGNOR SHALL DELIVER
TO THE ASSIGNEE(S) AN ASSIGNMENT AND ASSUMPTION AGREEMENT, DULY EXECUTED,
ASSIGNING TO SUCH ASSIGNEE A PRO RATA INTEREST IN SUCH ASSIGNOR’S COMMITMENT AND
OTHER OBLIGATIONS HEREUNDER AND IN THE NET INVESTMENT AND OTHER RIGHTS
HEREUNDER, AND SUCH ASSIGNOR SHALL PROMPTLY EXECUTE AND DELIVER ALL FURTHER
INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER ACTION, THAT THE ASSIGNEE MAY
REASONABLY REQUEST, IN ORDER TO PROTECT, OR MORE FULLY EVIDENCE THE ASSIGNEE’S
RIGHT, TITLE AND INTEREST IN AND TO SUCH INTEREST AND TO ENABLE THE AGENT, ON
BEHALF OF SUCH ASSIGNEE, TO EXERCISE OR ENFORCE ANY RIGHTS HEREUNDER AND UNDER
THE OTHER OPERATIVE DOCUMENTS TO WHICH SUCH ASSIGNOR IS OR, IMMEDIATELY PRIOR TO
SUCH ASSIGNMENT, WAS A PARTY.  UPON ANY SUCH ASSIGNMENT, (I) THE ASSIGNEE SHALL
HAVE ALL OF THE RIGHTS AND OBLIGATIONS OF THE ASSIGNOR HEREUNDER AND UNDER THE
OTHER OPERATIVE DOCUMENTS TO WHICH SUCH ASSIGNOR IS OR, IMMEDIATELY PRIOR TO
SUCH ASSIGNMENT, WAS A PARTY WITH RESPECT TO SUCH ASSIGNOR’S COMMITMENT AND
INTEREST IN THE NET INVESTMENT FOR ALL PURPOSES OF THIS LOAN AGREEMENT AND UNDER
THE OTHER OPERATIVE DOCUMENTS TO WHICH SUCH ASSIGNOR IS OR, IMMEDIATELY PRIOR TO
SUCH ASSIGNMENT, WAS A PARTY AND (II) THE ASSIGNOR SHALL HAVE NO FURTHER
OBLIGATIONS WITH RESPECT TO THE PORTION OF ITS COMMITMENT WHICH HAS BEEN
ASSIGNED AND SHALL RELINQUISH ITS RIGHTS WITH RESPECT TO THE PORTION OF ITS
INTEREST IN THE NET INVESTMENT WHICH HAS BEEN ASSIGNED FOR ALL PURPOSES OF THIS
LOAN AGREEMENT AND UNDER THE OTHER OPERATIVE DOCUMENTS TO WHICH SUCH ASSIGNOR IS
OR, IMMEDIATELY PRIOR TO SUCH ASSIGNMENT, WAS A PARTY.  NO SUCH ASSIGNMENT SHALL
BE EFFECTIVE UNLESS A FULLY EXECUTED COPY OF THE RELATED ASSIGNMENT AND
ASSUMPTION AGREEMENT SHALL BE DELIVERED TO THE AGENT AND THE BORROWER.  UPON
EXECUTION, THE AGENT SHALL DELIVER A COPY OF THE RELATED ASSIGNMENT AND
ASSUMPTION AGREEMENT TO THE COLLATERAL AGENT.  ALL COSTS AND EXPENSES OF THE
AGENT INCURRED IN CONNECTION WITH ANY ASSIGNMENT HEREUNDER SHALL BE BORNE BY THE
BANK INVESTOR AND SUCH ASSIGNEE.  NO BANK INVESTOR SHALL ASSIGN ANY PORTION OF
ITS COMMITMENT HEREUNDER WITHOUT ALSO SIMULTANEOUSLY ASSIGNING AN EQUAL PORTION
OF ITS INTEREST IN THE PROGRAM SUPPORT AGREEMENT TO WHICH IT IS A PARTY OR UNDER
WHICH IT HAS ACQUIRED A PARTICIPATION.


 


(C)                                  BY EXECUTING AND DELIVERING AN ASSIGNMENT
AND ASSUMPTION AGREEMENT, THE ASSIGNOR AND ASSIGNEE THEREUNDER CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS: (I) OTHER THAN AS
PROVIDED IN SUCH ASSIGNMENT AND ASSUMPTION AGREEMENT, THE ASSIGNOR MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS OR ANY OTHER INSTRUMENT OR
DOCUMENT FURNISHED PURSUANT HERETO OR THERETO OR THE EXECUTION, LEGALITY,
VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OR THIS LOAN
AGREEMENT, THE OTHER OPERATIVE DOCUMENTS OR ANY SUCH OTHER INSTRUMENT OR
DOCUMENT; (II) THE ASSIGNOR MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF THE BORROWER, ANY
ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR OR THE MASTER SERVICER OR THE
PERFORMANCE OR OBSERVANCE BY THE BORROWER, ANY ELIGIBLE ORIGINATOR, THE
ORIGINATOR, THE DEPOSITOR OR THE MASTER SERVICER OF ANY OF THEIR RESPECTIVE
OBLIGATIONS UNDER THIS LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS OR ANY
OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; (III) SUCH ASSIGNEE
CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS LOAN AGREEMENT, EACH OTHER
OPERATIVE DOCUMENT AND SUCH OTHER INSTRUMENTS, DOCUMENTS AND INFORMATION AS IT
HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER
INTO SUCH ASSIGNMENT AND ASSUMPTION AGREEMENT AND TO PURCHASE SUCH INTEREST;
(IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT, OR
ANY OF ITS AFFILIATES, OR THE


 


42

--------------------------------------------------------------------------------



 


ASSIGNOR AND BASED ON SUCH AGREEMENTS, DOCUMENTS AND INFORMATION AS IT SHALL
DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS LOAN AGREEMENT AND THE OTHER OPERATIVE
DOCUMENTS; (V) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE AGENT TO TAKE SUCH
ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS UNDER THIS LOAN
AGREEMENT, THE OTHER OPERATIVE DOCUMENTS AND ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO OR THERETO AS ARE DELEGATED TO THE AGENT BY THE TERMS
HEREOF OR THEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL
THERETO AND TO ENFORCE ITS RESPECTIVE RIGHTS AND INTERESTS IN AND UNDER THIS
LOAN AGREEMENT, THE OTHER OPERATIVE DOCUMENTS AND THE AFFECTED ASSETS; (VI) SUCH
ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE
OBLIGATIONS WHICH BY THE TERMS OF THIS LOAN AGREEMENT AND THE OTHER OPERATIVE
DOCUMENTS ARE REQUIRED TO BE PERFORMED BY IT AS THE ASSIGNEE OF THE ASSIGNOR;
AND (VII) SUCH ASSIGNEE AGREES THAT IT WILL NOT INSTITUTE AGAINST ANY LENDER ANY
PROCEEDING OF THE TYPE REFERRED TO IN SECTION 8.10 PRIOR TO THE DATE WHICH IS
ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL COMMERCIAL PAPER ISSUED BY
THE LENDER.


 


SECTION 8.7.                                   WAIVER OF CONFIDENTIALITY.  THE
BORROWER HEREBY CONSENTS TO THE DISCLOSURE OF ANY NON-PUBLIC INFORMATION WITH
RESPECT TO IT RECEIVED BY ANY LENDER, THE SURETY PROVIDER, THE AGENT, ANY
MANAGING AGENT OR ANY BANK INVESTOR (A) TO ANY OF ANY LENDER, ANY NATIONALLY
RECOGNIZED RATING AGENCY RATING A LENDER’S COMMERCIAL PAPER, THE SURETY
PROVIDER, THE AGENT, ANY MANAGING AGENT, THE LIQUIDITY PROVIDER, THE DEALERS, OR
THE CREDIT SUPPORT PROVIDER, ANY OTHER BANK INVESTOR, ANY DEALER OR PLACEMENT
AGENT OF OR DEPOSITARY FOR A LENDER’S COMMERCIAL PAPER OR ANY OF SUCH PERSON’S
COUNSEL OR ACCOUNTANTS IN RELATION TO THIS LOAN AGREEMENT OR (B) TO SUCH OTHER
PERSONS IN CONNECTION WITH THE ENFORCEMENT BY ANY SUCH PERSON OF ITS RIGHTS
HEREUNDER OR UNDER ANY OTHER OPERATIVE DOCUMENT.  SUCH CONSENT SHALL NOT EXTEND
TO INFORMATION CONCERNING ANY AFFILIATE OF THE BORROWER.


 


SECTION 8.8.                                   CONFIDENTIALITY AGREEMENT.


 

(a)                                  The Borrower hereby agrees that it will not
disclose the contents of this Loan Agreement or any other proprietary or
confidential information of any Lender, any Bank Investor, the Agent, any
Managing Agent, the Surety Provider, the Collateral Agent, the Liquidity
Provider or the Credit Support Provider to any other Person except (i) its
auditors and attorneys, employees or financial advisors (other than any
commercial bank), and any nationally recognized rating agency, provided such
auditors, attorneys, employees, financial advisors, or rating agencies are
informed of the highly confidential nature of such information or (ii) as
otherwise required by applicable law or order of a court of competent
jurisdiction.

 

(b)                                 The Lenders, the Bank Investors, the Surety
Provider, the Agent, the Managing Agents and the Collateral Agent each hereby
agrees that it will not disclose the contents of this Loan Agreement or any
other proprietary or confidential information of the Borrower or any Affiliate
of the Borrower to any other Person except (i) its auditors and attorneys,
employees or financial advisors (other than any commercial bank), and any
nationally recognized rating agency, provided such auditors, attorneys,
employees, financial advisors, or rating agencies are informed of the highly
confidential nature of such information, (ii) as otherwise required by
applicable law or order of a court of competent jurisdiction or (iii) as
permitted pursuant to Section 8.7.

 

43

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything herein to the
contrary, except as reasonably necessary to comply with applicable securities
laws, each party (and each employee, representative or other agent of each
party) hereto may disclose to any and all persons, without limitation of any
kind, any information with respect to the United States federal income “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to such parties (or their representatives) relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the United States federal income tax treatment or tax structure of the
transactions contemplated hereby.

 


SECTION 8.9.                                   LIABILITY OF OWNER TRUSTEE.  IT
IS EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT (A) THIS LOAN
AGREEMENT IS EXECUTED AND DELIVERED BY WILMINGTON TRUST COMPANY, NOT
INDIVIDUALLY OR PERSONALLY BUT SOLELY AS OWNER TRUSTEE UNDER THE TRUST
AGREEMENT, IN THE EXERCISE OF THE POWERS AND AUTHORITY CONFERRED AND VESTED IN
IT AS THE OWNER TRUSTEE, (B) EACH OF THE REPRESENTATIONS, UNDERTAKINGS AND
AGREEMENTS HEREIN MADE ON THE PART OF THE BORROWER IS MADE AND INTENDED NOT AS
PERSONAL REPRESENTATIONS, UNDERTAKINGS AND AGREEMENTS BY WILMINGTON TRUST
COMPANY BUT IS MADE AND INTENDED FOR THE PURPOSE FOR BINDING ONLY THE BORROWER,
(C) NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS CREATING ANY LIABILITY ON
WILMINGTON TRUST COMPANY, INDIVIDUALLY OR PERSONALLY, TO PERFORM ANY COVENANT
EITHER EXPRESSED OR IMPLIED CONTAINED HEREIN, ALL SUCH LIABILITY, IF ANY, BEING
EXPRESSLY WAIVED BY THE OTHER PARTIES HERETO AND BY ANY PERSON CLAIMING BY,
THROUGH OR UNDER SUCH PARTIES AND (D) UNDER NO CIRCUMSTANCES SHALL WILMINGTON
TRUST COMPANY BE PERSONALLY LIABLE FOR THE PAYMENT OF ANY INDEBTEDNESS OR
EXPENSES OF THE BORROWER OR BE LIABLE FOR THE BREACH OR FAILURE OF ANY
OBLIGATION, REPRESENTATION, WARRANTY OR COVENANT MADE OR UNDERTAKEN BY THE
BORROWER UNDER THIS LOAN AGREEMENT.


 


SECTION 8.10.                             NO BANKRUPTCY PETITION AGAINST THE
LENDER.  THE BORROWER HEREBY COVENANTS AND AGREES THAT, PRIOR TO THE DATE WHICH
IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL
PAPER OR OTHER INDEBTEDNESS OF THE LENDERS, IT WILL NOT INSTITUTE AGAINST, OR
JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, ANY LENDER ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDINGS OR OTHER
SIMILAR PROCEEDING UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OF THE
UNITED STATES.


 


SECTION 8.11.                             NO RECOURSE AGAINST LENDER. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LOAN AGREEMENT, THE
OBLIGATIONS OF THE LENDERS UNDER THIS LOAN AGREEMENT AND ALL OTHER OPERATIVE
DOCUMENTS ARE SOLELY THE CORPORATE OBLIGATIONS OF THE LENDERS AND SHALL BE
PAYABLE SOLELY TO THE EXTENT OF FUNDS RECEIVED FROM THE BORROWER IN ACCORDANCE
HEREWITH OR FROM ANY PARTY TO ANY OPERATIVE DOCUMENT IN ACCORDANCE WITH THE
TERMS THEREOF IN EXCESS OF FUNDS NECESSARY TO PAY MATURED AND MATURING
COMMERCIAL PAPER.


 


SECTION 8.12.                             ASSIGNMENT BY LENDERS TO CONDUIT
ASSIGNEE.


 

(a)                                  Without limiting Section 2.14 or 8.6
hereof, a Lender may, from time to time, with prior or concurrent notice to the
Borrower and the Master Servicer, in one transaction

 

44

--------------------------------------------------------------------------------


 

or a series of transactions, assign all or a portion of the Net Investment and
its rights and obligations under this Loan Agreement and any other Operative
Documents to which it is a party to a Conduit Assignee.  Upon and to the extent
of such assignment by a Lender to a Conduit Assignee, (i) such Conduit Assignee
shall be the owner of the assigned portion of the Net Investment, (ii) the
related administrator for such Conduit Assignee will act as the Managing Agent
for such Conduit Assignee, with all corresponding rights and powers, express or
implied, granted to the Managing Agents hereunder or under the other Operative
Documents, (iii) such Conduit Assignee and its liquidity support provider(s) and
credit support provider(s) and other related parties shall have the benefit of
all the rights and protections provided to such Lender and its Program Support
Provider(s) herein and in the other Operative Documents (including any
limitation on recourse against such Conduit Assignee or related parties, any
agreement not to file or join in the filing of a petition to commence an
insolvency proceeding against such Conduit Assignee, and the right to assign to
another Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all (or the assigned or assumed portion) of such Lender’s
obligations, if any, hereunder or any other Operative Document, and such Lender
shall be released from such obligations, in each case to the extent of such
assignment, and the obligations of such Lender and such Conduit Assignee shall
be several and not joint, (v) all distributions in respect of the Net Investment
shall be made to the applicable agent or Managing Agent, as applicable, on
behalf of the related Lender and such Conduit Assignee on a pro rata basis
according to their respective interests, (vi) the definition of the term “CP
Rate” with respect to the portion of the Net Investment funded with commercial
paper issued by the related Lender from time to time shall be determined in the
manner set forth in the definition of “CP Rate” applicable to such Lender on the
basis of the interest rate or discount applicable to commercial paper issued by
such Conduit Assignee (rather than the Lender), (vii) the defined terms and
other terms and provisions of this Loan Agreement and the other Operative
Documents shall be interpreted in accordance with the foregoing, and (viii) if
requested by the Agent or a Managing Agent with respect to the Conduit Assignee,
the parties will execute and deliver such further agreements and documents and
take such other actions as the Agent or such Managing Agent may reasonably
request to evidence and give effect to the foregoing.  No assignment by a Lender
to a Conduit Assignee of all or any portion of the Net Investment shall in any
way diminish the related Bank Investors’ obligation under Section 2.3 to fund
any Investment not funded by such Lender or such Conduit Assignee or to acquire
from such Lender or such Conduit Assignee all or any portion of the Net
Investment pursuant to Section 2.14.  The Agent shall promptly notify the
Collateral Agent of any such assignment.

 

(b)                                 In the event that a Lender makes an
assignment to a Conduit Assignee in accordance with clause (a) above, the Bank
Investors: (i) if requested by Bank of America, shall terminate their
participation in the applicable Program Support Agreement to the extent of such
assignment, (ii) if requested by Bank of America, shall execute (either directly
or through a participation agreement, as determined by the Managing Agents) the
program support agreement related to such Conduit Assignee, to the extent of
such assignment, the terms of which shall be substantially similar to those of
the participation or other agreement entered into by such Bank Investor with
respect to the applicable Program Support Agreement (or which shall be otherwise
reasonably satisfactory to Bank of America and the Bank Investors), (iii) if
requested by such Lender, shall enter into such agreements as requested by the
Lender pursuant to which they shall be obligated to provide funding to the
Conduit Assignee on substantially the same terms and conditions as is provided
for in this Loan Agreement in respect of the Lender (or which

 

45

--------------------------------------------------------------------------------


 

agreements shall be otherwise reasonably satisfactory to the Lender and the Bank
Investors), and (iv) shall take such actions as the Agent shall reasonably
request in connection therewith.

 


SECTION 8.13.                             ASSIGNMENT BY A LENDER TO PROGRAM
SUPPORT PROVIDER.  THE BORROWER HEREBY AGREES AND CONSENTS TO THE ASSIGNMENT BY
ANY LENDER FROM TIME TO TIME OF ALL OR ANY PART OF ITS RIGHTS UNDER, INTEREST IN
AND TITLE TO THIS LOAN AGREEMENT AND THE NET INVESTMENT TO ANY PROGRAM SUPPORT
PROVIDER.


 


SECTION 8.14.                             SURETY PROVIDER DEFAULT. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF A SURETY PROVIDER DEFAULT
HAS OCCURRED AND IS CONTINUING, ANY PROVISION GIVING THE SURETY PROVIDER THE
RIGHT TO CONSENT, APPOINT, DIRECT, APPROVE OF OR TAKE ANY ACTION (OR WAIVE ANY
RIGHT TO TAKE ACTION) HEREUNDER SHALL BE INOPERATIVE AND SUCH RIGHTS SHALL BE
VESTED IN THE AGENT; PROVIDED, HOWEVER, THAT UPON THE CURE OF ANY SUCH SURETY
PROVIDER DEFAULT, SUCH RIGHTS SHALL BE REINSTATED.


 


SECTION 8.15.                             SUBROGATION AND COOPERATION. THE
BORROWER, THE LENDERS AND THE BANK INVESTORS ACKNOWLEDGE THAT (I) TO THE EXTENT
THAT THE SURETY PROVIDER MAKES PAYMENTS UNDER THE SURETY BOND ON ACCOUNT OF
AMOUNTS DUE ON THE VFN, THE SURETY PROVIDER WILL BE FULLY SUBROGATED TO THE
RIGHTS OF THE LENDERS AND/OR THE BANK INVESTORS, AS APPLICABLE, TO THE EXTENT
THEREOF, TO RECEIVE SUCH AMOUNTS AND (II) THE SURETY PROVIDER SHALL BE ENTITLED
TO BE PAID SUCH AMOUNTS BUT ONLY FROM THE SOURCE AND IN THE MANNER PROVIDED
HEREIN AND IN THE OTHER OPERATIVE DOCUMENTS FOR THE PAYMENT OF SUCH AMOUNTS.
EACH OF THE LENDERS AND THE BANK INVESTORS SHALL COOPERATE IN ALL RESPECTS WITH
ANY REASONABLE REQUEST BY THE SURETY PROVIDER FOR ACTION TO PRESERVE OR ENFORCE
THE SURETY PROVIDER’S RIGHTS OR INTEREST UNDER THIS LOAN AGREEMENT AND EACH OF
THE OTHER OPERATIVE DOCUMENTS WITHOUT LIMITING THE RIGHTS OF THE LENDERS AND/OR
THE BANK INVESTORS AS OTHERWISE HEREIN SET FORTH, INCLUDING, WITHOUT LIMITATION,
A REQUEST TO TAKE ANY ONE OR MORE OF THE FOLLOWING ACTIONS, IN ACCORDANCE WITH
THE TERMS OF THE CCA AGREEMENT:


 

(I)                                     INSTITUTE PROCEEDINGS FOR THE COLLECTION
OF ALL AMOUNTS THEN PAYABLE ON THE VFN, OR UNDER THIS LOAN AGREEMENT IN RESPECT
OF THE VFN AND ALL AMOUNTS PAYABLE UNDER THE OPERATIVE DOCUMENTS AND TO ENFORCE
ANY JUDGMENT OBTAINED AND COLLECT FROM THE BORROWER MONEYS ADJUDGED DUE;

 

(II)                                  SELL THE COLLATERAL OR ANY PORTION THEREOF
OR RIGHTS OR INTEREST THEREIN, AT ONE OR MORE PUBLIC OR PRIVATE SALES CALLED AND
CONDUCTED IN ANY MANNER PERMITTED BY LAW;

 

(III)                               FILE OR RECORD ALL ASSIGNMENTS OF ACCOUNTS
THAT HAVE NOT PREVIOUSLY BEEN RECORDED; AND/OR

 

(IV)                              EXERCISE ANY REMEDIES OF A SECURED PARTY UNDER
THE UCC AND TAKE ANY APPROPRIATE ACTION TO PROTECT AND ENFORCE THE RIGHTS AND
REMEDIES OF THE SURETY PROVIDER HEREUNDER; PROVIDED, HOWEVER THAT THE ACTIONS
DESCRIBED IN CLAUSES (I), (II) AND (IV) ABOVE MAY ONLY BE REQUESTED FOLLOWING
THE OCCURRENCE OF AN EVENT OF DEFAULT.

 


SECTION 8.16.                             BENEFITS OF AGREEMENT.  THE SURETY
PROVIDER AND ITS SUCCESSORS AND ASSIGNS SHALL BE THIRD PARTY BENEFICIARIES TO
THE PROVISIONS OF THIS LOAN AGREEMENT ENTITLED TO ENFORCE THE PROVISIONS HEREOF.


 

46

--------------------------------------------------------------------------------


 


SECTION 8.17.                             LIMITATION ON PAYMENTS.  EACH PARTY
HERETO ACKNOWLEDGES AND AGREES THAT (I) YC SUSI TRUST IS A DELAWARE STATUTORY
TRUST AND THAT ALL OBLIGATIONS WHICH YC SUSI TRUST HAS OR MAY IN THE FUTURE HAVE
TO ANY PARTY TO THIS AGREEMENT OR ANY OTHER PARTY IN RESPECT OF THIS AGREEMENT
OR THE OTHER OPERATIVE DOCUMENTS ARE OBLIGATIONS AND LIABILITIES SOLELY OF THE
SERIES OF THE TRUST, AS PROVIDED IN SECTION 3806(B)(2) OF CHAPTER 38 OF TITLE 12
OF THE DELAWARE CODE, 12 DEL.CODE §3801 ET. SEQ., WHICH HAS BEEN DESIGNATED TO
HOLD THE VFN AND TO HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS
AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS AND NOT OF THE YC SUSI TRUST
GENERALLY AND THAT ANY SUCH OBLIGATIONS AND LIABILITIES MAY BE SATISFIED SOLELY
FROM THE ASSETS OF SUCH SERIES OF THE TRUST AND (II) ATLANTIC ASSET
SECURITIZATION CORP. IS A DELAWARE CORPORATION AND THAT ALL OBLIGATIONS WHICH
ATLANTIC ASSET SECURITIZATION CORP. HAS OR MAY IN THE FUTURE HAVE TO ANY PARTY
TO THIS AGREEMENT OR ANY OTHER PARTY IN RESPECT OF THIS AGREEMENT OR THE OTHER
OPERATIVE DOCUMENTS ARE OBLIGATIONS AND LIABILITIES SOLELY OF ATLANTIC ASSET
SECURITIZATION CORP.


 


ARTICLE 9


 


THE AGENT


 


SECTION 9.1.                                   APPOINTMENT AND AUTHORIZATION OF
AGENT.  EACH BANK INVESTOR AND EACH LENDER HEREBY IRREVOCABLY APPOINTS,
DESIGNATES AND AUTHORIZES THE AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE
PROVISIONS OF THIS LOAN AGREEMENT AND EACH OTHER OPERATIVE DOCUMENT AND TO
EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO THE
AGENT BY THE TERMS OF THIS LOAN AGREEMENT AND ANY OTHER OPERATIVE DOCUMENT,
TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO. 
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED ELSEWHERE IN THIS LOAN
AGREEMENT OR IN ANY OTHER OPERATIVE DOCUMENT, THE AGENT SHALL NOT HAVE ANY
DUTIES OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH IN THIS LOAN
AGREEMENT, NOR SHALL THE AGENT HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY
RELATIONSHIP WITH ANY LENDER OR ANY INVESTOR, AND NO IMPLIED COVENANTS,
FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ
INTO THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT OR OTHERWISE EXIST
AGAINST THE AGENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING SENTENCE,
THE USE OF THE TERM “AGENT” IN THIS LOAN AGREEMENT WITH REFERENCE TO THE AGENT
IS NOT INTENDED TO CONNOTE ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS)
OBLIGATIONS ARISING UNDER AGENCY DOCTRINE OF ANY APPLICABLE LAW.  INSTEAD, SUCH
TERM IS USED MERELY AS A MATTER OF MARKET CUSTOM, AND IS INTENDED TO CREATE OR
REFLECT ONLY AN ADMINISTRATIVE RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING
PARTIES.


 


SECTION 9.2.                                   DELEGATION OF DUTIES.  THE AGENT
MAY EXECUTE ANY OF ITS DUTIES UNDER THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE
DOCUMENT BY OR THROUGH AGENTS, EMPLOYEES OR ATTORNEYS-IN-FACT AND SHALL BE
ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES. 
THE AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENT
OR ATTORNEY-IN-FACT THAT IT SELECTS WITH REASONABLE CARE.


 


SECTION 9.3.                                   LIABILITY OF AGENT.  NO
AGENT-RELATED PERSON SHALL (A) BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN BY ANY OF THEM UNDER OR IN CONNECTION WITH THIS LOAN AGREEMENT OR ANY
OTHER OPERATIVE DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), OR (II) BE RESPONSIBLE IN ANY
MANNER TO ANY INVESTOR FOR ANY RECITAL, STATEMENT, REPRESENTATION OR WARRANTY
MADE BY THE BORROWER, ANY


 

47

--------------------------------------------------------------------------------


 


ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR OR THE MASTER SERVICER, OR
ANY OFFICER THEREOF, CONTAINED IN THIS LOAN AGREEMENT OR IN ANY OTHER OPERATIVE
DOCUMENT, OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO
OR PROVIDED FOR IN, OR RECEIVED BY THE AGENT UNDER OR IN CONNECTION WITH, THIS
LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR THE VALIDITY, EFFECTIVENESS,
GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS LOAN AGREEMENT OR ANY OTHER
OPERATIVE DOCUMENT, OR FOR ANY FAILURE OF THE BORROWER, ANY ELIGIBLE ORIGINATOR,
THE ORIGINATOR, THE DEPOSITOR, THE MASTER SERVICER OR ANY OTHER PARTY TO ANY
OPERATIVE DOCUMENT TO PERFORM ITS OBLIGATIONS HEREUNDER OR THEREUNDER.  NO
AGENT-RELATED PERSON SHALL BE UNDER ANY OBLIGATION TO ANY LENDER OR ANY BANK
INVESTOR TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY
OF THE AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS LOAN AGREEMENT OR ANY
OTHER OPERATIVE DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF THE
BORROWER, ANY ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR OR THE MASTER
SERVICER OR ANY OF THEIR RESPECTIVE AFFILIATES.


 


SECTION 9.4.                                   RELIANCE BY AGENT.


 

(a)                                  the Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrower, any Eligible Originator, the Originator, the
Depositor and the Master Servicer), independent accountants and other experts
selected by the Agent.  The Agent shall be fully justified in failing or
refusing to take any action under this Loan Agreement or any other Operative
Document unless it shall first receive such advice or concurrence of the
Majority Investors as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders and the Bank Investors
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Loan
Agreement or any other Operative Document in accordance with a request or
consent of the Majority Investors or, if required hereunder, all Investors and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Investors.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Article V, each Lender and each Bank Investor that
has executed this Loan Agreement shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter either sent
by the Agent to such Lender or such Bank Investor for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to such Lender or such Bank Investor.

 


SECTION 9.5.                                   NOTICE OF POTENTIAL EVENT OF
DEFAULT, EVENT OF DEFAULT FACILITY, TERMINATION EVENT OR SERVICER DEFAULT.  THE
AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF A
POTENTIAL EVENT OF DEFAULT, AN EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR A
SERVICER DEFAULT, UNLESS THE AGENT HAS RECEIVED WRITTEN NOTICE FROM A LENDER,
THE SURETY PROVIDER, A BANK INVESTOR OR THE BORROWER REFERRING TO THIS LOAN
AGREEMENT, DESCRIBING SUCH POTENTIAL EVENT OF DEFAULT, AN EVENT OF DEFAULT,
FACILITY TERMINATION EVENT OR SERVICER DEFAULT AND STATING THAT SUCH NOTICE IS A
“NOTICE OF POTENTIAL EVENT OF DEFAULT,” “NOTICE


 

48

--------------------------------------------------------------------------------


 


OF EVENT OF DEFAULT”, “NOTICE OF FACILITY TERMINATION DATE” OR “NOTICE OF
SERVICER DEFAULT,” AS APPLICABLE.  THE AGENT WILL NOTIFY THE BANK INVESTORS AND
THE BORROWER OF ITS RECEIPT OF ANY SUCH NOTICE.  THE AGENT SHALL (SUBJECT TO
SECTION 9.4) TAKE SUCH ACTION WITH RESPECT TO SUCH POTENTIAL EVENT OF DEFAULT,
EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR SERVICER DEFAULT AS MAY BE
REQUESTED BY THE MAJORITY INVESTORS, PROVIDED, HOWEVER, THAT, UNLESS AND UNTIL
THE AGENT SHALL HAVE RECEIVED ANY SUCH REQUEST, THE AGENT MAY (BUT SHALL NOT BE
OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT
TO SUCH POTENTIAL EVENT OF DEFAULT, EVENT OF DEFAULT OR SERVICER DEFAULT AS IT
SHALL DEEM ADVISABLE OR IN THE BEST INTEREST OF THE LENDERS AND THE BANK
INVESTORS.


 


SECTION 9.6.                                   CREDIT DECISION; DISCLOSURE OF
INFORMATION BY THE AGENT.  EACH BANK INVESTOR AND EACH LENDER ACKNOWLEDGES THAT
NONE OF THE AGENT-RELATED PERSONS HAS MADE ANY REPRESENTATION OR WARRANTY TO IT,
AND THAT NO ACT BY THE AGENT HEREINAFTER TAKEN, INCLUDING ANY CONSENT TO AND
ACCEPTANCE OF ANY ASSIGNMENT OR REVIEW OF THE AFFAIRS OF THE BORROWER, THE
MASTER SERVICER, THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR, THE DEPOSITOR OR ANY
OF THEIR RESPECTIVE AFFILIATES, SHALL BE DEEMED TO CONSTITUTE ANY REPRESENTATION
OR WARRANTY BY ANY AGENT-RELATED PERSON TO ANY BANK INVESTOR OR ANY LENDER AS TO
ANY MATTER, INCLUDING WHETHER THE AGENT-RELATED PERSONS HAVE DISCLOSED MATERIAL
INFORMATION IN THEIR POSSESSION.  EACH BANK INVESTOR AND EACH LENDER, INCLUDING
ANY BANK INVESTOR BY ASSIGNMENT, REPRESENTS TO THE AGENT THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT-RELATED PERSON AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS, PROSPECTS, OPERATIONS,
PROPERTY, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE BORROWER,
THE MASTER SERVICER, THE ORIGINATOR, EACH ELIGIBLE ORIGINATOR, THE DEPOSITOR OR
THEIR RESPECTIVE AFFILIATES, AND ALL APPLICABLE BANK REGULATORY LAWS RELATING TO
THE TRANSACTIONS CONTEMPLATED HEREBY, AND MADE ITS OWN DECISION TO ENTER INTO
THIS LOAN AGREEMENT AND TO EXTEND CREDIT TO THE BORROWER HEREUNDER.  EACH BANK
INVESTOR AND EACH LENDER ALSO REPRESENTS THAT IT SHALL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON ANY AGENT-RELATED PERSON AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS LOAN AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS, AND TO MAKE SUCH
INVESTIGATIONS AS IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS,
PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF THE BORROWER, THE MASTER SERVICER, EACH ELIGIBLE ORIGINATOR,
THE DEPOSITOR OR THE ORIGINATOR.  EXCEPT FOR NOTICES, REPORTS AND OTHER
DOCUMENTS EXPRESSLY HEREIN REQUIRED TO BE FURNISHED TO THE BANK INVESTORS AND
THE LENDERS BY THE AGENT HEREIN, THE AGENT SHALL NOT HAVE ANY DUTY OR
RESPONSIBILITY TO PROVIDE ANY INVESTOR WITH ANY CREDIT OR OTHER INFORMATION
CONCERNING THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER
CONDITION OR CREDITWORTHINESS OF THE BORROWER, THE MASTER SERVICER, THE
ORIGINATOR, EACH ELIGIBLE ORIGINATOR, THE DEPOSITOR OR THEIR RESPECTIVE
AFFILIATES WHICH MAY COME INTO THE POSSESSION OF ANY OF THE AGENT-RELATED
PERSONS.


 


SECTION 9.7.                                   INDEMNIFICATION OF THE AGENT. 
WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE BANK
INVESTORS SHALL INDEMNIFY UPON DEMAND EACH AGENT-RELATED PERSON (TO THE EXTENT
NOT REIMBURSED BY OR ON BEHALF OF THE BORROWER AND WITHOUT LIMITING THE
OBLIGATION OF THE BORROWER TO DO SO), PRO RATA, AND HOLD HARMLESS EACH
AGENT-RELATED PERSON FROM AND AGAINST ANY AND ALL INDEMNIFIED AMOUNTS INCURRED
BY IT; PROVIDED, HOWEVER, THAT NO BANK INVESTOR SHALL BE LIABLE FOR THE PAYMENT
TO ANY AGENT-RELATED PERSON OF ANY PORTION OF SUCH INDEMNIFIED AMOUNTS RESULTING
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL


 

49

--------------------------------------------------------------------------------


 


MISCONDUCT; PROVIDED, HOWEVER, THAT NO ACTION TAKEN IN ACCORDANCE WITH THE
DIRECTIONS OF THE MAJORITY INVESTORS SHALL BE DEEMED TO CONSTITUTE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT FOR PURPOSES OF THIS SECTION.  WITHOUT
LIMITATION OF THE FOREGOING, EACH BANK INVESTOR SHALL REIMBURSE THE AGENT UPON
DEMAND FOR ITS RATABLE SHARE OF ANY COSTS OR OUT-OF-POCKET EXPENSES (INCLUDING
ATTORNEY’S FEES) INCURRED BY THE AGENT IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT
(WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS LOAN AGREEMENT, ANY
OTHER OPERATIVE DOCUMENT, OR ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN,
TO THE EXTENT THAT THE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF
OF THE BORROWER.  THE UNDERTAKING IN THIS SECTION 9.7 SHALL SURVIVE PAYMENT OF
ALL AGGREGATE UNPAIDS AND THE RESIGNATION OR REPLACEMENT OF THE AGENT.


 


SECTION 9.8.                                   AGENT IN INDIVIDUAL CAPACITY. 
BANK OF AMERICA (AND ANY SUCCESSOR ACTING AS AGENT) AND ITS AFFILIATES MAY MAKE
LOANS TO, ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF, ACCEPT DEPOSITS FROM,
ACQUIRE EQUITY INTERESTS IN AND GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST,
FINANCIAL ADVISORY, UNDERWRITING OR OTHER BUSINESS WITH ANY OF THE BORROWER, THE
ORIGINATOR, ANY ELIGIBLE ORIGINATOR, THE DEPOSITOR AND THE MASTER SERVICER OR
ANY OF THEIR SUBSIDIARIES OR AFFILIATES AS THOUGH BANK OF AMERICA WERE NOT THE
AGENT OR A BANK INVESTOR HEREUNDER AND WITHOUT NOTICE TO OR CONSENT OF THE
LENDERS OR THE BANK INVESTORS.  THE BANK INVESTORS ACKNOWLEDGE THAT, PURSUANT TO
SUCH ACTIVITIES, BANK OF AMERICA OR ITS AFFILIATES MAY RECEIVE INFORMATION
REGARDING THE BORROWER, THE ORIGINATOR, THE MASTER SERVICER, EACH ELIGIBLE
ORIGINATOR, THE DEPOSITOR OR THEIR RESPECTIVE AFFILIATES (INCLUDING INFORMATION
THAT MAY BE SUBJECT TO CONFIDENTIALITY OBLIGATIONS IN FAVOR OF SUCH PERSON) AND
ACKNOWLEDGE THAT THE AGENT SHALL BE UNDER NO OBLIGATION TO PROVIDE SUCH
INFORMATION TO THEM.  WITH RESPECT TO ITS COMMITMENT, BANK OF AMERICA (AND ANY
SUCCESSOR ACTING AS AGENT) IN ITS CAPACITY AS A BANK INVESTOR HEREUNDER SHALL
HAVE THE SAME RIGHTS AND POWERS UNDER THIS LOAN AGREEMENT AS ANY OTHER BANK
INVESTOR AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE AGENT OR A BANK
INVESTOR, AND THE TERM “BANK INVESTOR” OR “BANK INVESTORS” SHALL, UNLESS THE
CONTEXT OTHERWISE INDICATES, INCLUDE THE AGENT IN ITS INDIVIDUAL CAPACITY.


 


SECTION 9.9.                                   RESIGNATION OF AGENT.  THE AGENT
MAY RESIGN AS AGENT UPON THIRTY (30) DAYS’ NOTICE TO THE BANK INVESTORS AND THE
LENDERS.  IF THE AGENT RESIGNS UNDER THIS LOAN AGREEMENT, THE MAJORITY INVESTORS
SHALL APPOINT, WITH THE CONSENT OF THE BORROWER, WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, FROM AMONG THE BANK INVESTORS A SUCCESSOR AGENT FOR
THE BANK INVESTORS.  IF NO SUCCESSOR AGENT IS APPOINTED PRIOR TO THE EFFECTIVE
DATE OF THE RESIGNATION OF THE AGENT, THE AGENT MAY APPOINT, AFTER CONSULTING
WITH THE BANK INVESTORS A SUCCESSOR AGENT FROM AMONG THE BANK INVESTORS AND,
WITH THE CONSENT OF THE BORROWER, WHICH CONSENT SHALL NOT UNREASONABLY BE
WITHHELD.  UPON THE ACCEPTANCE OF ITS APPOINTMENT AS SUCCESSOR AGENT HEREUNDER,
SUCH SUCCESSOR AGENT SHALL SUCCEED TO ALL THE RIGHTS, POWERS AND DUTIES OF THE
RETIRING AGENT AND THE TERM “AGENT” SHALL MEAN SUCH SUCCESSOR AGENT AND THE
RETIRING AGENT’S APPOINTMENT, POWERS AND DUTIES AS AGENT SHALL BE TERMINATED. 
AFTER ANY RETIRING AGENT’S RESIGNATION HEREUNDER AS AGENT, THE PROVISIONS OF
THIS SECTION 9.9 AND SECTIONS 9.3 AND 9.7 SHALL INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS THE AGENT UNDER THIS
LOAN AGREEMENT.  IF NO SUCCESSOR AGENT HAS ACCEPTED APPOINTMENT AS AGENT BY THE
DATE WHICH IS THIRTY (30) DAYS FOLLOWING A RETIRING AGENT’S NOTICE OF
RESIGNATION, THE RETIRING AGENT’S RESIGNATION SHALL NEVERTHELESS THEREUPON
BECOME EFFECTIVE AND THE BANK INVESTORS SHALL


 

50

--------------------------------------------------------------------------------


 


PERFORM ALL OF THE DUTIES OF THE AGENT HEREUNDER UNTIL SUCH TIME, IF ANY, AS THE
MAJORITY INVESTORS APPOINT A SUCCESSOR AGENT AS PROVIDED FOR ABOVE.


 


SECTION 9.10.                             PAYMENTS BY THE AGENT.  UNLESS
SPECIFICALLY ALLOCATED TO A BANK INVESTOR PURSUANT TO THE TERMS OF THIS LOAN
AGREEMENT, ALL AMOUNTS RECEIVED BY THE AGENT ON BEHALF OF THE BANK INVESTORS
SHALL BE PAID BY THE AGENT TO THE BANK INVESTORS (AT THEIR RESPECTIVE ACCOUNTS
SPECIFIED IN THEIR RESPECTIVE ASSIGNMENT AND ASSUMPTION AGREEMENTS) PRO RATA IN
ACCORDANCE WITH THEIR RESPECTIVE OUTSTANDING FUNDED PORTIONS OF THE NET
INVESTMENT ON THE BUSINESS DAY RECEIVED BY THE AGENT, UNLESS SUCH AMOUNTS ARE
RECEIVED AFTER 12:00 NOON ON SUCH BUSINESS DAY, IN WHICH CASE THE AGENT SHALL
USE ITS REASONABLE EFFORTS TO PAY SUCH AMOUNTS TO THE BANK INVESTORS ON SUCH
BUSINESS DAY, BUT, IN ANY EVENT, SHALL PAY SUCH AMOUNTS TO THE BANK INVESTORS
NOT LATER THAN THE FOLLOWING BUSINESS DAY.


 


SECTION 9.11.                             NOTIFICATION BY AGENT.


 

(a)                                  The Agent agrees, upon its receipt of
notice of a Facility Termination Date described in clause (b), (d) or (e) of the
definition thereof, to promptly notify the Borrower of any such occurrence;
provided, however, that no failure to give or any delay in giving such notice
shall affect the occurrence of the Facility Termination Date.

 

(b)                                 The Agent agrees to provide a copy of the
following notices, reports or certificates received by it under this Loan
Agreement to the Surety Provider promptly upon receipt
thereof:(i)                             acknowledgment copies of financing
statements referred to in Section 4.2(e) hereof; and documents required pursuant
to Section 4.2(f) hereof; and

 

(II)                                  ANY FINANCIAL INFORMATION REQUIRED
PURSUANT TO SECTION 5.1(B) HEREOF.

 


ARTICLE 10


 


THE MANAGING AGENTS


 


SECTION 10.1.                             APPOINTMENT AND AUTHORIZATION OF
MANAGING AGENTS.  WITH RESPECT TO EACH APPLICABLE GROUP, EACH BANK INVESTOR AND
THE RELATED LENDER HEREBY IRREVOCABLY APPOINTS, DESIGNATES AND AUTHORIZES THE
RELATED MANAGING AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF
THIS LOAN AGREEMENT AND EACH OTHER OPERATIVE DOCUMENT AND TO EXERCISE SUCH
POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO SUCH MANAGING AGENT
BY THE TERMS OF THIS LOAN AGREEMENT AND ANY OTHER OPERATIVE DOCUMENT, TOGETHER
WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING
ANY PROVISION TO THE CONTRARY CONTAINED ELSEWHERE IN THIS LOAN AGREEMENT OR IN
ANY OTHER OPERATIVE DOCUMENT, SUCH MANAGING AGENT SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH IN THIS LOAN AGREEMENT, NOR
SHALL SUCH MANAGING AGENT HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY RELATIONSHIP
WITH THE RELATED LENDER OR ANY INVESTOR, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT OR OTHERWISE EXIST AGAINST SUCH
MANAGING AGENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING SENTENCE, THE
USE OF THE TERM “AGENT” IN THIS LOAN AGREEMENT WITH REFERENCE TO SUCH MANAGING
AGENT IS NOT INTENDED TO CONNOTE ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS)


 

51

--------------------------------------------------------------------------------


 


OBLIGATIONS ARISING UNDER AGENCY DOCTRINE OF ANY APPLICABLE LAW.  INSTEAD, SUCH
TERM IS USED MERELY AS A MATTER OF MARKET CUSTOM, AND IS INTENDED TO CREATE OR
REFLECT ONLY AN ADMINISTRATIVE RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING
PARTIES.


 


SECTION 10.2.                             DELEGATION OF DUTIES.  EACH MANAGING
AGENT MAY EXECUTE ANY OF ITS DUTIES UNDER THIS LOAN AGREEMENT OR ANY OTHER
OPERATIVE DOCUMENT BY OR THROUGH AGENTS, EMPLOYEES OR ATTORNEYS-IN-FACT AND
SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH
DUTIES.  NO MANAGING AGENT SHALL BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT
OF ANY AGENT OR ATTORNEY-IN-FACT THAT IT SELECTS WITH REASONABLE CARE.


 


SECTION 10.3.                             LIABILITY OF MANAGING AGENTS.  NO
AGENT-RELATED PERSON SHALL (A) BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN BY ANY OF THEM UNDER OR IN CONNECTION WITH THIS LOAN AGREEMENT OR ANY
OTHER OPERATIVE DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), OR (II) BE RESPONSIBLE IN ANY
MANNER TO ANY INVESTOR FOR ANY RECITAL, STATEMENT, REPRESENTATION OR WARRANTY
MADE BY THE BORROWER, ANY ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR OR
THE MASTER SERVICER, OR ANY OFFICER THEREOF, CONTAINED IN THIS LOAN AGREEMENT OR
IN ANY OTHER OPERATIVE DOCUMENT, OR IN ANY CERTIFICATE, REPORT, STATEMENT OR
OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY THE MANAGING
AGENTS UNDER OR IN CONNECTION WITH, THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE
DOCUMENT, OR THE VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR
SUFFICIENCY OF THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR FOR ANY
FAILURE OF THE BORROWER, ANY ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR,
THE MASTER SERVICER OR ANY OTHER PARTY TO ANY OPERATIVE DOCUMENT TO PERFORM ITS
OBLIGATIONS HEREUNDER OR THEREUNDER.  NO AGENT-RELATED PERSON SHALL BE UNDER ANY
OBLIGATION TO ANY LENDER OR ANY BANK INVESTOR TO ASCERTAIN OR TO INQUIRE AS TO
THE OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS CONTAINED IN, OR
CONDITIONS OF, THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR TO
INSPECT THE PROPERTIES, BOOKS OR RECORDS OF THE BORROWER, ANY ELIGIBLE
ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR OR THE MASTER SERVICER OR ANY OF THEIR
RESPECTIVE AFFILIATES.


 


SECTION 10.4.                             RELIANCE BY MANAGING
AGENTS.(A)            EACH MANAGING AGENT SHALL BE ENTITLED TO RELY, AND SHALL
BE FULLY PROTECTED IN RELYING, UPON ANY WRITING, RESOLUTION, NOTICE, CONSENT,
CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM, FACSIMILE, TELEX OR TELEPHONE MESSAGE,
STATEMENT OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE AND
CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY OR ON BEHALF OF THE PROPER
PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING
COUNSEL TO THE BORROWER, ANY ELIGIBLE ORIGINATOR, THE ORIGINATOR, THE DEPOSITOR
AND THE MASTER SERVICER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY
THE MANAGING AGENTS.  EACH MANAGING AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR
REFUSING TO TAKE ANY ACTION UNDER THIS LOAN AGREEMENT OR ANY OTHER OPERATIVE
DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF THE
MAJORITY INVESTORS AS IT DEEMS APPROPRIATE AND, IF IT SO REQUESTS, IT SHALL
FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AND THE BANK INVESTORS
AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON
OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.  EACH MANAGING AGENT SHALL IN
ALL CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS
LOAN AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT IN ACCORDANCE WITH A REQUEST OR
CONSENT OF THE MAJORITY INVESTORS OR, IF REQUIRED HEREUNDER, ALL INVESTORS AND
SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE
BINDING UPON ALL OF THE INVESTORS.(B)       FOR PURPOSES OF DETERMINING
COMPLIANCE WITH THE CONDITIONS SPECIFIED IN ARTICLE V, EACH LENDER AND EACH BANK
INVESTOR THAT HAS EXECUTED THIS


 


52

--------------------------------------------------------------------------------



 


LOAN AGREEMENT SHALL BE DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO
BE SATISFIED WITH, EACH DOCUMENT OR OTHER MATTER EITHER SENT BY THE MANAGING
AGENTS TO SUCH LENDER OR SUCH BANK INVESTOR FOR CONSENT, APPROVAL, ACCEPTANCE OR
SATISFACTION, OR REQUIRED THEREUNDER TO BE CONSENTED TO OR APPROVED BY OR
ACCEPTABLE OR SATISFACTORY TO SUCH LENDER OR SUCH BANK INVESTOR.


 


SECTION 10.5.                             NOTICE OF POTENTIAL EVENT OF DEFAULT,
EVENT OF DEFAULT FACILITY, TERMINATION EVENT OR SERVICER DEFAULT.  NO MANAGING
AGENT SHALL BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF A
POTENTIAL EVENT OF DEFAULT, AN EVENT OF DEFAULT, FACILITY TERMINATION EVENT OR A
SERVICER DEFAULT, UNLESS A MANAGING AGENT HAS RECEIVED WRITTEN NOTICE FROM A
LENDER, THE SURETY PROVIDER, A BANK INVESTOR OR THE BORROWER REFERRING TO THIS
LOAN AGREEMENT, DESCRIBING SUCH POTENTIAL EVENT OF DEFAULT, AN EVENT OF DEFAULT,
FACILITY TERMINATION EVENT OR SERVICER DEFAULT AND STATING THAT SUCH NOTICE IS A
“NOTICE OF POTENTIAL EVENT OF DEFAULT,” “NOTICE OF EVENT OF DEFAULT”, “NOTICE OF
FACILITY TERMINATION DATE” OR “NOTICE OF SERVICER DEFAULT,” AS APPLICABLE.  EACH
MANAGING AGENT WILL NOTIFY THE BANK INVESTORS AND THE BORROWER OF ITS RECEIPT OF
ANY SUCH NOTICE.  EACH MANAGING AGENT SHALL (SUBJECT TO SECTION 10.4) TAKE SUCH
ACTION WITH RESPECT TO SUCH POTENTIAL EVENT OF DEFAULT, EVENT OF DEFAULT,
FACILITY TERMINATION EVENT OR SERVICER DEFAULT AS MAY BE REQUESTED BY THE
MAJORITY INVESTORS, PROVIDED, HOWEVER, THAT, UNLESS AND UNTIL A MANAGING AGENT
SHALL HAVE RECEIVED ANY SUCH REQUEST, SUCH MANAGING AGENT MAY (BUT SHALL NOT BE
OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT
TO SUCH POTENTIAL EVENT OF DEFAULT, EVENT OF DEFAULT OR SERVICER DEFAULT AS IT
SHALL DEEM ADVISABLE OR IN THE BEST INTEREST OF THE LENDERS AND THE BANK
INVESTORS.


 


SECTION 10.6.                             CREDIT DECISION; DISCLOSURE OF
INFORMATION BY THE MANAGING AGENTS.  EACH BANK INVESTOR AND EACH LENDER
ACKNOWLEDGES THAT NONE OF THE AGENT-RELATED PERSONS HAS MADE ANY REPRESENTATION
OR WARRANTY TO IT, AND THAT NO ACT BY THE MANAGING AGENTS HEREINAFTER TAKEN,
INCLUDING ANY CONSENT TO AND ACCEPTANCE OF ANY ASSIGNMENT OR REVIEW OF THE
AFFAIRS OF THE BORROWER, THE MASTER SERVICER, THE ORIGINATOR, ANY ELIGIBLE
ORIGINATOR, THE DEPOSITOR OR ANY OF THEIR RESPECTIVE AFFILIATES, SHALL BE DEEMED
TO CONSTITUTE ANY REPRESENTATION OR WARRANTY BY ANY AGENT-RELATED PERSON TO ANY
BANK INVESTOR OR ANY LENDER AS TO ANY MATTER, INCLUDING WHETHER THE
AGENT-RELATED PERSONS HAVE DISCLOSED MATERIAL INFORMATION IN THEIR POSSESSION. 
EACH BANK INVESTOR AND EACH LENDER, INCLUDING ANY BANK INVESTOR BY ASSIGNMENT,
REPRESENTS TO THE MANAGING AGENTS THAT IT HAS, INDEPENDENTLY AND WITHOUT
RELIANCE UPON ANY AGENT-RELATED PERSON AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND
INVESTIGATION INTO THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND
OTHER CONDITION AND CREDITWORTHINESS OF THE BORROWER, THE MASTER SERVICER, THE
ORIGINATOR, EACH ELIGIBLE ORIGINATOR, THE DEPOSITOR OR THEIR RESPECTIVE
AFFILIATES, AND ALL APPLICABLE BANK REGULATORY LAWS RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY, AND MADE ITS OWN DECISION TO ENTER INTO THIS LOAN AGREEMENT
AND TO EXTEND CREDIT TO THE BORROWER HEREUNDER.  EACH BANK INVESTOR AND EACH
LENDER ALSO REPRESENTS THAT IT SHALL, INDEPENDENTLY AND WITHOUT RELIANCE UPON
ANY AGENT-RELATED PERSON AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL
DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT ANALYSIS,
APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS LOAN
AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS, AND TO MAKE SUCH INVESTIGATIONS AS
IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS, PROSPECTS, OPERATIONS,
PROPERTY, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE BORROWER,
THE MASTER SERVICER, EACH ELIGIBLE ORIGINATOR, THE DEPOSITOR OR THE ORIGINATOR. 
EXCEPT FOR NOTICES, REPORTS AND OTHER DOCUMENTS EXPRESSLY HEREIN REQUIRED TO BE
FURNISHED TO THE BANK INVESTORS AND


 

53

--------------------------------------------------------------------------------


 


THE LENDERS BY THE MANAGING AGENTS HEREIN, THE MANAGING AGENTS SHALL NOT HAVE
ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY INVESTOR WITH ANY CREDIT OR OTHER
INFORMATION CONCERNING THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL
AND OTHER CONDITION OR CREDITWORTHINESS OF THE BORROWER, THE MASTER SERVICER,
THE ORIGINATOR, EACH ELIGIBLE ORIGINATOR, THE DEPOSITOR OR THEIR RESPECTIVE
AFFILIATES WHICH MAY COME INTO THE POSSESSION OF ANY OF THE AGENT-RELATED
PERSONS.


 


SECTION 10.7.                             INDEMNIFICATION OF THE MANAGING
AGENTS.  WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED,
THE BANK INVESTORS SHALL INDEMNIFY UPON DEMAND EACH AGENT-RELATED PERSON (TO THE
EXTENT NOT REIMBURSED BY OR ON BEHALF OF THE BORROWER AND WITHOUT LIMITING THE
OBLIGATION OF THE BORROWER TO DO SO), PRO RATA, AND HOLD HARMLESS EACH
AGENT-RELATED PERSON FROM AND AGAINST ANY AND ALL INDEMNIFIED AMOUNTS INCURRED
BY IT; PROVIDED, HOWEVER, THAT NO BANK INVESTOR SHALL BE LIABLE FOR THE PAYMENT
TO ANY AGENT-RELATED PERSON OF ANY PORTION OF SUCH INDEMNIFIED AMOUNTS RESULTING
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER,
THAT NO ACTION TAKEN IN ACCORDANCE WITH THE DIRECTIONS OF THE MAJORITY INVESTORS
SHALL BE DEEMED TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT FOR
PURPOSES OF THIS SECTION.  WITHOUT LIMITATION OF THE FOREGOING, WITH RESPECT TO
EACH GROUP, EACH BANK INVESTOR SHALL REIMBURSE THE RELATED MANAGING AGENT UPON
DEMAND FOR ITS RATABLE SHARE OF ANY COSTS OR OUT-OF-POCKET EXPENSES (INCLUDING
ATTORNEY’S FEES) INCURRED BY SUCH MANAGING AGENT IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF,
OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS LOAN
AGREEMENT, ANY OTHER OPERATIVE DOCUMENT, OR ANY DOCUMENT CONTEMPLATED BY OR
REFERRED TO HEREIN, TO THE EXTENT THAT SUCH MANAGING AGENT IS NOT REIMBURSED FOR
SUCH EXPENSES BY OR ON BEHALF OF THE BORROWER.  THE UNDERTAKING IN THIS
SECTION 10.7 SHALL SURVIVE PAYMENT OF ALL AGGREGATE UNPAIDS AND THE RESIGNATION
OR REPLACEMENT OF THE MANAGING AGENTS.


 


SECTION 10.8.                             MANAGING AGENTS IN INDIVIDUAL
CAPACITY.  BANK OF AMERICA AND CALYON (AND ANY SUCCESSORS ACTING AS MANAGING
AGENT) AND THEIR AFFILIATES MAY MAKE LOANS TO, ISSUE LETTERS OF CREDIT FOR THE
ACCOUNT OF, ACCEPT DEPOSITS FROM, ACQUIRE EQUITY INTERESTS IN AND GENERALLY
ENGAGE IN ANY KIND OF BANKING, TRUST, FINANCIAL ADVISORY, UNDERWRITING OR OTHER
BUSINESS WITH ANY OF THE BORROWER, THE ORIGINATOR, ANY ELIGIBLE ORIGINATOR, THE
DEPOSITOR AND THE MASTER SERVICER OR ANY OF THEIR SUBSIDIARIES OR AFFILIATES AS
THOUGH BANK OF AMERICA AND CALYON WERE NOT THE MANAGING AGENTS OR BANK INVESTORS
HEREUNDER AND WITHOUT NOTICE TO OR CONSENT OF THE LENDERS OR THE BANK
INVESTORS.  THE BANK INVESTORS ACKNOWLEDGE THAT, PURSUANT TO SUCH ACTIVITIES,
BANK OF AMERICA AND CALYON OR THEIR AFFILIATES MAY RECEIVE INFORMATION REGARDING
THE BORROWER, THE ORIGINATOR, THE MASTER SERVICER, EACH ELIGIBLE ORIGINATOR, THE
DEPOSITOR OR THEIR RESPECTIVE AFFILIATES (INCLUDING INFORMATION THAT MAY BE
SUBJECT TO CONFIDENTIALITY OBLIGATIONS IN FAVOR OF SUCH PERSON) AND ACKNOWLEDGE
THAT THE MANAGING AGENTS SHALL BE UNDER NO OBLIGATION TO PROVIDE SUCH
INFORMATION TO THEM.  WITH RESPECT TO ITS GROUP’S COMMITMENT, BANK OF AMERICA
AND CALYON (AND ANY SUCCESSORS ACTING AS MANAGING AGENT) IN THEIR CAPACITIES AS
BANK INVESTORS HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS LOAN
AGREEMENT AS ANY OTHER BANK INVESTOR AND MAY EXERCISE THE SAME AS THOUGH THEY
WERE NOT A MANAGING AGENT OR A BANK INVESTOR, AND THE TERM “BANK INVESTOR” OR
“BANK INVESTORS” SHALL, UNLESS THE CONTEXT OTHERWISE INDICATES, INCLUDE THE
MANAGING AGENTS IN ITS INDIVIDUAL CAPACITY.


 


SECTION 10.9.                             RESIGNATION OF MANAGING AGENTS.  EACH
MANAGING AGENT MAY RESIGN AS MANAGING AGENT UPON THIRTY (30) DAYS’ NOTICE TO THE
BANK INVESTORS AND THE LENDERS.  IF A

 

54

--------------------------------------------------------------------------------


 

Managing Agent resigns under this Loan Agreement, with respect to each Group,
the Majority Investors shall appoint, with the consent of the Borrower, which
consent shall not unreasonably be withheld, from among the Bank Investors a
successor agent for the Bank Investors.  If no successor agent is appointed
prior to the effective date of the resignation of a Managing Agent, such
Managing Agent may appoint, after consulting with the related Bank Investors a
successor agent from among such Bank Investors and, with the consent of the
Borrower, which consent shall not unreasonably be withheld.  Upon the acceptance
of its appointment as successor agent hereunder, such successor agent shall
succeed to all the rights, powers and duties of the retiring Managing Agent and
the term “Managing Agent” shall include such successor agent and the retiring
Managing Agent’s appointment, powers and duties as Managing Agent shall be
terminated.  After any retiring Managing Agent’s resignation hereunder as
Managing Agent, the provisions of this Section 10.9 and Sections 10.3 and 10.7
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was a Managing Agent under this Loan Agreement.  If no successor agent
has accepted appointment as a Managing Agent by the date which is thirty (30)
days following a retiring Managing Agent’s notice of resignation, the retiring
Managing Agent’s resignation shall nevertheless thereupon become effective and
the related Bank Investors shall perform all of the duties of such Managing
Agent hereunder until such time, if any, as the Majority Investors appoint a
successor agent as provided for above.


 


SECTION 10.10.                       PAYMENTS BY THE MANAGING AGENTS.  UNLESS
SPECIFICALLY ALLOCATED TO A BANK INVESTOR PURSUANT TO THE TERMS OF THIS LOAN
AGREEMENT, ALL AMOUNTS RECEIVED BY THE MANAGING AGENTS ON BEHALF OF THE RELATED
BANK INVESTORS SHALL BE PAID BY SUCH MANAGING AGENT TO SUCH BANK INVESTORS (AT
THEIR RESPECTIVE ACCOUNTS SPECIFIED IN THEIR RESPECTIVE ASSIGNMENT AND
ASSUMPTION AGREEMENTS) PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE OUTSTANDING
FUNDED PORTIONS OF THE NET INVESTMENT ON THE BUSINESS DAY RECEIVED BY SUCH
MANAGING AGENT, UNLESS SUCH AMOUNTS ARE RECEIVED AFTER 12:00 NOON ON SUCH
BUSINESS DAY, IN WHICH CASE SUCH MANAGING AGENT SHALL USE ITS REASONABLE EFFORTS
TO PAY SUCH AMOUNTS TO SUCH BANK INVESTORS ON SUCH BUSINESS DAY, BUT, IN ANY
EVENT, SHALL PAY SUCH AMOUNTS TO SUCH BANK INVESTORS NOT LATER THAN THE
FOLLOWING BUSINESS DAY.

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Variable
Funding Loan Agreement as of the date first written above.

 

 

YC SUSI TRUST,

 

  as a Lender

 

 

 

By: Bank of America, N.A.

 

as Managing Agent

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

ATLANTIC ASSET SECURITIZATION
CORP.,

 

as a Lender

 

 

 

By: Calyon New York Branch, as Attorney-in-Fact

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

MID-STATE TRUST IX,

 

  as Borrower

 

 

 

By:     Wilmington Trust Company, not in its
individual capacity but solely as Owner Trustee

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION,

 

  as Custodian/Collateral Agent

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Agent and a Managing Agent

 

 

 

By:

 

 

 

Name:

 

Title:

 

Group Commitment: $225,000,000

 

 

 

CALYON NEW YORK BRANCH,

 

as a Managing Agent

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Group Commitment: $175,000,000

 

 

 

BANK OF AMERICA, N.A.,

 

as a Bank Investor

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

CALYON NEW YORK BRANCH,

 

as a Bank Investor

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

By:

 

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF VARIABLE FUNDING NOTE

 

New York, New York

[DATE]

 

FOR VALUE RECEIVED, the undersigned, MID-STATE TRUST IX, a Delaware business
trust (the “Borrower”), promises to pay to the order of [APPLICABLE MANAGING
AGENT] (the “Managing Agent” and the “Bank Investor”) for [YC SUSI Trust/
Atlantic Asset Securitization Corp.], (the “Lender”) and the Bank Investor, on
the date specified in the Loan Agreement (as hereinafter defined), at the office
of the Managing Agent, [Bank of America, Corporate Center, 10th Floor,
Charlotte, North Carolina, 28255 / Calyon New York Branch, Calyon New York
Branch Building, 1301 Avenue of the Americas, New York, New York, 10019], in
lawful money of the United States of America and in immediately available funds,
the principal amount of
[                                                     ($                 )], or,
if less, the aggregate unpaid principal amount of all Loans made by the Lender
or the Bank Investor to the Borrower pursuant to the Loan Agreement, and to pay
interest at such office, in like money, from the date hereof on the unpaid
principal amount of such Loans from time to time outstanding at the rates and on
the dates specified in Sections 2.4 and 2.5 of the Loan Agreement and in the CCA
Agreement.

 

The Managing Agent is authorized to record, on the schedules annexed hereto and
made a part hereof or on other appropriate records of the Managing Agent , the
date and the amount of each Loan made by the Lender or the Bank Investor, as
applicable, each continuation thereof, the Rate Period and Rate Type for such
Loan and the date and amount of each payment or prepayment of principal
thereof.  Any such recordation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided that the failure of the
Managing Agent to make any such recordation (or any error in such recordation)
shall not affect the obligations of the Borrower hereunder or under the Loan
Agreement in respect of the Loans.

 

This Variable Funding Note is one of the Variable Funding Notes referred to in
the Amended and Restated Variable Funding Loan Agreement dated as of
November 19, 2004 (as amended, supplemented, restated or otherwise modified and
in effect from time to time, the “Loan Agreement”) among [APPLICABLE MANAGING
AGENT], as Managing Agent, [the Agent] and Bank Investor, the Lender, the
Borrower, Wachovia Bank, National Association, as Custodian/Collateral Agent and
[OTHER LENDER AND MANAGING AGENT], and is entitled to the benefits thereof. 
Capitalized terms used herein without definition have the meanings assigned to
them in Annex A to the Loan Agreement.

 

This Variable Funding Note is subject to optional and mandatory prepayment as
provided in the Loan Agreement and shall mature on the Stated Maturity Date.

 

--------------------------------------------------------------------------------


 

Upon the occurrence of an Event of Default, the Controlling Party shall have all
of the remedies specified in the Loan Agreement.  The Controlling Party and the
Managing Agent each hereby waive presentment, demand, protest, and all notices
of any kind.

 

THIS VARIABLE FUNDING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

MID-STATE TRUST IX

 

 

 

By:    Wilmington Trust Company, not in its
individual capacity but solely as Owner Trustee

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1 to

 

VARIABLE FUNDING NOTE

 

Date

 

Principal
of
Loans

 

Discount
on
Loans

 

Prepayment
of
Loans

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Form of Borrowing Request]

 

BORROWING REQUEST

 

MID-STATE TRUST IX (the “Borrower”), pursuant to Section 2.3 of the Amended and
Restated Variable Funding Loan Agreement dated as of November 19, 2004 (as
amended, modified, restated or supplemented from time to time, the “Loan
Agreement”), hereby requests that [YC SUSI Trust] [Atlantic Asset Securitization
Corp.] [the Bank Investors] make a Loan to it pursuant to the following
instructions:

 

Loan Date:

 

Loan amount:                                      [including the principal
amount of any Related Commercial Paper issued in amount in excess of the
original requested Loan amount, subject to compliance with the provisions of
Section 2.1(a) of the Loan Agreement]

 

Rate Period(s):

 

Rate Type(s):

 

Account to be credited:                                      [bank name]

 

ABA No.

 

Account No.

 

Reference No.

 

Please credit the above-mentioned account on the Loan Date.  Capitalized terms
used herein have the meaning assigned to them in the Loan Agreement.

 

APB:                    $

 

AMV:               $

 

Borrowing Base:        $

 

The Borrower hereby certifies as of the date hereof that:

 

no Event of Default, Potential Event of Default, Potential Facility Termination
Event or Facility Termination Event shall have occurred and the Loan to be made
on such Loan Date will not result in any breach of any of the terms, conditions
or provisions of, or constitute a default under any of the Operative Documents
to which the Borrower is a party, or any indenture, mortgage, deed of trust or
other agreement or instrument to which the Borrower is a party or by which it is
bound, or any order of any Governmental Authority entered in any proceeding to
which the Borrower is a party or by which it may

 

--------------------------------------------------------------------------------


 

be bound or to which it may be subject, and all conditions precedent provided in
Section 4.2 of the Loan Agreement relating to the Loan to be made on such Loan
Date have been complied with;

 

the Borrower is the owner of and has good title to each Account, has not
assigned any interest or participation in any such Account (or, if any such
interest or participation has been assigned, it has been released) and has the
right to Grant each such Account to the Collateral Agent, and no other Person
has any lien on, security interest in or other rights to any such Account;

 

the Borrower has Granted to the Collateral Agent all of its right, title, and
interest in and to each Account Granted to the Collateral Agent by it to secure
the VFN and the amounts owed hereunder;

 

the information set forth in the Schedule of Accounts delivered to the
Collateral Agent and the Agent is correct in all material respects;

 

no Material Adverse Effect shall have occurred in the affairs of the Borrower or
the Master Servicer or the value of the Accounts since June 30, 2004, with
respect to the first Loan made on or after the Closing Date, or the immediately
preceding Loan Date, with respect to each Loan thereafter; and

 

the representations and warranties set forth in Section 3.1 of the Loan
Agreement are true and correct on and as of the Loan Date for such Loan, both
before and after giving effect to such Loan.

 

 

MID-STATE TRUST IX

 

 

 

 

 

 

 

By:

Wilmington Trust Company, not in its
individual capacity but solely as Owner
Trustee

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Dated:                                    , 20     

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF BORROWER’S COUNSEL OPINION

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

Reference is made to the Amended and Restated Variable Funding Loan Agreement
dated as of November 19, 2004 as it has been and may be amended or otherwise
modified from time to time (as  so amended or modified, the “Agreement”) among
YC SUSI Trust, as a lender (a ”Lender”), Atlantic Asset Securitization Corp., as
a lender (a “Lender”), Mid-State Trust IX, as the borrower (the “Borrower”),
Wachovia Bank, National Association, as the custodian/collateral agent (the
“Custodian/Collateral Agent”),  Bank of America, National Association, as the
agent, a managing agent and a bank investor (“Bank of America”) and Calyon New
York Branch, as a managing agent and a bank investor (“Calyon).  Terms defined
in the Agreement are used herein with the same meaning.

 

[                              ] (in its capacity as a bank investor, the
“Assignor”) and [                              ] (the “Assignee”) agree as
follows:

 

1.                                       The Assignor hereby sells and assigns
to the Assignee, without recourse and without representation and warranty, and
the Assignee hereby purchases and assumes from the Assignor, an interest in and
to all of the Assignor’s rights and obligations under the Agreement and the
other Operative Documents.  Such interest expressed as a percentage of all
rights and obligations of the Bank Investors, shall be equal to the percentage
equivalent of a fraction, the numerator of which is
$[                              ] and the denominator of which is the
Facility Limit, or [        ]%.  After giving effect to such sale and
assignment, the Assignee’s Commitment will be $[                         ], and
the Assignee will not be required to fund hereunder an aggregate amount at any
time outstanding in excess of such amount.

 

2.                                       [In consideration of the payment of
$[                         ], being [        ]% of the existing Net Investment
[(there being no unpaid accrued Discount)], receipt of which payment is hereby
acknowledged, the Assignor hereby assigns to the Agent for the account of the
Assignee, and the Assignee hereby purchases from the Assignor, a [        ]%
interest in and to all of the Assignor’s right, title and interest in and to the
Net Investment.]  [include if an existing Net Investment is being assigned.]

 

3.                                       The Assignor (i) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any Adverse
Claim; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Agreement, any other Operative Document or any other
instrument or document furnished pursuant thereto or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Agreement,
any other Operative Document or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any of the Borrower,
any Eligible Originator, the Originator, the Depositor, the Master Servicer or
the performance or observance by any of the Borrower, any Eligible Originator,
the Originator, the Depositor or the Master Servicer of any of its obligations
under the Agreement, any other Operative Document, or any instrument or document
furnished pursuant thereto.

 

--------------------------------------------------------------------------------


 

4.                                       The Assignee (i) confirms that it has
received a copy of the Agreement, each other Operative Document and such other
instruments, documents and information as deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption
Agreement (the “Assignment”) and to purchase such interest; (ii) agrees that it
will, independently and without reliance upon the Agent, any of its Affiliates,
the Assignor or any other Bank Investor and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement and any
other Operative Document; (iii) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Agreement and the other Operative Documents as are delegated to the Agent by
the terms thereof, together with such powers and discretion as are reasonably
incidental thereto and to enforce its respective rights and interests in and
under the Agreement, the other Operative Documents and the Affected Assets;
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Bank Investor; and (v) specifies as its address for notices and its
account for payments the office and account set forth beneath its name on the
signature pages hereof; and (vi) agrees that it will not institute against the
Lender any proceeding of the type referred to in Section 8.10 of the Agreement
prior to the date which is one year and one day after the payment in full of all
Commercial Paper issued by the Lender.

 

5.                                       The effective date for this Assignment
shall be [                        ], 20[    ] (the ”Effective Date”).  Following
the execution of this Assignment and the consent of each Managing Agent, on
behalf of the Lenders, the Agent and the Borrower, this Assignment will be
delivered to the Agent for acceptance and subsequent delivery to the Collateral
Agent.

 

6.                                       Upon such acceptance and delivery to
the Collateral Agent and as of the  Effective Date:

 

(a)                                  the Assignee shall be a party to the
Agreement and, to the extent provided in this  Assignment, have the rights and
obligations of a Bank Investor thereunder;

 

(b)                                 the Assignor shall, to the extent provided
in this Assignment, relinquish its rights and be released from its obligations
under the Agreement;

 

(c)                                  the Agent shall make all payments under the
Agreement in respect of the interest assigned hereby (including, without
limitation, all payments in respect of such interest in Net Investment, Discount
and fees) to the Assignee;

 

(d)                                 the Assignor and Assignee shall make all
appropriate adjustments in payments under the Agreement for periods prior to the
Effective Date directly between themselves; and

 

(e)                                  [the Agreement and the other Operative
Documents, including this Assignment, will be amended or will be amended and
restated as of the Effective Date to (among other things) cause
[                        ] to become a lender under the Agreement.]

 

3

--------------------------------------------------------------------------------


 

Thereafter, the Assignee will hold the [        ]% interest in and to all of the
Assignor’s right, title and interest in and to the Net Investment purchased from
the Assignor hereunder as agent for itself as a Bank Investor and for
[                        ] as a lender under the Agreement.

 

7.                                      THIS ASSIGNMENT SHALL BE GOVERNED BY AND
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401
OF NEW YORK’S GENERAL OBLIGATIONS LAW).

 

8.                                       This Assignment contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

9.                                       If any one or more of the covenants,
agreements, provisions or terms of this Assignment shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Assignment and shall in no way affect the validity
or enforceability of the other provisions of this Assignment.

 

10.                                 This Assignment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

11.                                 Delivery by facsimile of an executed
counterpart of the signature page to this Assignment shall be effective as
delivery of an executed counterpart hereof.

 

12.                                 This Assignment shall be binding on the
parties hereto and their respective successors and assigns.

 

--------------------------------------------------------------------------------


 

The parties hereto have caused this Assignment and Assumption Agreement to be
executed by their respective officers thereunto duly authorized as of the
Effective Date.

 

 

 

[                                ], as Assignor

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[                                ], as Assignee

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

Acknowledged and Agreed:

 

 

 

 

 

YC SUSI TRUST, as a Lender

 

 

 

 

 

By:

Bank of America, National

 

 

 

Association, as Managing Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

ATLANTIC ASSET SECURITIZATION CORP., as a Lender

 

 

 

 

 

By:

Calyon New York Branch, as Managing Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

BANK OF AMERICA, NATIONAL

 

 

ASSOCIATION, as Agent

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

MID-STATE TRUST IX, as Borrower

 

 

 

 

 

By:

Wilmington Trust Company, not in its

 

 

 

individual capacity but solely as Owner Trustee

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------
